  

FIRST AMENDMENT TO
Third Amended and Restated REVOLVING CREDIT AGREEMENT 

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”), dated as of April 6, 2020, is entered into by and among TCW
DIRECT LENDING LLC, a Delaware limited liability company (“Borrower”), Natixis,
New York Branch (in its individual capacity, “Natixis”), as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), and the Lenders
listed on the signature pages hereof. 

RECITALS 

WHEREAS, the parties thereto have entered into that certain Third Amended and
Restated Revolving Credit Agreement dated as of April 10, 2017 (as the same may
be amended, restated, modified or supplemented from time to time, the “Credit
Agreement”); and 

WHEREAS, the Borrower, Administrative Agent, and the Lenders party hereto have
agreed, upon the following terms and conditions, to amend the Credit Agreement
to as provided herein. 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows: 

1.

Definitions 

. All capitalized terms not otherwise defined herein are used as defined in the
Credit Agreement. 

2.

Amendments to the Credit Agreement 

. Effective as of the Amendment Effective Date: 

2.1

The Credit Agreement (excluding the Exhibits attached thereto) is hereby amended
by deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in Annex I hereto. 

2.2

Exhibit C (Loan Notice) to the Credit Agreement is hereby amended and restated
in its entirety to read as set forth on Exhibit C attached hereto. 

2.3

Exhibit J (Facility Extension Request) to the Credit Agreement is hereby amended
and restated in its entirety to read as set forth on Exhibit J attached hereto. 

2.4

Exhibit N (Request for Letter of Credit) to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Exhibit N attached
hereto. 

2.5

A new Exhibit P (Prepayment Notice) to the Credit Agreement is hereby added in
the appropriate alphabetical order in the form set forth on Exhibit P attached
hereto. 

3.

Effectiveness 

. This Amendment shall become effective subject to Administrative Agent’s
receipt of the following (such date, the “Amendment Effective Date”): 

3.1

Documentation. This Amendment, duly executed and delivered by the Borrower,
Administrative Agent, and the Lenders party hereto. 

3.2

Fees



. Payment by the Borrower of the expenses of Administrative Agent in connection
with this Amendment and the transactions contemplated hereby to the extent
invoiced at least 2 Business Days prior to the closing of the Amendment,
including without limitation the reasonable fees and disbursements through the
Amendment Effective Date of Administrative Agent’s special counsel, Haynes and
Boone, LLP, and such fees shall be fully earned and due at the closing of the
Amendment.  

4.

Miscellaneous. 

4.1

Loan Document. This Amendment is a Loan Document and all references to a “Loan
Document” in the Credit Agreement and the other Loan Documents (including,
without limitation, all such references in the representations and warranties in
the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment. 

4.2

References to the Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby. 

4.3

Representations and Warranties. Borrower hereby represents and warrants that the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the Amendment Effective Date with the same force and effect as if made on and as
of the Amendment Effective Date (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
such representation or warranty shall be true and correct in all material
respects as of such earlier date. 

4.4

No Other Changes. Except as specifically amended by this Amendment, the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed. 

4.5

Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. 

4.6

Choice of Forum, etc. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT
ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AGAINST SUCH PARTY OR ITS RESPECTIVE PROPERTIES IN THE COURTS
OF ANY JURISDICTION. 

4.7



Successors and Assigns. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors and
assigns as provided in the Credit Agreement. 

4.8

Headings. Section headings are for convenience of reference only and shall in no
way affect the interpretation of this Amendment. 

4.9

Counterparts. This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same agreement, and any of
the parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment. 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. 

  





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written. 

BORROWER: 

TCW DIRECT LENDING LLC 

  

By: 

  

  

Name: 

  

  

Title: 

  

  



 



ADMINISTRATIVE AGENT: 

NATIXIS, NEW YORK BRANCH, as Administrative Agent, Swingline Lender and Letter
of Credit Issuer 

  

By:

Name: Title:  

  

By:

Name: Title:  



 



LENDERS: 

VERSAILLES ASSETS, LLC, as a Conduit Lender and a Committed Lender for the
Versailles Lender Group 

  

By:

Name: Title: 



 



PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender for the PNC Bank, National
Association Lender Group 

  

By:

Name:  Title:   



 



BANK OF AMERICA, N.A., as a Committed Lender for the Bank of America Lender
Group 

  

By:

Name:  Title:   



 



STATE STREET BANK AND TRUST COMPANY, as a Committed Lender for the State Street
Bank Lender Group 

  

By:

Name:  Title:   

  

  





ANNEX I
TO FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT 

CONFORMED CREDIT AGREEMENT 

[see attached] 

  

  



EXHIBIT C
TO FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT 

EXHIBIT C
to Third Amended and Restated Revolving Credit Agreement
by and among
TCW DIRECT LENDING LLC,
as Borrower,
and
Natixis, New York Branch,
as Administrative Agent 

LOAN NOTICE 

__________, 20__ 

Natixis, New York Branch
1251 Avenue of the Americas, 4th Floor
New York, NY 10020
Attention:Yazmin Vasconez
Telephone: (212) 891-6176
Fax: (646) 282-2392
Email: yazmin.vasconez@natixis.com 

with a copy to:  Nick.Mitra@natixis.com 

Urs.Fischer@natixis.com 

Hana.Beckles@natixis.com 

AdminAgency@natixis.com (group) 

Ladies and Gentlemen: 

This Loan Notice is executed and delivered by TCW DIRECT LENDING LLC, a Delaware
limited liability company (“Borrower”) [and [QUALIFIED BORROWER], a [_________]
(“Qualified Borrower”)], to Natixis, New York Branch, as administrative agent
(“Administrative Agent”), pursuant to Section 2.02 of that certain Third Amended
and Restated Revolving Credit Agreement, dated as of April 10, 2017 (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
by and among Borrower, Administrative Agent, and the lenders from time to time
party thereto. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. 

Complete the following: 

PART I:  FOR SWINGLINE LOANS (IF APPLICABLE): 

Borrower [and Qualified Borrower] hereby request[s] a Swingline Loan: 

(a)

On _____________ (a Business Day) 

(b)

In the amount of $_____________ 



PART II:  FOR SYNDICATED LOANS 

Borrower [and Qualified Borrower] hereby request[s] (check one box only): 

□

A Borrowing 

□

A conversion of [Eurocurrency] [Base] Rate Loan 

□

A continuation of Eurocurrency Rate Loan 

(a)

On _____________ (a Business Day) 

(b)

In the amount of $_____________ 

(c)

In [Dollars][insert other Alternative Currency permitted pursuant to
Section 1.07 of the Credit Agreement] 

(d)

[If any portion of the Borrowing is not to be funded by a Conduit Lender through
the issuance of Commercial Paper, such portion shall be a [Base Rate Loan]
[Eurocurrency Rate Loan] (it being understood that if any Conduit Lender elects
to fund any portion of a Loan through its Liquidity Provider, the interest rate
(for the period prior to the time such portion of such Loan is funded through
the issuance of Commercial Paper) which shall apply to such portion of such
Borrowing shall be determined in the reasonable discretion of the applicable
Funding Agent).] 

(e)

[For a Eurocurrency Rate Loan: with an Interest Period of ___________ months.]  

(f)

[For a conversion: the [Eurocurrency][Base] Rate Loans referenced above shall be
converted to [Eurocurrency][Base] Rate Loans.] 

PART III:  FOR ALL LOANS 

In connection with the [Borrowing] [continuation] [conversion] requested herein,
Borrower[s] hereby represent[s], warrant[s], and certif[y][ies] to
Administrative Agent for the benefit of Lenders that: 

(a)

On and as of the date of such Borrowing, the statements contained in
Sections 7.02(a) and 7.02(b) are accurate; 

(b)

Following the requested [Borrowing] [continuation] [conversion], the Principal
Obligation will be $_____________; 

(c)

After giving effect to such [Borrowing] [continuation] [conversion], the
Principal Obligation on and as of the date of such [Borrowing] [continuation]
[conversion] will not exceed the Available Commitment on and as of such date,
based on the most recent information available to the Borrowers; and 

(d)

Attached hereto as Schedule I to this Loan Notice (which shall be the Borrowing
Base Certificate for purposes of this Loan Notice) is a calculation of the
Available Commitment on and as of the date of [Borrowing] [continuation]
[conversion] requested herein. 



Following are Borrower’s instructions for distribution of loan proceeds
(appropriate wire instructions, etc.): 1 

Remainder of Page Intentionally Left Blank.
Signature Page(s) Follow. 

  



This Loan Notice is executed on ___________, 20__.  

BORROWER: 

TCW DIRECT LENDING LLC 

  

By: 

  

  

Name: 

  

  

Title: 

  

  

  



SCHEDULE I 

Calculation of Available Commitment2 

[to be attached] 

  

  



EXHIBIT J
TO FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT 

EXHIBIT J
to Third Amended and Restated Revolving Credit Agreement
by and among
TCW DIRECT LENDING LLC,
as Borrower,
and
Natixis, New York Branch,
as Administrative Agent 

FACILITY EXTENSION REQUEST 

__________, 20__ 

Natixis, New York Branch
1251 Avenue of the Americas, 5th Floor
New York, NY 10020
Attention:Yazmin Vasconez
Telephone: (212) 891-6176
Fax: (646) 282-2392
Email: yazmin.vasconez@natixis.com 

Ladies and Gentlemen: 

This Facility Extension Request (the “Request”) is executed and delivered by TCW
DIRECT LENDING LLC, a Delaware limited liability company (“Borrower”) to
NATIXIS, NEW YORK BRANCH, as administrative agent (“Administrative Agent”),
pursuant to that certain Third Amended and Restated Revolving Credit Agreement,
dated as of April 10, 2017 (as it may be amended, modified, supplemented,
restated or amended and restated from time to time, the “Credit Agreement”),
entered into by and among Borrower, Administrative Agent and the lenders from
time to time party thereto. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. 

Pursuant to Section 2.16 of the Credit Agreement, Borrower hereby notifies you
that it elects to extend the Stated Maturity Date to __________, 20__3 (the
“Extension”). The extension fee is $__________.4 

In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of Lenders
that: 

(a)

This Request is being delivered not less than ten (10) days prior to the current
Stated Maturity Date; 

(b)

As of the date of the Request, each representation and warranty made in
Section 8 of the Credit Agreement is true and correct in all material respects,
with the same force and effect



as if made on and as of such date (except to the extent that such
representations and warranties specifically refer to any earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and except that for the purposes of this Request, the representations and
warranties contained in Section 8.06 of the Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 9.01 of the Credit Agreement);
and 

(c)

No Event of Default or Default exists and is continuing on the current Stated
Maturity Date and no Event of Default or Default would result from the
Extension. 

In the event that between the date hereof and the date of the Extension, (i) any
event should occur which could reasonably be expected to be an Event of Default
or Default or (ii) any representation, warranty or certification set forth above
is inaccurate if made on the date of the Stated Maturity Date in effect
immediately prior to the Extension, Borrower shall notify Administrative Agent. 

Remainder of Page Intentionally Left Blank.
Signature Page(s) Follow(s). 

  



The undersigned hereby certifies each and every matter contained herein to be
true and correct. 

BORROWER: 

TCW DIRECT LENDING LLC 

  

By: 

  

  

Name: 

  

  

Title: 

  

  



 

Accepted and Approved: 

NATIXIS, NEW YORK BRANCH, as Administrative Agent 

  

By: 

  

  

Name: 

  

  

Title: 

  

  

  

  

  

  



EXHIBIT N
TO FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT 

EXHIBIT N
to Third Amended and Restated Revolving Credit Agreement
by and among
TCW DIRECT LENDING LLC,
as Borrower,
and
Natixis, New York Branch,
as Administrative Agent 

REQUEST FOR LETTER OF CREDIT 

__________, 20__ 

Natixis, New York Branch
1251 Avenue of the Americas, 5th Floor
New York, NY 10020
Attention:Yazmin Vasconez
Telephone: (212) 891-6176
Fax: (646) 282-2392
Email: yazmin.vasconez@natixis.com 

with a copy to:

Nick.Mitra@natixis.com 

Urs.Fischer@natixis.com 

Hana.Beckles@natixis.com 

AdminAgency@natixis.com  (group)  

Ladies and Gentlemen: 

This Request for Letter of Credit is executed and delivered by TCW DIRECT
LENDING LLC, a Delaware limited liability company (“Borrower”[ and “Applicant”])
and [QUALIFIED BORROWER], a [_________] (“Qualified Borrower” and together with
Borrower, the “Applicant”)], to Natixis, New York Branch, as administrative
agent (“Administrative Agent”), pursuant to Section 2.08 of that certain Third
Amended and Restated Revolving Credit Agreement, dated as of April 10, 2017 (as
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), by and among Borrower, Administrative Agent, and the lenders from
time to time party thereto. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Applicant has
contemporaneously executed and delivered to Letter of Credit Issuer an
Application and Agreement for Letter of Credit dated _______, 20__. In the event
of a conflict between the terms of the Credit Agreement and said Application and
Agreement for Letter of Credit, the terms of the Credit Agreement will control. 

1.

Applicant hereby requests that Letter of Credit Issuer [issue][amend] a Letter
of Credit as follows: 

  

For issuances: 

  

Proposed Issuance Date: 

  

Stated Amount: 

$ 

Expiry Date: 

  



Beneficiary Name and Address: 

  

  

  

Documents to be Presented
in Case of Drawing 

[please attach as a schedule hereto] 

  

Full Text of Certificate to be Presented
in Case of Drawing 

[please attach as a schedule hereto] 

  

  

For amendments: 

  

Letter of Credit to be Amended 

  

Proposed Date of Amendment (a Business Day) 

  

Nature of Proposed Amendment 

  

  

  

  

  

In connection with the [issuance][amendment] of a Letter of Credit requested
herein, Applicant hereby represents, warrants, and certifies (as applicable) to
Administrative Agent for the benefit of Lenders and Letter of Credit Issuers
that: 

(a)

The [issuance][amendment] of the Letter of Credit requested herein complies with
the provisos to the first sentence of Section 2.08(a)(i) of the Credit
Agreement, and, on and as of the date of such [issuance][amendment] of such
Letter of Credit, the statements contained in Sections 7.02(a) and 7.02(b) of
the Credit Agreement are accurate; 

(b)

After giving effect to the [issuance][amendment] of a Letter of Credit requested
herein, the Principal Obligation will not exceed the Available Commitment;  

(c)

After giving effect to the [issuance][amendment] of a Letter of Credit requested
herein, the Letter of Credit Liability will not exceed the Letter of Credit
Sublimit on such date; and  

(d)

Attached hereto as Schedule I to this Request for Letter of Credit (which shall
be the Borrowing Base Certificate for purposes of this Request for Letter of
Credit) is a calculation of the Available Commitment on and as of the date of
the [issuance][amendment] of a Letter of Credit requested herein. 

Remainder of Page Intentionally Left Blank.
Signature Page(s) Follow. 

  



This Request for Letter of Credit is executed on _______, 20__. The undersigned
hereby [certifies] [certify] each and every matter contained herein [(to the
extent applicable)] to be true and correct. 

APPLICANT: 

TCW DIRECT LENDING LLC 

  

By: 

  

  

Name: 

  

  

Title: 

  

  





SCHEDULE I 

Calculation of Available Commitment5  

  

[to be attached] 

  

  

  

  



EXHIBIT P
TO FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT 

EXHIBIT P
to Third Amended and Restated Revolving Credit Agreement
by and among
TCW DIRECT LENDING LLC,
as Borrower,
and
Natixis, New York Branch,
as Administrative Agent 

PREPAYMENT NOTICE 

__________, 20__ 

Natixis, New York Branch
1251 Avenue of the Americas, 5th Floor
New York, NY 10020
Attention:Yazmin Vasconez
Telephone: (212) 891-6176
Fax: (646) 282-2392
Email: yazmin.vasconez@natixis.com 

with a copy to:

Nick.Mitra@natixis.com 

Urs.Fischer@natixis.com 

Hana.Beckles@natixis.com 

AdminAgency@natixis.com (group) 

Ladies and Gentlemen: 

Please accept this as written notification that TCW DIRECT LENDING LLC, a
Delaware limited liability company (“Borrower”) will repay all or a portion of
the Obligations to NATIXIS, NEW YORK BRANCH, as administrative agent
(“Administrative Agent”), in connection with that certain Third Amended and
Restated Revolving Credit Agreement, dated as of April 10, 2017 (as it may be
amended, modified, supplemented, restated or amended and restated from time to
time, the “Credit Agreement”; capitalized terms not defined herein shall have
the meanings assigned to such terms in the Credit Agreement), entered into by
and among Borrower, Administrative Agent and the lenders from time to time party
thereto, pursuant to the following: 

Amount:__________ 

Currency:__________ 

Type of Syndicated Loan:__________ 

Date of Payment:__________ 

  

Remainder of Page Intentionally Left Blank;
Signature Page(s) Follow. 

  

  





The undersigned hereby certifies each and every matter contained herein to be
true and correct. 

BORROWER: 

TCW DIRECT LENDING LLC 

  

By: 

  

  

Name: 

  

  

Title: 

  

  

 

11

NTD: Insert. 

22 

All amounts in this Schedule I are reflected in the Dollar Equivalent of such
amount. 

33 

  NTD: Date that is not later than 364 days after the then-effective Stated
Maturity Date. 

44 

  NTD: Extension fee equal to twenty-five basis points on the then-existing
aggregate Commitments of the Extending Lenders (i.e., 0.25% times the
then-existing aggregate Commitments of the Extending Lenders at the time of such
extension). 

55 

All in this Schedule I are reflected in the Dollar Equivalent of such amount. 

   

[g845865gzzou81fakprxzfp7mgbr.jpg]

CONFORMED through First Amendment to Third Amended and Restated Revolving Credit
Agreement

TCW DIRECT LENDING LLC

as Borrower

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

NATIXIS, NEW YORK BRANCH

as Administrative Agent

NATIXIS, NEW YORK BRANCH

as Sole Lead Arranger and Sole Bookrunner and Syndication Agent

PNC CAPITAL MARKETS LLC

as Managing Agent

and

The Conduit Lenders, Committed Lenders,

and Funding Agents from time to time party hereto

April 10, 2017

First Amendment: April 6, 2020



[g845865gtdfp0znwnz5941uje51x.jpg]

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

Page

1.

DEFINITIONS......................................................................................................................................

1

 

1.1

Defined
Terms...........................................................................................................................

1

 

1.2

Other Definitional
Provisions..................................................................................................

37

 

1.3

Times of Day; Rates
..............................................................................................................

387

 

1.4

Accounting Terms
.................................................................................................................

387

 

1.5

Letter of Credit Amounts
......................................................................................................

387

 

1.6

Exchange Rates; Currency
Equivalents...................................................................................

38

 

1.7

Approved Alternative
Currencies..........................................................................................

398

2. LOANS AND LETTERS OF CREDIT.
.............................................................................................

39

 

2.1

Revolving Credit Commitment
...............................................................................................

39

 

2.2

Borrowing Procedures

40

.
.......................................................................................................

 

 

 

39

 

2.3

Minimum Loan Amounts
......................................................................................................

421

 

2.4

Funding....................................................................................................................................

42

 

2.5

Interest.
....................................................................................................................................

43

 

2.6

Determination of Rate and Billing
..........................................................................................

44

 

2.7

Swingline Loans.
...................................................................................................................

454

 

2.8

Letters of
Credit.......................................................................................................................

48

 

2.9

Payment of Borrower Guaranty
............................................................................................

565

 

2.10

Use of Proceeds and Letters of Credit
.....................................................................................

56

 

2.11

Unused Commitment Fee
......................................................................................................

576

 

2.12

Letter of Credit
Fees..............................................................................................................

576

 

2.13

Computation of Interest and
Fees..........................................................................................

587

 

2.14

Cash Collateral.
.....................................................................................................................

587

 

2.15

Defaulting Lenders

60

.
............................................................................................................

 

 

 

59

 

2.16

Reserved ......................................................................

62Extension of Stated Maturity Date 61

 

2.17

Increase in the Maximum Commitment.
.................................................................................

62

3.

PAYMENT OF OBLIGATIONS.
......................................................................................................

63

 

3.1

Notes........................................................................................................................................

63

 

3.2

Payment of
Interest..................................................................................................................

64

 

3.3

Payments of Obligations.
......................................................................................................

654

 

3.4

Mandatory Prepayment.
........................................................................................................

676

 

3.5

Voluntary Prepayments
.........................................................................................................

698

 

3.6

Reduction or Early Termination of Commitments
................................................................

698

 

3.7

Lending Office
....................................................................................................................

7069

4. CHANGE IN CIRCUMSTANCES

70

.
..............................................................................................

 

69

 

4.1

Taxes

70

.
.................................................................................................................................

 

69

 

4.2

Illegality
................................................................................................................................

754

 

4.3

Inability to Determine Rates; Market Disruption.
.................................................................

754

 

4.4

Increased Costs Generally.
......................................................................................................

76

 

4.5

Compensation for Losses
........................................................................................................

78

 

4.6

Mitigation Obligations; Replacement of Funding Party.

......................................................... 79

 

4.7

Survival
...................................................................................................................................

80

5.

SECURITY.
........................................................................................................................................

80

 

5.1

Liens and Security Interest.
.....................................................................................................

80

 

5.2

Collateral Account; Capital
Calls............................................................................................

81

i



5.3

Reserved.
.................................................................................................................................

83

5.4

Portfolio Collections
Accounts................................................................................................

83

6. BORROWER
GUARANTY...............................................................................................................

83

6.1

Unconditional Guaranty of Payment
.......................................................................................

83

6.2

Waiver of Rights
...................................................................................................................

843

6.3

No
Discharge.........................................................................................................................

843

6.4

Subrogation
.............................................................................................................................

84

6.5

Benefit
.....................................................................................................................................

84

6.6

Reinstatement
..........................................................................................................................

84

6.7

Continuing
Guarantee..............................................................................................................

84

7.CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT AND CREDIT

EXTENSIONS..........................................................................................................................................

854

 

7.1

Conditions to Amendment and Restatement
.........................................................................

854

 

7.2

All Loans and Letters of Credit
...............................................................................................

86

 

7.3

Qualified Borrower Loans and Letters of
Credit...................................................................

887

8.

REPRESENTATIONS AND
WARRANTIES...................................................................................

89

 

8.1

Organization and Good Standing of
Borrower........................................................................

89

 

8.2

Authorization and
Power.........................................................................................................

89

 

8.3

No Conflicts or Consents
........................................................................................................

89

 

8.4

Enforceable Obligations
........................................................................................................

890

 

8.5

Priority of
Liens.....................................................................................................................

890

 

8.6

Financial Condition
...............................................................................................................

890

 

8.7

Full Disclosure
........................................................................................................................

90

 

8.8

No Default
...............................................................................................................................

90

 

8.9

No Litigation
...........................................................................................................................

90

 

8.10

Material Adverse Change
........................................................................................................

90

 

8.11

Taxes
.......................................................................................................................................

90

 

8.12

Jurisdiction Formation; Principal Office
..............................................................................

910

 

8.13

ERISA Compliance
...............................................................................................................

910

 

8.14

Compliance with Law
...........................................................................................................

910

 

8.15

Hazardous Substances
.............................................................................................................

91

 

8.16

Reserved.
.................................................................................................................................

91

 

8.17

Company
Structure..................................................................................................................

91

 

8.18

Capital Commitments and Contributions
................................................................................

91

 

8.19

Fiscal
Year...............................................................................................................................

91

 

8.20

Investment Company Act
........................................................................................................

91

 

8.21

Margin Stock
.........................................................................................................................

921

 

8.22

No Defenses
..........................................................................................................................

921

 

8.23

Foreign Asset Control
Laws....................................................................................................

92

 

8.24

OFAC
......................................................................................................................................

92

 

8.25

Subscription
Facility................................................................................................................

92

 

8.26

Anti-corruption Laws
..............................................................................................................

92

 

8.27

Initial Closing Date
.................................................................................................................

92

9.

AFFIRMATIVE
COVENANTS.........................................................................................................

92

 

9.1

Financial Statements, Reports and Notices
...........................................................................

932

 

9.2

Payment of Taxes
..................................................................................................................

954

 

9.3

Maintenance of Existence and Rights
...................................................................................

954

 

9.4

Notice of Default or Key Person Event
...................................................................................

95

 

9.5

Other
Notices...........................................................................................................................

95

ii



[g845865gijb0obiacycnp8vmjyt9.jpg]

 

9.6

Compliance with Loan Documents and Operating Agreement
.............................................

965

 

9.7

Books and Records; Access
..................................................................................................

965

 

9.8

Compliance with Law
...........................................................................................................

965

 

9.9

Insurance
...............................................................................................................................

965

 

9.10

Authorizations and
Approvals.................................................................................................

96

 

9.11

Maintenance of Liens
..............................................................................................................

96

 

9.12

Further Assurances
..................................................................................................................

96

 

9.13

Investor Financial and Rating
Information............................................................................

976

 

9.14

Covenants of Qualified Borrowers.
.......................................................................................

976

 

9.15

Investment Company Act
........................................................................................................

97

 

9.16

Compliance with Investment Policies
.....................................................................................

97

10.

NEGATIVE COVENANTS
...............................................................................................................

97

 

10.1

Mergers; Dissolution
...............................................................................................................

97

 

10.2

Negative
Pledge.....................................................................................................................

987

 

10.3

Fiscal Year and Accounting Method
.....................................................................................

987

 

10.4

Constituent Documents
.........................................................................................................

987

 

10.5

Transfer by, or Admission of,
Investors..................................................................................

98

 

10.6

Capital
Commitments............................................................................................................

998

 

10.7

ERISA Compliance
.................................................................................................................

99

 

10.8

Reserved.
.................................................................................................................................

99

 

10.9

Limitations on Dividends and
Distributions............................................................................

99

 

10.10

Limitation on Debt

100

.
..........................................................................................................

99

 

10.11

Sanctions
...........................................................................................................................

10099

 

10.12

Change in Nature of Business
...............................................................................................

100

 

10.13

Disposition Funding Requirements
.......................................................................................

100

 

10.14

Administrative Direction Detail
............................................................................................

100

 

10.15

Limitation on Amendments to Related Credit Documents
...................................................

100

11.

EVENTS OF DEFAULT.
...............................................................................................................

1010

 

11.1

Events of
Default.................................................................................................................

1010

 

11.2

Remedies Upon Event of
Default........................................................................................

1032

 

11.3

Curing an Event of Default by Investor Capital Call or Portfolio Asset
Disposition............

103

 

11.4

Performance by Administrative Agent
..................................................................................

104

 

11.5

Application of Funds
...........................................................................................................

1054

12.

AGENTS...........................................................................................................................................

105

 

12.1

Appointment and
Authority...................................................................................................

105

 

12.2

Rights as a Lender
...............................................................................................................

1065

 

12.3

Exculpatory
Provisions........................................................................................................

1065

 

12.4

Reliance by Agent or
Lender...............................................................................................

1076

 

12.5

Delegation of
Duties..............................................................................................................

107

 

12.6

Resignation of Administrative
Agent..................................................................................

1087

 

12.7

Non-Reliance on Agents and Lenders
.................................................................................

1098

 

12.8

No Other Duties, Etc
.............................................................................................................

109

 

12.9

Administrative Agent May File Proofs of Claim
..................................................................

109

 

12.10

Collateral Matters.
...............................................................................................................

1109

13.

MISCELLANEOUS.
......................................................................................................................

1110

 

13.1

Amendments........................................................................................................................

1110

 

13.2

Right of Setoff
.....................................................................................................................

1154

 

13.3

Sharing of Payments by Lender Group
...............................................................................

1165

 

13.4

Payments Set Aside
.............................................................................................................

1165

iii



13.5

No Waiver; Cumulative Remedies; Enforcement
...............................................................

1176

13.6

Expenses; Indemnity; Damage Waiver.
..............................................................................

1176

13.7

Notice.
.................................................................................................................................

1198

13.8

Governing
Law....................................................................................................................

1210

13.9

Waiver of Jury Trial
............................................................................................................

1221

13.10

Invalid
Provisions................................................................................................................

1221

13.11

Successors and Assigns.
......................................................................................................

1221

13.12

Assignment to Committed Lenders.
....................................................................................

1298

13.13

Replacement of Funding Party or Lender Group
..............................................................

13029

13.14

Maximum Rate
....................................................................................................................

1310

13.15

Headings................................................................................................................................

131

13.16

Survival of Representations and Warranties
.......................................................................

1321

13.17

Limited Liability of
Investors..............................................................................................

1321

13.18

Confidentiality.....................................................................................................................

1321

13.19

USA Patriot Act Notice
.......................................................................................................

1332

13.20

No Advisory or Fiduciary
Responsibility............................................................................

1332

13.21

Qualified Purchaser
.............................................................................................................

1343

13.22

No Bankruptcy Petition Against any Conduit
Lender.........................................................

1343

13.23

No Recourse Against any Conduit Lender
..........................................................................

1343

13.24

Excess Funds
.......................................................................................................................

1343

13.25

Electronic Execution of Assignments and Certain Other
Documents.................................

1354

13.26

Counterparts; Integration; Effectiveness
.............................................................................

1354

13.27

Judgment
Currency..............................................................................................................

1354

13.28

Acknowledgment and Consent to Bail-In of EEA Financial
Institutions............................

1354

13.29

Entire Agreement
................................................................................................................

1365

SCHEDULES

 

 

SCHEDULE 1.01A

Commitments and Lender Groups

 

SCHEDULE 1.01B

Portfolio Asset Concentration Limits

 

SCHEDULE 1.01C

Industry Classifications

 

SCHEDULE 1.01D

Eligible Portfolio Asset Representations and Warranties

 

SCHEDULE 13.07

Addresses

 

EXHIBITS

 

 

 

EXHIBIT A:

Reserved

 

EXHIBIT B:

Revolving Credit Note

 

EXHIBIT C:

Loan Notice

 

EXHIBIT D-1:

Security Agreement (Capital Contributions)

 

EXHIBIT D-2:

Security Agreement (Hybrid Collateral)

 

EXHIBIT E:

Collateral Account Assignment/Portfolio Collections Account Assignment

 

EXHIBIT F:

Assignment and Assumption Agreement

 

EXHIBIT G:

Compliance Certificate

 

EXHIBIT H:

Borrowing Base Certificate

 

EXHIBIT I:

 

Facility Increase Request

 

EXHIBIT J:

 

Intentionally OmittedFacility Extension Request

 

EXHIBIT K:

Lender Group Joinder Agreement

 

EXHIBIT L:

Qualified Borrower Joinder Agreement

 

EXHIBIT M:

U.S. Tax Compliance Certificates

 

 

 

iv

 



EXHIBIT N:

Request for Letter of Credit

EXHIBIT O:

Allonge

EXHIBIT P:

Prepayment Notice

v



THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (together with all
amendments and modifications hereof and supplements and attachments hereto, this
"Credit Agreement") is dated as of April 10, 2017 by and among TCW DIRECT
LENDING LLC, a Delaware limited liability company ("Borrower"), NATIXIS, NEW
YORK BRANCH (in its individual capacity, "Natixis"), as administrative agent for
the Lenders (together with any successor appointed pursuant to SectionArticle 12
below, the "Administrative Agent"), and the Committed Lenders, Conduit Lenders,
Funding Agents and other Borrower Parties from time to time party hereto (each
capitalized term not defined is defined below).

Borrower, Administrative Agent, the Lenders named therein, and certain other
Persons are parties to that certain Revolving Credit Agreement dated as of
November 12, 2014, as amended and restated by that certain Amended and Restated
Revolving Credit Agreement dated as of December 22, 2014, and as further amended
and restated by that certain Second Amended and Restated Revolving Credit
Agreement dated as of July 1, 2015, pursuant to which Lenders have provided to
Borrower a revolving credit facility on the terms stated therein (as so amended
and supplemented from time to time prior to the date hereof, the "Original
Credit Agreement");

Borrower, Administrative Agent, and Lenders have agreed to make certain changes
to the Original Credit Agreement; and

Borrower, Administrative Agent, and Lenders desire to amend and restate the
Original Credit Agreement pursuant to this Credit Agreement in order to effect
such changes.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

Borrower has requested that Lenders make loans to the Borrower Parties for the
principal purposes of providing working capital to the Borrower Parties;
financing the costs and other expenses to be incurred by the Borrower Parties in
connection with making investments permitted under the Operating Agreement; and
financing the costs of other undertakings by Borrower permitted under the
Operating Agreement; Lenders are willing to lend funds upon the terms and
subject to the conditions set forth in this Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1.DEFINITIONS.

1.01Defined Terms. For the purposes of this Credit Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this SectionArticle 1 or in the Section or recital referred
to in the definition thereof:

"Account Assignment" means a Collateral Account Assignment or a Portfolio Asset
Account Assignment, as applicable.



"Account Bank" means Natixis (or an affiliate thereof), another Lender (or an
affiliate thereof), or, subject to the approval of Required Lenders, each in its
reasonable discretion, a financial institution that fits the definition of an
"Eligible Assignee" hereunder.

"Adequately Capitalized" means compliance with the capital standards for Bank
Holding Companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

"Administrative Agent" is defined in the preamble to this Credit Agreement.

"Administrative Agent's Office" means Administrative Agent's address as set
forth in Schedule 13.07, or such other address or, as appropriate, account as
Administrative Agent may from time to time notify Borrower and the Lenders.

"Administrative Direction Detail" is defined in Section 5.01(b).

"Administrator" means, with respect to any Conduit Lender, the Person designated
by such Conduit Lender as its "Administrator".

"Affected Funding Party" is defined in Section 13.13.

"Affiliate" of any Person means a specified Person that, directly or indirectly,
Controls or is Controlled By, or is Under Common Control With, such Person.

"Agents" means, collectively, Administrative Agent and each Funding Agent and
any successors and assigns in such capacities.

"Aggregate Investor Concentration Limit" means, with respect to the Borrowing
Base Investors, the concentration limits set forth below, calculated for each
Investor classification as a percentage of the aggregate Unfunded Commitments of
all Included Investors and Designated Investors:

Investor Classification:

Concentration Limit:

Included Investors

N/A

Designated Investors

35%

"Agreement Currency" is defined in Section 13.27.

 

"Allonge" means an Allonge, substantially in the form of Exhibit O hereto,
executed by Borrower, undated, with the transferee name left blank.

"Alternative Currency" means each currency (other than Dollars) that is approved
in accordance with Section 1.07.

"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

"Annual Valuation Period" means the "annual valuation period" as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower Party, as applicable.

2



"Anti-corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower Parties from time to time concerning or
relating to bribery or corruption.

"Annual Valuation Period" means the "annual valuation period" as defined in 29
C.F.R. § 2510.3- 101(d)(5) as determined for each Borrower Party, as applicable.

"Applicable Margin" means, with respect to interest rate spreads and letter of
credit fees, the Applicable Margin set forth in the table below that corresponds
to the applicable Loan or Letter of Credit:

 

Applicable Margin

Base Rate Loan

1.35%0%

Eurocurrency Rate Loan

2.35%0%

Floating LIBOR Rate Loan

2.35%

CP Rate Loan

2.35%0%

Letter of Credit

2.35%0%

"Applicable Percentage" means (i) with respect to a Committed Lender, the
product of its Committed Lender Percentage and its Lender Group's Lender Group
Percentage; (ii) with respect to a Lender Group, its Lender Group Percentage;
and (iii) with respect to a Conduit Lender, its Conduit Lender Percentage.

"Applicable Requirement" means, for any Included Investor that is (or whose
Credit Provider, if applicable, is): (a) a Bank Holding Company, Adequately
Capitalized status or better and a Rating of BBB-/Baa3 or higher; (b) an
insurance company, a Best's Rating by A.M. Best Company of A- or higher and a
Rating of BBB-/Baa3 or higher; (c) an ERISA Investor, or the trustee or nominee
of an ERISA Investor, in addition to the Sponsor's Rating of BBB-/Baa3 or
higher, a minimum Funding Ratio for the pension fund based on the Rating of the
Sponsor of the pension fund as follows:

Sponsor Rating

Minimum Funding Ratio

BBB+/Baa1 or higher

No minimum

BBB/Baa2 or lower

85%

(d)a Governmental Plan Investor, or the Responsible Party with respect to such
Governmental Plan Investor, in addition to the Responsible Party's Rating of
BBB-/Baa3 or higher, a minimum Funding Ratio for the pension fund based on the
Rating of the Responsible Party as follows:

Responsible Party Rating

Minimum Funding Ratio

BBB+/Baa1 or higher

No minimum

BBB/Baa2 or lower

85%

and (e) otherwise a Rated Included Investor, a Rating of BBB-/Baa3 or higher.

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody's Rating. In the event that the
Ratings are not equivalent, the Applicable Requirement shall be based on the
lowest of the Ratings. If any Person has only one Rating, then that Rating shall
apply.

"Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

3



"Approved Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
that is administered or managed by: (a) a Lender; (b) an Affiliate of a Lender;
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

"Arranger" means Natixis, in its capacity as sole lead arranger and sole book
manager.

"Asset Coverage Ratio" means the "asset coverage" within the meaning of Section
18(h) of the Investment Company Act, as the Investment Company Act is in effect
on the Closing Date.

"Asset Reliance Period" means any period of time during which the sum of (a) the
aggregate Unfunded Commitments of the Investors (excluding, without duplication,
Defaulting Investors and Defaulting Members (as such term is defined in the
Operating Agreement), plus (b) Controlled Cash, is less than the Principal
Obligation.

"Assignee" is defined in Section 13.11(b).

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment Amount" means, with respect to a Committed Lender at the time of any
assignment pursuant to Section 13.12 by a Conduit Lender in such Committed
Lender's Lender Group, an amount equal to the least of: (a) such Committed
Lender's Committed Lender Percentage of the Obligations requested by such
Conduit Lender to be assigned at such time; (b) such Committed Lender's Unused
Commitment (minus the sum of (i) the unrecovered principal amount of such
Committed Lender's investments in such Obligations pursuant to the Liquidity
Agreement to which it is a party and (ii) such Committed Lender's Committed
Lender Percentage of its Lender Group's Lender Group Percentage of the Letter of
Credit Liability); and (c) in the case of an assignment on or after the Conduit
Investment Termination Date for such Conduit Lender, (i) such Committed Lender's
pro rata share of the applicable Conduit Lender Percentage of the Lender Group
Percentage of the Principal Obligation minus (ii) such Committed Lender's
Applicable Percentage of the Letter of Credit Liability.

"Assignment and Assumption Agreement" means the agreement contemplated by
Section 13.11(b)(iv), pursuant to which any Lender assigns all or any portion of
its rights and obligations hereunder, in substantially the form of Exhibit F or
any other form (including electronic documentation generated by MarkitClear or
other electronic platform) approved by the Administrative Agent and the
Borrower.

"Assignment Date" is defined in Section 13.12(a).

"Associated Expenses" means, with respect to any applicable Portfolio Asset, the
associated commercially reasonable and ordinary course expenses of Disposition
of such Portfolio Asset up to but not exceeding an amount equal to five percent
(5%) of the sale price (excluding any associated expenses) of such Portfolio
Asset.

"Attorney Costs" means and includes all documented out-of-pocket fees and
disbursements of a single law firm or any local or special counsel retained by
the Administrative Agent or Lenders.

"Availability Period" means the period commencing on the Closing Date and ending
on the Maturity Date.

4



[g845865gdjnlkityl5thfe991f0o.jpg]

"Available Commitment" means, at any time, the Dollar Equivalent of the lesser
of: (a) the Maximum Commitment at such time; or (b) the Borrowing Base at such
time.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bank Holding Company" means a "bank holding company" as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended, or a non-bank subsidiary of
such bank holding company.

"Base Rate" means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate for such day plus ½ of one percent
(0.50%); (b) the Prime Rate for such day; or (c) the Floating LIBOREurocurrency
Rate for a term of one (1) month commencing that day plus 100 basis points
(1.00%).

"Base Rate Loan" means a Loan that bears interest based on the Base Rate (other
than, for avoidance of doubt, a Floating LIBOR Rate Loan as selected by Borrower
pursuant to Section 2.02). All Base Rate Loans shall be denominated in Dollars.

"Baseline Net Worth" is defined in clause (j) of the definition of Exclusion
Event.

"Basel III" means the global regulatory standards on bank capital adequacy and
liquidity referred to by the Basel Committee on Banking Supervision as "Basel
III" or the "Basel III Framework" published in December 2010 together with any
further guidance or standards in relation to "Basel III" or the "Basel

IIIFramework" published or to be published by the Basel Committee.

"Bifurcated First Lien Portfolio Assets" meansis defined in the definition of
First Lien, First Out Portfolio Assets, provided that the obligor has a
"bifurcated" lien or "split" collateral capital structure with two (2) distinct
tranches of debt secured by a first lien security interests on separate pools of
collateralAsset.

"Borrower" is defined in the preamble hereto.

"Borrower Parties" means Borrower and each Qualified Borrower, and "Borrower
Party" means any one of them.

"Borrowing" means a disbursement made by the Lenders of any of the proceeds of
the Loans when such disbursement increases the outstanding principal amount of
the Loans (including any reimbursement of the Letter of Credit Issuer following
a draw on a Letter of Credit).

"Borrowing Base" means, at any time of determination, the sum of: (a) ninety
percent (90%) of the aggregate Eligible Included Unfunded Commitments (and for
the avoidance of doubt, including Returned Capital) of the Included Investors at
such time; plus (b) sixty-five percent (65%) of the aggregate Eligible
Designated Unfunded Commitments (and for the avoidance of doubt, including
Returned Capital) of the Designated Investors at such time; plus (c) forty-five
percent (45%) of the Fair Market Value of Eligible Portfolio Assets that are
First Lien, First Out Portfolio Assets; plus (d) thirty percent (30%) of the
Fair Market Value of Eligible Portfolio Assets that areincluding Bifurcated
First Lien Portfolio Assets; plus

(e) thirty percent (30%) of the Fair Market Value of Eligible Portfolio Assets
that are First Lien, Last Out

5



Portfolio Assets); plus (fd) all cash of the Borrower Parties in the Collateral
Account or Portfolio Collection AccountsControlled Cash.

For purposes of calculating the Borrowing Base (i) the Eligible Portfolio Assets
shall be subject to the Portfolio Asset Concentration Limits and such
concentration limits shall be applied prior to the application of the applicable
advance rates, and (ii) the Eligible Designated Unfunded Commitments and
Eligible Included Unfunded Commitments shall be subject to the Investor
Concentration Limits and such concentration limits shall be applied prior to the
application of the applicable advance rates.

"Borrowing Base Certificate" means a certificate of any Responsible Officer of
Borrower either

(a)confirming there has been no change in the Borrowing Base since the date of
the most recently delivered Borrowing Base Certificate or (b) setting forth the
calculation of the Borrowing Base (based on the most recent information
available to Borrower), including (i) the name, Capital Commitment and Unfunded
Commitment of each Investor and a designation of the Included Investors and
Designated Investors (subject to the approval requirements set forth in the
respective definitions herein), (ii) a list of the Portfolio Assets, including
identifying information with respect to the classification of each Portfolio
Asset as First Lien, First Out Portfolio Assets, First Lien, Last Out Portfolio
Assets, and Bifurcated First Lien Portfolio Assets (including, without
limitation, the industry of each Portfolio Asset), (iii) the Fair Market Value
of each Eligible Portfolio Asset, and (iv) a list of all Portfolio Assets, if
any, that were previously Eligible Portfolio Assets but as of the date of such
Borrowing Base Certificate no longer comply with all of the criteria to be an
"Eligible Portfolio Asset", in substantially the form of Exhibit H attached
hereto; provided, however, that the calculation of the Borrowing Base may be
provided in "Excel" format in a form reasonably acceptable to the Administrative
Agent and containing the information as set forth in Exhibit H.

"Borrowing Base Investors" means each Included Investor and each Designated
Investor.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the City of New York with respect to Obligations denominated in
Dollars is located and:

(a)if such day relates to any Loans bearing interest at the Eurocurrency Rate,
CP Rate or the Floating LIBORCP Rate denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such Loan,
or any other dealings in Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Loan, means any such day that is also a London
Business Day;

(b)if such day relates to any Loans bearing interest at the Eurocurrency Rate,
CP Rate or the Floating LIBORCP Rate denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such Loan, or
any other dealings in Euros to be carried out pursuant to this Credit Agreement
in respect of any such Loan, means a TARGET Day;

(c)if such day relates to any Loans bearing interest at the Eurocurrency Rate,
CP Rate or the Floating LIBORCP Rate denominated in a currency other than
Dollars or Euros, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Loan bearing interest
at the Eurocurrency Rate, CP Rate or the Floating LIBORCP Rate denominated in a
currency other than Dollars or Euros, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Credit Agreement
in respect of any such Loan (other than any interest rate settings), means any

6



such day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

"Capital Call" means a call upon all or any of the Investors for payment of all
or any portion of their Unfunded Commitments.

"Capital Call Notice" means any notice sent to, or demand or request made on, an
Investor for the purpose of making a Capital Call.

"Capital Commitment" means, for any Investor, its "Commitment" as defined in the
Operating Agreement.

"Capital Contribution" means, for any Investor, any contribution of capital made
to Borrower in response to a Capital Call or deemed contributed pursuant to the
Operating Agreement.

"Cash Collateralize" means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or Swingline Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Liability, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances pursuant to
documentation in form and substance satisfactory to: (a) Administrative Agent
and (b) the Letter of Credit Issuer or Swingline Lender (as applicable). "Cash
Collateral" and "Cash Collateralized" shall have meanings correlative to the
foregoing.

"Cash Sweep Trigger Date" means the earlier to occur of (i) the last day of the
Commitment Period (as defined in the Operating Agreement), and (ii) the first
date on which the sum of the aggregate Eligible Included Unfunded Commitments of
the Included Investors plus the aggregate Eligible Designated Unfunded
Commitments of the Designated Investors is equal to or less than the Principal
Obligation.September 19, 2017.

"Change in Law" means the occurrence, after the date of this Credit Agreement
(or, with respect to any Person that becomes a Lender pursuant to an Assignment
and Assumption, the effective date of such assignment), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty;

(b)any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary: (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith;
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.

"Change of Control" means TCW Asset Management Company or an Affiliate thereof
shall cease to be the investment advisor of the Borrower.

"Closing Date" means the date on which all of the conditions precedent set forth
in Section 7.01 are satisfied or waived.

7



"Code" or "Internal Revenue Code" means the United States Internal Revenue Code
of 1986, as amended.

"Collateral" is defined in Section 5.01.

"Collateral Account" means the "Account" as defined in the Collateral Account
Assignment delivered by Borrower pursuant hereto.

"Collateral Account Assignment" means an assignment or security agreement with
respect to the Collateral Account in substantially the form of Exhibit E
attached hereto, as such agreement shall be amended, modified, supplemented
and/or restated and in effect from time to time.

"Collateral Agent" means Natixis or another institution reasonably acceptable to
the Lenders.

"Collateral Documents" means the security agreements, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement to grant, perfect or continue a
security interest in the Collateral for the Obligations and any documents or
instruments amending or supplementing the same, including, without limitation,
the Security Agreements, the Collateral Account Assignments, the Deposit Account
Control Agreements, and the Portfolio Collection Account Assignments.

"Collateral Requirements" is defined in Section 5.01(b).

"Collection" means any payment (including, for the avoidance of doubt, any
prepayment) received on account of any Portfolio Asset, including, without
limitation, any payments of principal or interest thereon or proceeds therefrom
(and excluding, for the avoidance of doubt, proceeds of any Disposition).
"Collect" and "Collected" have meanings correlative thereto.

"Commercial Paper" means, on any day, either (i) the promissory notes of any
Conduit Lender issued by such Conduit Lender in the commercial paper market or
(ii) the promissory notes issued in the commercial paper market by a
multi-seller commercial paper conduit the proceeds of which are loaned to a
Conduit Lender that are allocated, in whole or in part, by such Conduit Lender
to fund or maintain its Principal Obligation hereunder.

"Commitment" means, with respect to each Committed Lender, its obligation to (a)
make Syndicated Loans to Borrower Parties pursuant to Section 2.01; and (b)
purchase risk participations in Letters of Credit and Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Committed Lender's name on Schedule 1.01A attached
hereto under the heading "Commitment" or on the Assignment and Assumption
Agreement pursuant to which such Committed Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement. Administrative Agent may amend and re-issue Schedule
1.01A from time to time to reflect the Commitments of the Committed Lenders.

"Committed Lender Percentage" means, with respect to any Committed Lender on any
day, the percentage equivalent of a fraction the numerator of which is such
Committed Lender's Commitment at such time and the denominator of which is the
Lender Group Limit for such Committed Lender's Lender Group.

"Committed Lenders" means: (a) each Committed Lender listed on the signature
pages hereof; and

(b) any other Person that becomes a party to this Credit Agreement as a
Committed Lender pursuant to the

8



terms hereof, and any assignees thereof that shall become party hereto pursuant
to Section 13.11 (but not any Participant that is not otherwise party to this
Credit Agreement).

"Competitor" means any direct lending investment company primarily focused on
investing in senior secured debt obligations or mezzanine debt obligations with
portfolio companies, or investment management. For avoidance of doubt, a
Competitor shall not include a commercial lender (i.e., a national bank, a state
chartered bank or other similarly regulated lending institution).

"Compliance Certificate" is defined in Section 9.01(c).

"Conduit Assignee" means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by the Funding Agent for any existing Lender Group or
an Affiliate thereof.

"Conduit Investment Termination Date" means, with respect to any Conduit Lender,
the date of the delivery by such Conduit Lender to Borrower of written notice
that such Conduit Lender elects, in its sole discretion, not to make any further
Loans or participate in any further Letters of Credit hereunder.

"Conduit Lender" means: (a) each Conduit Lender listed on the signature pages
hereof; and (b) any other Person that shall become a party to this Credit
Agreement as a Conduit Lender pursuant to the terms hereof, and any assignees
thereof that shall become party hereto pursuant to Section 13.11 (but not any
Participant that is not otherwise party to this Credit Agreement).

"Conduit Lender Percentage" means, with respect to any Conduit Lender, at any
time, one hundred percent (100%), minus the percentage share of Principal
Obligation held by the Committed Lenders and any other Conduit Lenders in such
Conduit Lender's Lender Group at such time.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Constituent Documents" means, for any entity, its constituent or organizational
documents, including: (a) in the case of any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time; (b) in the case of any limited liability
company, its articles or certificate of formation and its operating agreement or
limited liability company agreement; and (c) in the case of a corporation, its
certificate or articles of incorporation and its bylaws.

"Control" and the correlative meanings of the terms "Controlled By" and "Under
Common Control With" mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or partnership interests, or of
the ability to exercise voting power by contract or otherwise.

"Controlled Cash" means all cash of the Borrower Parties in the Collateral
Account or Portfolio Collection Accounts.

"CP Rate" means, for any Conduit Lender and any Interest Period for any Loan at
the CP Rate, the per annum rate equivalent to the rate (or, if more than one
rate, the weighted average of the rates) applicable to the Commercial Paper
issued by such Conduit Lender or its Related Commercial Paper Issuer and
allocated, in whole or in part, to fund Syndicated Loans or Swingline Loans
hereunder, which Commercial

9



Paper may be sold by any placement agent or commercial paper dealer selected by
such Conduit Lender, and which rate shall incorporate (i) applicable commercial
paper dealer and placement agent fees and commissions and (ii) other funding
costs (excluding costs associated with a Conduit Lender's liquidity fundings) of
such Conduit Lender relating to the Transactions, such as any costs associated
with conversions into any Alternative Currency incurred in connection therewith
and the costs of funding odd lots or small dollar amounts; provided that if the
rate (or rates) as agreed between any such agent or dealer and such Conduit
Lender is a discount rate, then the CP Rate shall be the rate (or if more than
one rate, the weighted average of the rates) resulting from such Conduit
Lender's converting such discount rate (or rates) to an interest-bearing
equivalent rate per annum.

"CP Rate Loan" means a Loan that bears interest based on a CP Rate (or, in the
case of a Loan funded by a Conduit Lender through its Liquidity Provider, at the
rate specified in Section 2.05(a)).

"Credit Agreement" is defined in the preamble hereto.

"Credit Extension" means each of the following: (a) a Borrowing (including any
conversion or continuation of any Borrowing); and (b) an L/C Credit Extension.

"Credit Provider" means a Person providing a guaranty or other similar
agreement, in form and substance reasonably acceptable to Lenders, of the
obligations of an Included Investor to make Capital Contributions to Borrower.

"Debtor Relief Laws" means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

"Default" means any condition, act, or event which, with the giving of notice or
lapse of time or both, would become an Event of Default.

"Default Rate" means, with respect to any Loan, on any day the lesser of: (a)
the interest rate in effect on such day and otherwise applicable to such Loan,
plus the Applicable Margin applicable to such Loan, plus two percent (2.0%); or
(b) the Maximum Rate.

"Defaulting Investor" is defined in the definition of "Exclusion Event" herein.

"Defaulting Lender" means, subject to Section 2.15(b), any Committed Lender
that: (a) has failed

to: (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Lender's good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, the Letter of Credit Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due unless such
Lender notifies Administrative Agent and Borrower in writing that such failure
is the result of such Lender's good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; (b) has notified Borrower, Administrative Agent, the
Swingline Lender or the Letter of Credit Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and states that such position
is based on such

10



Lender's determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),

(c)has failed, within two (2) Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any Debtor
Relief Law; (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower, the
Letter of Credit Issuer, the Swingline Lender and each other Lender (including
such Defaulting Lender) promptly following such determination. For the purposes
of the definition of Defaulting Lender only,

"Equity Interest" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

"Deposit Account Control Agreement" means a deposit account control agreement or
blocked account control agreement by and among Borrower, Depository and
Administrative Agent, with respect to the Collateral Account or any Portfolio
Collection Account, in form and substance reasonably satisfactory to
Administrative Agent.

"Depository" is defined in Section 5.02(a).

"Designated Investor" means any Investor: (a) designated by Administrative Agent
and all Committed Lenders (each in its sole discretion) as a Designated
Investor; and (b) as to which Borrower has delivered to Administrative Agent the
information and documents required under Section 7.01(a)(xi) or 10.05(d), as
applicable; provided that (i) a Defaulting Investor shall no longer be a
Designated Investor until such time as all Exclusion Events affecting such
Investor have been cured to the satisfaction of the Administrative Agent and all
of the Committed Lenders (not to be unreasonably withheld, conditioned or
delayed); and (ii) if an involuntary proceeding under clause (b) of the
Exclusion Events is instituted against a Designated Investor, such Defaulting
Investor shall be automatically reinstated as a Designated Investor if such
Exclusion Event is dismissed with sixty (60) days of the date such proceeding is
instituted.

"Designated Jurisdiction" means any country or territory or region that is, or
whose government is, the subject of any Sanction and with which dealings are
prohibited under such Sanction.

11



"Dispose" means the sale, assignment, or transfer of any property of any Person.
"Disposition" and "Disposed" shall have correlative meanings.

"Dollar Equivalent" means, at any time: (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the applicable Funding Agent at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

"Dollars" and the sign "$" mean lawful currency of the United States of America.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Assignee" means: (a) a Lender, an Affiliate of a Lender, an Approved
Fund, a Liquidity Provider, a Conduit Assignee, a Federal Reserve Bank, a
central bank, a collateral trustee or security agent for holders of commercial
paper; and (b) any other Person approved in writing by the Administrative Agent
and the Letter of Credit Issuer (each such approval not to be unreasonably
withheld or delayed by Administrative Agent or the Letter of Credit Issuer) and,
unless an Event of Default exists at the time any assignment is effected in
accordance with Section 13.11, Borrower (such approval not to be unreasonably
withheld or delayed by Borrower); provided, however, that (x) each Eligible
Assignee must be a Qualified Purchaser, (y) so long as no Event of Default has
occurred and is continuing, no Competitor shall qualify as an Eligible Assignee,
provided, that during an Event of Default, no Competitor identified by the
Borrower to the Administrative Agent on or prior to the Closing Date (limited to
five (5) such Competitors, which the Borrower may replace after the Closing Date
in its reasonable determination upon a change of investment strategy of
Competitors or potential Competitors, provided, that (i) no existing Lender or
Affiliate of an existing Lender can be so designated as a Competitor and (ii) in
no event shall Borrower be permitted to replace any such Competitor after the
occurrence and during the continuance of an Event of Default, provided, further,
that the Administrative Agent shall promptly notify the Lenders of the current
list of Competitors following (1) request by the Lenders and (2) any change to
the list of Competitors) shall qualify as an Eligible Assignee, and (z) neither
Borrower nor any Affiliate of Borrower shall qualify as an Eligible Assignee.

"Eligible Designated Unfunded Commitments" means, with respect to Designated
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Designated Investors; provided, however, that in connection with each
determination of the Borrowing Base (in accordance with the final paragraph
thereof), (a) the Eligible Designated Unfunded Commitment of each Designated
Investor shall be reduced to the extent necessary, if any, so that the Eligible
Designated Unfunded Commitment of such Designated Investor does not exceed the
Individual Investor Concentration Limit and (b) the aggregate Eligible
Designated Unfunded Commitments of all Designated Investors shall be reduced to
the extent

12



necessary, if any, so that the aggregate Eligible Designated Unfunded
Commitments of all Designated Investors do not exceed the Aggregate Investor
Concentration Limit.

"Eligible Included Unfunded Commitments" means, with respect to Included
Investors, the aggregate amount that is equal to the Unfunded Commitments of all
Included Investors.

"Eligible Portfolio Asset Decrease" means, on any date of determination, the
amount (if any), calculated as a percentage, by which the Fair Market Value of
Eligible Portfolio Assets (in the aggregate) as of such date has decreased as
compared to the Initial Fair Market Value of such Eligible Portfolio Assets (in
the aggregate). For the avoidance of doubt, if there has been no decrease in the
Fair Market Value of the Eligible Portfolio Assets (in the aggregate) as of such
date as compared to the Initial Fair Market Value of such Eligible Portfolio
Assets (in the aggregate), then the Eligible Portfolio Asset Decrease shall be
equal to 0%; provided that for the avoidance of doubt, the Initial Fair Market
Value of Eligible Portfolio Assets shall be adjusted for any dispositions or
acquisitions from the Initial Fair Market Value date to the date of
determination.

"Eligible Portfolio Assets" means, collectively, at any time, each Portfolio
Asset that:

(a)is directly held by Borrower in accordance with the Operating Agreement, and
in respect of which Borrower is a direct lender (and not a participant);

(b)the Administrative Agent has a first priority perfected security interest in
such Portfolio Asset and such Portfolio Asset is subject to no other Liens
(other than Permitted Liens);

(c)is in compliance with the Collateral Requirements;

(d)is Performing;

(e)bears interest at a rate payable in cash of at least equal to four and
one-half percent (4.5%) per annum in the case of fixed rate interest or LIBOR
plus three and one-half percent (3.5%) per annum in the case of floating rate
interest;

(f)has a maximum Net Senior Debt/EBITDA Ratio of 5.0 to 1.0; provided that
Portfolio Assets with a Net Senior Debt/EBITDA Ratio equal to or greater than
4.0 to 1.0 but not more than 5.0 to 1.0 at the time of acquisition of such
Portfolio Assets may remain Eligible Portfolio Assets (for inclusion in the
Borrowing Base) in the event that the Net Senior Debt/EBITDA Ratio of such
Portfolio Asset exceeds 5.0 to 1.0 so long as the Net Senior Debt/EBITDA Ratio
does not exceed the initial Net Senior Debt/EBITDA Ratio of such Portfolio Asset
by greater than one turn (notwithstanding that it exceeds the level set forth
under this clause (f)); provided, further, that Portfolio Assets with a Net
Senior Debt/EBITDA Ratio equal to or greater than 5.0 to 1.0 may remain Eligible
Portfolio Assets (for inclusion in the Borrowing Base) with the written consent
of the Super Majority Lenders;

(g)

were acquired by a Borrower Party for a price greater than eighty-five

percent (85%) of par value of such Portfolio Asset;

(h)

provide for a fixed amount of principal payable at maturity;

(i)

are first lien, senior secured debt instruments or obligations;

13



(j)the applicable primary obligors of such Portfolio Asset are organized or
formed under a jurisdiction within the U.S., and the related instruments or
obligations are denominated in U.S. Dollars;

(k)is not a Securitization Exposure; and

(l)with respect to which the representations and warranties set forth on
Schedule 1.01D hereto are true and correct in all material respects;

provided, that for purposes of calculating the Borrowing Base (in accordance
with the last paragraph thereof), the Eligible Portfolio Assets shall be subject
to the Portfolio Asset Concentration Limits. Any Portfolio Asset that complies
with all of the above criteria is deemed to be an Eligible Portfolio Asset;
provided that Portfolio Assets that do not comply with all of the above criteria
may be deemed Eligible Portfolio Assets (for inclusion in the Borrowing Base)
with the written consent of all Lenders.

"Environmental Laws" means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act, 42
U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990; (d)
the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic Substances
Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state and local
laws, ordinances, regulations or written policies relating to pollution or
protection of human health (as it relates to exposure to Hazardous Materials) or
the environment including without limitation, air pollution, water pollution,
noise control, or the use, handling, discharge, disposal or Release or recovery
of on-site or off-site Hazardous Materials, as each of the foregoing may be
amended from time to time, applicable to any Borrower Party; and (g) any and all
regulations promulgated under or pursuant to any of the foregoing statutes.

"Environmental Liability" means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial action,
clean-up, restoration or any other cost or expense whatsoever, including
reasonable attorneys' fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.

"Environmental Lien" means a Lien in favor of any Governmental Authority: (a)
under any Environmental Law; or (b) for any liability or damages arising from,
or costs incurred by, any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Borrower Party within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

"ERISA Investor" means an Investor that is: (a) an "employee benefit plan" (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA, (b)
any "plan" defined in and subject to Section 4975 of the Code, or (c) a
partnership or commingled account of a fund, or any other entity, whose assets
include

14



[g845865ggcjpmhkv570fcsjywpg6.jpg]

or are deemed to include the assets of one or more such employee benefit plans
or plans in accordance with the Plan Assets Regulations or otherwise.

"ERISA Investor Excluded Items" means, with respect to each ERISA Investor, any
rights, titles, interests, remedies or privileges of Borrower:

(a)in and to the rights and obligations of such ERISA Investor in Borrower (and
any appurtenant rights thereunder), including such ERISA Investor's Membership
Interests therein, granted to Borrower to secure such ERISA Investor's
obligation to fund its Capital Commitment;

(b)to request or require such ERISA Investor to confirm the amount of, or to
confirm its obligation to make payments in respect of, its uncalled Capital
Commitments;

(c)to require such ERISA Investor to forfeit or sell any portion of such ERISA

Investor's Membership Interests in Borrower; and

(d)to request or require such ERISA Investor to make payment for any Capital
Call other than to an account of Borrower.

"Euro" and "€" mean the single currency of the Participating Member States.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

"Eurocurrency Rate" means:

(a)for any Interpolated Interest Period, the Interpolated Rate;

(b)(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate ("LIBOR") or a
comparable or successor rate if LIBOR is no longer available, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the Floating LIBOR Rate; and

(c)if the Eurocurrency Rate calculated in accordance with the foregoing clause
(a) or

(b)shall be less than zero, then such rate shall be deemed zero for purposes of
this Credit Agreement;

provided that to the extent a comparable or successoran alternative rate or a
LIBOR Successor Rate is approved by the Administrative Agent in connection
herewith, theand the Borrower in accordance with Section 4.03(a)(v) or Section
4.03(b)(iv), as applicable, such approved rate shall be applied in a manner
consistent with market practice, in consultation with the Borrower Parties;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, in consultation with the Borrower Parties.

15



"Eurocurrency Rate Loan" means a Loan that bears interest at a rate based on
clause (a) of the definition of "Eurocurrency Rate."

"Event of Default" is defined in Section 11.01.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized, formed or incorporated under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof); or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which: (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the applicable Borrower Party under Section 4.06); or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.01(a)(ii) or Section 4.01(c), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to such Recipient's failure to comply with Section
4.01(e); (d) any backup withholding Tax that is required by the Code to be
withheld from amounts payable to such Recipient; and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

"Exclusion Event" means the occurrence, with respect to any Borrowing Base
Investor or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Borrowing Base Investor (such Investor hereinafter referred to as a
"Defaulting Investor"), of any of the following events:

(a)such Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable) shall: (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding
under any Debtor Relief Laws; or

(vi)take any personal, partnership, limited liability company, corporate or
trust action, as applicable, for the purpose of effecting any of the foregoing;

(b)the commencement of any bankruptcy, reorganization, or insolvency proceeding
under any Debtor Relief Laws relating to such Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable) or all or any material part
of its respective property is instituted without the consent of such Person; or
an order, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking such
Investor's (or its Sponsor's, Responsible Party's or Credit Provider's, as
applicable) bankruptcy, reorganization, or insolvency, or appointing a receiver,
custodian, trustee, administrator or similar entity, of such Person or of all or
substantially all of its assets;

(c)any uninsured final judgment(s) for the payment of money which in the
aggregate exceeds fifteen percent (15%) of the net worth of such Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable) shall be
rendered against such Person, and such judgment or judgments shall not be
bonded, stayed or satisfied or discharged at least thirty (30) days prior to the
date on which any of its assets could be lawfully sold to satisfy such judgment;

16



[g845865gikp65v8bzmk3x4s0zxz2.jpg]

(d)such Investor shall repudiate, challenge, or declare unenforceable its
obligation to make contributions to the capital of Borrower pursuant to its
Capital Commitment or a Capital Call Notice or its obligations under its
Subscription Agreement or the Operating Agreement shall be or become
unenforceable;

(e)such Investor shall fail to make a contribution to the capital of Borrower
when required pursuant to a Capital Call Notice, or shall otherwise be in
material default under its Subscription Agreement, the Operating Agreement or
the Loan Documents, in each case subject to any applicable notice or cure
periods plus ten (10) Business Days;

(f)any representation or warranty made under the Operating Agreement or its
Subscription Agreement shall prove to be untrue or inaccurate in any material
respect, as of the date on which such representation or warranty is made, and
such Person shall fail to cure the adverse effect of the failure of such
representation or warranty within thirty (30) days after written notice thereof
is delivered by Administrative Agent to Borrower;

(g)such Investor shall transfer its entire Membership Interest in Borrower,
provided that if less than all of such Investor's Membership Interest is
transferred or assigned, only such portion as is transferred or assigned shall
be subject to exclusion from the calculation of Borrowing Base;

(h)in the case of each Rated Included Investor (or its Sponsor, Responsible
Party or Credit Provider, as applicable), it shall fail to maintain its
Applicable Requirement as required in the definition of Applicable Requirement
hereof;

(i)in the case of each Designated Investor without a Rating (or its Sponsor,
Responsible Party or Credit Provider, as applicable), the occurrence of any
circumstance or event which: (A) would reasonably be expected to have a material
and adverse effect on the financial condition or business operations of such
Investor; or (B) would reasonably be expected to impair, impede, or jeopardize
the obligation and the liability of such Investor to fulfill its obligations
under its Subscription Agreement or the Operating Agreement;

(j)in the case of each Non-Rated Included Investor, (i) it shall fail to
maintain a net worth (determined in accordance with GAAP), measured at the end
of each fiscal year of such

Included Investor, of at least seventy percent (70%) of the net worth of such
Investor (the "Baseline Net Worth") as of: (A) the fiscal year which ended on or
immediately prior to the Closing Date, if the Investor was an Included Investor
(or was pre-approved as an Included Investor, pursuant to written agreement of
Administrative Agent) on the Closing Date; or (B) the fiscal year for which
Administrative Agent has financial information which ended on or immediately
prior to the date of its designation as an Included Investor (in the case not
covered by clause (A) above); or (ii) it shall fail to provide updated financial
information available (to the extent requested by Administrative Agent) on an
annual basis in order to measure such Baseline Net Worth after the Closing Date;
or

(iii)except as set forth in subsection (k) below with respect to Governmental
Plan Investors, the

Rating of the related entity Under Common Control with such Non-Rated Included
Investor falls below BBB-/Baa3;1

(k)in the case of each Non-Rated Included Investor that is a Governmental Plan
Investor, (A) the Rating of the related governmental entity falls below
BBB-/Baa3, or (B) the

1In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

17



[g845865gxyse5d5nuadczt6wncjq.jpg]

Rating of the related governmental entity is BBB-/Baa3 and the Funding Ratio for
the Governmental Plan Investor is then less than ninety percent (90%), or (C)
the Rating of the related governmental entity is higher than BBB-/Baa3, but such
Governmental Plan Investor shall fail to maintain a Funding Ratio of the lesser
of at least (1) eighty percent (80%) or (2) ninety percent (90%) of its Funding
Ratio as was reported on its most recent audited financial statements which were
available to Administrative Agent on or immediately prior to (x) the Closing
Date, if it was an Included Investor (or was pre-approved as an Included
Investor, pursuant to written agreement of Administrative Agent) on the Closing
Date; or (y) the date of its admission as an Investor (in the case not covered
by clause (x) above);2

(l)in the case of all ERISA Investors, Borrower has determined that
participation of

ERISA Investors in Borrower constitutes "significant" participation for purposes
of Plan Assets

Regulations and no exception applies;

(m)there is a material breach or written repudiation by any Credit Provider of
its obligations under its guaranty of the obligations of its related Investor or
other similar agreement;

(n)the Capital Commitment or Unfunded Commitment of such Investor is cancelled,
reduced, terminated or abated without the prior written consent being obtained
in accordance with Section 10.06; provided, that only such portion of the
Unfunded Commitment that is cancelled, reduced, terminated or abated shall be
subject to exclusion from the calculation of Eligible Included Unfunded
Commitments or Eligible Designated Unfunded Commitments, as applicable;

(o)the Capital Commitment of such Investor ceases to be Collateral, other than
by reasons of actions or inaction of the Administrative Agent or Lenders;

(p)such Investor appears on any list of "Specially Designated Nationals" or list
of known or suspected terrorist generated by OFAC;

(q)other than rights under the Operating Agreement permitting an Investor from
opting out of particular Portfolio Assets, an Investor is excused from funding
any portion of its Unfunded Commitments with respect to any Portfolio Asset,
provided that only such excused amount of its Unfunded Commitment will be
excluded from the calculation of Eligible Included Unfunded Commitments or
Eligible Designated Unfunded Commitments, as applicable; or

(r)if an Investor elects to participate in a Spin-Off, such Investor shall be a
Defaulting Investor beginning on the date ten (10) Business Days prior to the
effective date of such Spin-Off.

"Facility Extension Request" means a notice in substantially the form of Exhibit
J attached hereto pursuant to which Borrower requests an extension of the Stated
Maturity Date in accordance with Section 2.16.

"Facility Increase Fee" means a fee as agreed by Borrower and Administrative
Agent in a separate fee letter agreement.

"Facility Increase Request" means a notice in substantially the form of Exhibit
I attached hereto pursuant to which Borrower requests an increase of the
Commitments in accordance with Section 2.17.

2In the event that the Ratings of the relevant Person are not equivalent, such
Rating shall be based on the lowest of the Rating of such Person. If any Person
has only one Rating, then that Rating shall apply.

18



[g845865g98vjnwh70jyyqd9kra1r.jpg]

"Fair Market Value" means, with respect to any Portfolio Asset at any time of
determination (which shall be at least on a quarterly basis), its fair market
value as determined on the basis of valuations by the Valuation Agent or other
recognized dealers or pricing services as selected by the Borrower and approved
by all Lenders (such approval not to be unreasonably withheld) in accordance
with the valuation policy of the Borrower Parties, as the same may be amended by
the Borrower Parties from time to time; provided that, such valuation policy is
generally consistent with industry standards and/or GAAP; and provided further
that, on the date of acquisition of any Portfolio Asset and until the next
valuation date for such Portfolio Asset, the Fair Market Value of such Portfolio
Asset shall be the amount of the purchase price of such Portfolio Asset. In no
event shall the Fair Market Value of any Portfolio Asset exceed one hundred
percent (100%) of the par value of such Portfolio Asset, except with respect to
any Portfolio Asset which includes a call premium in the Related Credit
Documents of such Portfolio Asset, in which case the Fair Market Value of such
Portfolio Asset shall not exceed one hundred two percent (102%) of the par value
of such Portfolio Asset.

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code.

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that:

(a)if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and

(b)if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

"First Lien, First Out Portfolio Asset" means any Portfolio Asset that: (a) is
secured by a first priority perfected security interest or lien in, to or on
specified collateral (subject to customary exemptions for permitted liens,
including, without limitation, any tax liens) securing the obligor's obligations
under such Portfolio Asset and not subordinated to any other Person or any other
loan tranche or obligation issued by the obligor with respect to such specified
collateral, and includes any Portfolio Asset in which the obligor has a
"bifurcated" lien or "split" collateral capital structure with two (2) distinct
tranches of debt secured by a first lien security interests on separate pools of
collateral ("Bifurcated First Lien Portfolio Assets"), and (b) in the case of a
payment event of default under the definitive documentation for the applicable
Portfolio Asset, the Borrower's right to receive payments on such obligations is
not subordinated or junior to any other Person or any other loan tranche or
obligation issued by the obligor.

"First Lien, Last Out Portfolio Assets" means any Portfolio Asset that: (a) is
secured by a first priority perfected security interest or lien in, to or on
specified collateral (subject to customary exemptions for permitted liens,
including, without limitation, any tax liens) securing the obligor's obligations
under such Portfolio Asset and (b) the Borrower shares the lien on the
applicable collateral, but in the case of a payment event of default under the
definitive documentation for the applicable Portfolio Asset, the Borrower's
right to receive payments on such obligations is junior to the first out lender
only.

"Fitch" means Fitch Ratings, a wholly-owned subsidiary of Fimalac, S.A.

19



[g845865gqlhp8843xvcne8to29q8.jpg]

"Floating LIBOR Rate" means, on any date the same is to be determined, the rate
per annum equal to LIBOR or a comparable or successor rate if LIBOR is no longer
available, which rate is approved by the Administrative Agent, as published on
the applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time), for deposits in the relevant currency with a term of one (1)
month commencing that day; provided that, if the Floating LIBOR Rate shall be
less than zero (0), such rate shall be deemed to be zero (0) for purposes of
this Credit Agreement.

"Floating LIBOR Rate Loan" means a Loan that bears interest based on the
Floating LIBOR Rate (as selected by Borrower pursuant to Section 2.02).

"Foreign Recipient" means: (a) if the applicable Borrower Party is a U.S.
Person, a Recipient that is not a U.S. Person; and (b) if the applicable
Borrower Party is not a U.S. Person, a Recipient that is resident or organized
under the laws of a jurisdiction other than that in which such Borrower Party is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the Letter of Credit Issuer, such Defaulting Lender's proportionate
share (based on the total of such Defaulting Lender's participation in all
Letters of Credit as determined in accordance with Section 2.08 as a proportion
of the total Letter of Credit Liability) of the outstanding Letter of Credit
Liability other than Letter of Credit Liability as to which (i) such Defaulting
Lender's participation obligation has been reallocated to other Committed
Lenders in accordance with the terms hereof or (ii) Cash Collateral or other
credit support acceptable to the Letter of Credit Issuer shall have been
provided in accordance with Section 2.14, and (b) with respect to the Swingline
Lender, such Defaulting Lender's proportionate share (based on the total of such
Defaulting Lender's participation in all outstanding Swingline Loans as
determined in accordance with Section 2.07 as a proportion of the total amount
of outstanding Swingline Loans) of outstanding Swingline Loans other than
Swingline Loans as to which (i) such Defaulting Lender's participation
obligation has been reallocated pursuant to other Committed Lenders in
accordance with the terms hereof, or (ii) Cash Collateral or other credit
support acceptable to the Swingline Lender shall have been provided in
accordance with Section 2.14.

"Funding Agent" means each financial institution designated on Schedule 1.01A
that acts as agent for a Lender Group, or its successor appointed pursuant to
SectionArticle 12.

"Funding Party" means any Lender, Letter of Credit Issuer or Liquidity Provider.

"Funding Ratio" means: (a) for a Governmental Plan Investor, the actuarial
present value of the assets of the plan over the actuarial present value of the
plan's total benefit liabilities, as reported in such plan's most recent audited
financial statements; and (b) for an ERISA Investor; (i) the fair market value
of the plan's assets as defined under Section 430(g)(3) of the Code, unreduced
for any prefunding balance or funding standard carryover balance as defined and
provided for in Section 430(f) of the Code; over (ii) the plan's funding target,
as defined under Section 430(d) of the Code, without regard to the special
at-risk rules of Section 430(i) of the Code, with each value as reported on the
most recently filed Schedule SB to the Form 5500 by such plan with the United
States Department of Labor.

"GAAP" means those generally accepted accounting principles and practices as in
effect from time to time that are recognized as such by the American Institute
of Certified Public Accountants or by the Financial Accounting Standards Board
or through other appropriate boards or committees thereof, and that are
consistently applied for all periods, after the date hereof, so as to properly
reflect the financial position of Borrower, except that any accounting principle
or practice required to be changed by the Financial

20



Accounting Standards Board (or other appropriate board or committee of the said
Board) in order to continue as a generally accepted accounting principle or
practice may be so changed.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

"Governmental Plan Investor" means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

"Guaranteed Debt" is defined in Section 6.01.

"Hazardous Material" means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to: (a) any substance or
material designated as a "hazardous substance" pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as "hazardous waste" pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a "hazardous substance" pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.

"Honor Date" is defined in Section 2.08(c)(i).

"Impacted Loans" is defined in Section 4.03.

"Included Investor" means an Investor: (a)(i) that has, or that has a Credit
Provider that has, met the Applicable Requirement for an Included Investor and
that has been approved by Administrative Agent; or (ii) that has been so
designated by Administrative Agent and all Committed Lenders (each in its sole
discretion) as an Included Investor; and (b) that has delivered to
Administrative Agent the information and documents required under Section
7.01(a)(xi) or 10.05(d), as applicable; provided that (i) a Defaulting Investor
shall no longer be an Included Investor until such time as all Exclusion Events
affecting such Investor have been cured to the satisfaction of the
Administrative Agent and all of the Committed Lenders (not to be unreasonably
withheld, conditioned or delayed); and (ii) if an involuntary proceeding under
clause (b) of the Exclusion Events is instituted against an Included Investor,
such Defaulting Investor shall be automatically reinstated as an Included
Investor if such Exclusion Event is dismissed with sixty (60) days of the date
such proceeding is instituted.

"Increasing Committed Lender" is defined in Section 2.17(a).

"Indebtedness" means "indebtedness" as contemplated in the Operating Agreement,
and for the avoidance of doubt, shall not include the Preferred Units (as
defined in the Operating Agreement).

"Indemnified Taxes" means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

"Indemnitee" is defined in Section 13.06(b).

21



[g845865gvxmabellkm4cbs0nr6ae.jpg]

"Independent Valuation Provider" is defined in Section 2.02(d).

"Individual Investor Concentration Limit" means, with respect to each Borrowing
Base Investor, the concentration limits set forth below, calculated for each
such Investor as a percentage of the aggregate Unfunded Commitments of all
Included Investors and Designated Investors:

Investor Classification:

Concentration Limit:

Included Investors

N/A

Designated Investors

3.5%

 

 

provided, that, for purposes of calculating the above Individual Investor
Concentration Limit for any Investor, each Investor and its investing affiliates
shall be treated as a single Investor.

"Information" is defined in Section 13.18.

"Initial Fair Market Value" means, with respect to all Eligible Portfolio
Assets, the greater of (x) Fair Market Value of such Eligible Portfolio Assets
(in the aggregate) as of the Closing Date, for Portfolio Assets owned on the
Closing Date (or, with respect to Eligible Portfolio Assets acquired by the
Borrower after the Closing Date, the date on which the Borrower acquired such
Eligible Portfolio Asset, and (y) Fair Market Value of such Eligible Portfolio
Assets (in the aggregate) as of the most recent Credit Extension.

"Initial Notice" means a notice delivered by Borrower to the Investors under
Section 14.1.3 of the Operating Agreement with respect to the treatment of
Borrower's assets as Plan Assets.

"Interest Option" means each of the Eurocurrency Rate and the Base Rate.

"Interest Payment Date" means (a) at any time there is only one Lender Group
party to this Credit Agreement, (i) for Base Rate Loans, Floating LIBOR Rate
Loans, CP Rate Loans and Swingline Loans, the last Business Day of each fiscal
quarter and the Maturity Date and (ii) for Eurocurrency Rate Loans, the last
Business Day of each Interest Period and the Maturity Date, and (b) at any time
there are two or more Lender Groups party to this Credit Agreement, (i) for Base
Rate Loans, Floating LIBOR Rate Loans and Swingline Loans, the last Business Day
of each fiscal quarter and the Maturity Date, (ii) for Eurocurrency Rate Loans,
the last Business Day of each Interest Period for such Eurocurrency Rate Loan
and the Maturity Date, (iii) for CP Rate Loans while any Base Rate Loan or
Floating LIBOR Rate Loans are outstanding, the last Business Day of each fiscal
quarter and the Maturity Date, and (iv) for CP Rate Loans while any Eurocurrency
Rate Loans are outstanding, the last Business Day of each Interest Period for
each Eurocurrency Rate Loan and the Maturity Date; provided, however, that if
any Interest Period for any Eurocurrency Rate Loan exceeds three (3) months,
each of the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be an Interest Payment Date (or, if
such day is not a Business Day, on the next succeeding Business Day).

"Interest Payment Date" means, for all Loans, the tenth (10th) calendar day of
each calendar month and the Maturity Date.

"Interest Period" means (a) with respect to any CP Rate Loan, (i) if the Related
Commercial Paper is issued on a pool funded basis, a calendar month (or, in the
case of the first Interest Period, the period from and including the date of the
first advance hereunder to and including(but excluding) the lastfirst day of the
next succeeding calendar month in which such date occurs) and (ii) if the
Related Commercial Paper is issued on a match--funded basis, the period of time
allocated by the applicable Funding Agent to such Loan in its reasonable
discretion; and (b) with respect to any Eurocurrency Rate Loan (other than
Swingline Loans, which are addressed in Section 2.07(a)), a period commencing:
(i) on the Borrowing date of such

22



[g845865gsd946bkhkkhijswsy6et.jpg]

Eurocurrency Rate Loan; or (ii) on the termination date of the immediately
preceding Interest Period in the case of a continuation of a Eurocurrency Rate
Loan to a successive Interest Period as described in Section 2.02, and ending
(A)(1) if an Interest Period of one (1) week (subject to availability from all
Lenders), is elected (automatically or otherwise) and such Interest Period would
end in the next succeeding calendar month, the first day of such next succeeding
calendar month (such Interest Period, a "1 Week Interpolated Interest Period")
and (2) if an Interest Period of one (1) week (subject to availability from all
Lenders) is elected (automatically or otherwise) and such Interest Period would
end in the same calendar month, one

(1)week thereafter and (B) if an Interest Period of one (1) month, two (2)
months, three (3) months or (subject to availability from all Lenders) six (6)
months thereafter (subject to availability from all Lenders) six (6) months is
elected, the first day of such calendar month occurring one (1) month, two (2)
months, three (3) months or (subject to availability from all Lenders) six (6)
months, respectively, thereafter (each such Interest Period or a 1 Week
Interpolated Interest Period, an "Interpolated Interest Period"), each as a
Borrower Party shall elect in accordance with Section 2.02; provided, however,
that with respect to clauses

(a) and (b) above: (A) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (B) any Interest
Period which begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall, subject to clause (A) above, end on the last
Business Day of a calendar month; and (CB) if the Interest Period would
otherwise end after the Stated Maturity Date, such Interest Period shall end on
the Stated Maturity Date.

"Interpolated Interest Period" is defined in the definition of Interest Period.

"Interpolated Rate" means for any Interpolated Interest Period, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of Eurocurrency Rate, one of
which shall be determined as if the maturity of the deposits in the applicable
currency referred to therein was the period of time for which rates are
available next shorter than the Interest Period and the other of which shall be
determined as if such maturity was the period of time for which rates are
available next longer than the Interest Period; provided that, if an Interest
Period is less than or equal to seven days, then Eurocurrency Rate shall be
determined by reference to a rate calculated in accordance with the definition
of Eurocurrency Rate as if the maturity of the deposits in the applicable
currency referred to therein were a period of time equal to seven days.

"Investment Company Act" means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder, as amended to the date hereof and from
time to time hereafter, and any successor Investment Company Act.

"Investor" means a Member of Borrower.

"Investor Classification Letter" means that certain letter agreement dated as of
the date hereof by and among Borrower and Administrative Agent, based on
confirmation by the applicable Lenders, listing the Investors and their Capital
Commitments and approving the Investors as Included Investors or Designated
Investors or indicating they are neither Included Investors or Designated
Investors, as it may be amended, restated, modified or supplemented from time to
time (including pursuant to Section 10.05(b)). For avoidance of doubt, the
Investor Classification Letter may be updated from time to time by
Administrative Agent and Borrower, including through delivery and acceptance of
a Compliance Certificate, Borrowing Base Certificate or borrowing base summaries
prepared by Administrative Agent.

"Investor Concentration Limit" means the Individual Investor Concentration Limit
and the Aggregate Investor Concentration Limit, as applicable.

23



"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means with respect to any Letter of Credit, the Request for
Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the Letter of Credit Issuer and a
Borrower Party or entered into by a Borrower Party in favor of the Letter of
Credit Issuer and relating to any such Letter of Credit, including, as
applicable, any documentation relating to Cash Collateral (which may include,
without limitation, a Collateral Account Assignment).

"Joinder Agreement" means a joinder agreement in the form of Exhibit L.

"Key Person Event" means a "Key Person Event" as defined in the Operating
Agreement.

"KYC Compliance" is defined in Section 8.23.

"L/C Advance" means, with respect to each Committed Lender, such Committed
Lender's funding of its participation in any L/C Borrowing.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"Lender Group" means each Lender Group identified by name on Schedule 1.01A to
this Credit Agreement (as such Schedule 1.01A may be amended, supplemented or
otherwise modified and in effect), including the Funding Agent for such Lender
Group and each Committed Lender and each Conduit Lender (if any) in such Lender
Group.

"Lender Group Joinder Agreement" means a joinder agreement, substantially the
form of Exhibit K attached hereto, pursuant to which a new Lender Group becomes
party to this Credit Agreement.

"Lender Group Limit" means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

"Lender Group Percentage" means, with respect to any Lender Group, the
percentage equivalent of a fraction the numerator of which is the sum of the
Commitments held by the Committed Lenders members of such Lender Group and the
denominator of which is the sum of all Commitments. If the Commitments have
terminated or expired, the Lender Group Percentages shall be the percentage
equivalent of a fraction the numerator of which is the aggregate Principal
Obligation held by the Lenders members of such Lender Group and the denominator
of which is the total Principal Obligation.

24



[g845865gmijbqzcl85xwzbghni4z.jpg]

"Lenders" means the Conduit Lenders, the Committed Lenders and, as the content
requires, the Swingline Lender; provided, that each Lender must be a Qualified
Purchaser.

"Lending Office" means, as to any Lender, the office or offices of such Lender
(or an affiliate of such Lender) described as such in such Lender's
administrative questionnaire delivered to Administrative Agent, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

"Letter of Credit" means a standby letter of credit issued in Dollars by the
Letter of Credit Issuer pursuant to Section 2.08 either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended.

"Letter of Credit Application" means an application and agreement for standby
letter of credit by and between a Borrower Party and the Letter of Credit Issuer
in a form acceptable to the Letter of Credit Issuer (and customarily used by it
in similar circumstances) and conformed to the terms of this Credit Agreement,
either as originally executed or as it may from time to time be supplemented,
modified, amended, renewed, or extended.

"Letter of Credit Availability Period" means the period as may be agreed in
writing by the Letter of Credit Issuer, Borrower, and all Lenders but not to
extend beyond the final Maturity Date.

"Letter of Credit Collateralization Date" means the day that is the earlier of:
(a) thirty (30) days prior to the Stated Maturity Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day); or (b) the
Maturity Date.

"Letter of Credit Issuer" means, with respect to any Letter of Credit, Natixis
in its capacity as the issuer of such Letter of Credit hereunder.

"Letter of Credit Liability" means the aggregate amount available to be drawn
under all outstanding Letters of Credit plus the aggregate Unreimbursed Amounts,
including all L/C Borrowings. For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be "outstanding" in the amount
so remaining available to be drawn.

"Letter of Credit Sublimit" means, at any time, $0 unless otherwise agreed to by
all Lenders.

"LIBOR" is defined in the definition of EurocurrencyLIBOR Screen Rate.

"LIBOR Rate" means the Eurocurrency Rate or the Floating LIBOR Rate.

" LIBOR Screen Rate" means the London Interbank Offered Rate ("LIBOR") quote on
the applicable screen page Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time).

"LIBOR Successor Rate" is defined in Section 4.03.

"LIBOR Successor Rate Conforming Changes" means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent and as consented to by the Borrower Parties,
to

25



[g845865gu3104mtiw7pkrgs9uyd6.jpg]

reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as Administrative Agent
determines and as consented to by the Borrower Parties).

"Lien" means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of Indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

"Liquidity Agreement" means, with respect to a Conduit Lender, any agreement
entered into by such Conduit Lender's Liquidity Provider providing for (i) the
issuance of one or more letters of credit for the account of such Conduit Lender
(or its Related Commercial Paper Issuer), (ii) the issuance of one or more
surety bonds for drawings under which such Conduit Lender (or its Related
Commercial Paper Issuer) is obligated to reimburse such Liquidity Provider,
(iii) the sale by such Conduit Lender (or its Related Commercial Paper Issuer)
to such Liquidity Provider of its interests hereunder (or portions thereof or
participations therein) or (iv) the making of loans or other extensions of
credit to such Conduit Lender (or its Related Commercial Paper Issuer) in
connection with Related Commercial Paper, together with any letter of credit,
surety bond or other instrument issued thereunder.

"Liquidity Event" means, with respect to a Conduit Lender, the occurrence of any
one or more of the following events: (a) the inability of such Conduit Lender to
fund any Loan by issuing, directly or indirectly, Commercial Paper, either at a
commercially reasonable rate or rates or otherwise, as a result of any
materially adverse circumstances or conditions in the domestic or foreign
capital markets generally or Commercial Paper markets in particular, any
outbreak or escalation or war or other hostilities or any other national or
international calamity or crisis the effect of which, in the sole and absolute
determination of its Administrator made in good faith, is to cause such a
disruption as to make it impracticable to sell or enforce contracts for the sale
of its Commercial Paper; (b) unless its Administrator elects otherwise, the date
of termination of the commitment of any Liquidity Provider to such Conduit
Lender under a Liquidity Agreement; (c) the Commercial Paper of such Conduit
Lender shall not be rated at least "A-2" by S&P and at least "P-2" by Moody's;
or (d) the later of (i) the date its Administrator ceases to be the
Administrator for such Conduit Lender and neither the Administrator nor any of
its affiliates shall administer any other asset-backed commercial paper conduit,
and (ii) the ninetieth (90th) day following the date its Administrator shall
have publicly announced or otherwise notified the Borrower that, at such time as
is specified in the related notice or announcement, it shall cease to be the
Administrator for such Conduit Lender and neither such Administrator nor any of
its Affiliates shall administer any other asset-backed commercial paper conduit.

"Liquidity Provider" means, with respect to a Conduit Lender, such Conduit
Lender's Funding Agent, a Committed Lender in such Conduit Lender's Lender
Group, or such other Person as is consented to in writing by the Administrative
Agent and the Borrower (such consent not to be unreasonably withheld) which
shall, pursuant to a Liquidity Agreement, now or hereafter extend credit or
commit to extend credit to or for the account of, or to make purchases from,
such Conduit Lender or its Related Commercial Paper Issuer or issue a letter of
credit, surety bond or other instrument, in each case to support any obligations
arising under or in connection with such Conduit Lender's (or such Related
Commercial Paper Issuer's) commercial paper program.

"Loan" means a Syndicated Loan made pursuant to Section 2.02 and/or, as
applicable, a Swingline Loan made pursuant to Section 2.07, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan, Floating LIBOR Rate Loan
or CP Rate Loan made pursuant thereto.

26



[g845865gzy9emlj8be4g2ezihi74.jpg]

"Loan Date" is defined in Section 2.02(a).

"Loan Documents" means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each Letter of Credit
Application, each of the Collateral Documents, each Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral or other credit
support provided by a Borrower Party pursuant to the provisions of Section 2.13
and such other agreements and documents (including any fee letters), and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

"Loan Notice" means any request for a Borrowing, conversion or continuation of a
Loan substantially in the form of Exhibit C attached hereto, containing the
information specified therein, executed and delivered by the applicable Borrower
Parties.

"London Business Day" means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank Eurocurrency market.

"Mandatory Prepayment Event" is defined in Section 3.04.

"Margin Stock" is defined in Regulation U.

"Material Adverse Effect" means: (a) a material adverse effect upon, the
operations, business, assets or financial condition of Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Borrower Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower Party of any Loan Document to
which it is a party.

"Material Amendment" is defined in Section 10.04.

"Maturity Date" means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations, or the
Obligations become, due and payable after the occurrence of an Event of Default
in accordance with the term of this Credit Agreement; (c) the date upon which
Borrower terminates the Commitments pursuant to Section 3.06 or otherwise; or
(d) two (2) months prior to any scheduled or known termination of the Operating
Agreement.

"Maximum Accordion Amount" means $7450,000,000.

"Maximum Commitment" means, at any time the same is to be determined, an amount
equal to the aggregate Commitments of the Committed Lenders, as such amount may
be increased pursuant to Section

2.17or reduced by Borrower pursuant to Section 3.06.

"Maximum Rate" means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

"Member" shall mean "Member" as defined in the Operating Agreement.

"Membership Interest" of any Investor means the units of such Investor in
Borrower under the Operating Agreement.

27



"Minimum Collateral Amount" means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure while any Lender is a Defaulting Lender, an amount
equal to one hundred percent (100%) of the Fronting Exposure at such time; and
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
outstanding amount of all Letter of Credit Liability.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six (6)
plan years, has made or been obligated to make contributions.

"Multiple Employer Plan" means any employee benefit plan which has two or more
contributing sponsors (including any Borrower Party or any ERISA Affiliate) at
least two (2) of whom are not under common control, as such a plan is described
in Section 4064 of ERISA.

"Natixis" is defined in the preamble to this Credit Agreement.

"Net Senior Debt/EBITDA Ratio" means, with respect to any Portfolio Asset, net
senior indebtedness to earnings before interest, taxes, depreciation,
amortization and other adjustments on an annual or annualized basis, either (i)
as defined in the respective Related Credit Documents and as set forth in the
reporting materials in respect of a Portfolio Asset approved by the investment
committee of the Borrower, or (ii) if not defined in the respective Related
Credit Documents, then calculated in accordance with generally accepted market
practice.

"No Plan Asset Certificate" means a certificate from a Borrower Party, delivered
by the relevant Responsible Officer of such Borrower Party, based on
consultation with its counsel and in a form reasonably acceptable to
Administrative Agent, (a) certifying that throughout the period beginning from
the date of the prior No Plan Asset Certificate or the date of the Credit
Agreement, as applicable, and continuing through the date of the subject No Plan
Asset Certificate, "benefit plan investors" (as defined in Section 3(42) of
ERISA) hold less than twenty-five percent (25%) of the total value of each class
of equity interest in the Borrower Party (calculated in accordance with Section
3(42) of ERISA) and, accordingly, the underlying assets of such Borrower Party
have not and do not constitute Plan Assets; and (b) covenanting that at all
times following the date of such certificate, less than twenty-five percent
(25%) of the total value of each class of equity interest in such Borrower Party
(calculated in accordance with Section 3(42) of ERISA) will continue to be held
by "benefit plan investors" (as defined in Section 3(42) of the ERISA) until
such time, if any, that such Borrower Party delivers to Administrative Agent an
Operating Company Opinion.

"Non-Defaulting Lender" means any Committed Lender that is not a Defaulting
Lender.

"Non-Rated Included Investor" means any Investor that does not have a Rating
meeting the relevant minimum requirement included in the definition of
"Applicable Requirement" (or that does not have a Credit Provider, Sponsor, or
Responsible Party that has such a Rating) and is otherwise deemed to be an
Included Investor in accordance with such defined term.

"Notes" means the promissory notes provided for in Section 3.01(b), and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and "Note" means any
one of the Notes.

28



"Obligations" means all present and future indebtedness, obligations, and
liabilities of any Borrower Party to any of the Secured Parties (including,
without limitation, the Guaranteed Debt), and all renewals and extensions
thereof, or any part thereof (including, without limitation, Loans, Letter of
Credit Liability, or both), arising pursuant to this Credit Agreement
(including, without limitation, the indemnity provisions hereof) or represented
by the Notes and each Letter of Credit Application, and all interest accruing
thereon, and payable in accordance with terms hereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with all
indebtedness, obligations, and liabilities of any Borrower Party to any of the
Secured Parties evidenced or arising pursuant to any of the other Loan
Documents, and all renewals and extensions thereof, or any part thereof.

"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.

"Operating Agreement" means that certain Second Amended and Restated Limited
Liability Company Agreement of Borrower dated as of September 19, 2014,
including, without limitation, any Side Letters, as it may have been or may be
amended, restated or supplemented from time to time.

"Operating Company" means an "operating company" within the meaning of Section
2510.3-101(c) of the Plan Assets Regulation.

"Operating Company Certificate" means a certificate from a Borrower Party,
delivered by the relevant Responsible Officer of such Borrower Party, in a form
reasonably acceptable to Administrative Agent, certifying that, based upon
consultation with counsel, such Borrower Party has met the requirements to be an
Operating Company for the twelve-month period following the end of the Annual
Valuation Period for such Borrower Party.

"Operating Company Opinion" means a written opinion of counsel to the Borrower
Parties, in a form reasonably acceptable to Administrative Agent, as to
qualification of each Borrower Party, as applicable, as an Operating Company.

"Original Credit Agreement" is defined in the recitals hereto.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).

"Overnight Rate" means for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate and (ii) an overnight
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which

29



such rate is being determined, would be offered for such day by a branch or
Affiliate of Natixis in the applicable offshore interbank market for such
currency to major banks in such interbank market.

"Participant" is defined in Section 13.11(f).

"Participant Register" is defined in Section 13.11(f).

"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

"Patriot Act" is defined in Section 13.19.

"Pending Capital Call" means any Capital Call that has been made upon the
Investors and that has not yet been funded by the applicable Investor, but with
respect to which such Investor is not in default.

"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower Party or any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

"Performing" means, at any time in respect of any Portfolio Asset, that, unless
otherwise agreed by all Lenders:

(a)neither the primary obligor nor any material obligor of such Portfolio Asset
is in default of all or any portion of one or more payment obligations in
respect thereof, after the expiration of any applicable grace period; provided
that, for the avoidance of doubt, capitalization of interest shall not
constitute a default in a payment obligation, if permitted by the underlying
Related Credit Documents (and if the primary obligor or any material obligor of
such Portfolio Asset had been in default of all or any portion of one or more
payment obligations in respect thereof, such obligor is no longer in default and
has made at least one additional payment since the date such obligor cured its
default in payment);

(b)the primary obligor of such Portfolio Asset is not in default (other than a
default described in clause (a) above) beyond any applicable grace period and
for which the holders of such Portfolio Asset have not accelerated the
obligations and exercised remedies of foreclosing on collateral;

(c)the holders of such Portfolio Asset have not waived or forgiven any portion
of principal thereunder; provided that, any waiver or forgiveness of principal
in a good faith effort to maintain or improve the value of such Portfolio Asset
(including, by way of example, conversion of principal into equity interests)
shall not result in such Portfolio Asset ceasing to be Performing for purposes
hereof (and, for the avoidance of doubt, (i) any unwaived and unforgiven
principal shall continue to be included in the calculation of Fair Market Value
of Eligiblethe applicable Portfolio Assets, and (ii) any waived or forgiven
portion of principal (including any portion converted into equity interests)
shall not be included in the calculation of Fair Market Value of Eligiblethe
applicable Portfolio Assets); and

(d)neither the primary obligor nor any material obligor of such Portfolio Asset
is the subject of a proceeding under any Debtor Relief Law (which, for the
avoidance doubt, shall not include any Portfolio Asset which has been structured
or restructured as "debtor in possession"

30



financing, up to an aggregate amount of such financing that is equal to or less
than ten percent (10%) of the aggregate Fair Market Value of the
Eligibleapplicable Portfolio Assets and any "debtor in possession" financing in
excess thereof shall be excluded from the calculation of the Fair Market Value
of the Eligibleapplicable Portfolio Assets) unless approved by all Lenders.

"Permitted Liens" means:

(a)Liens created pursuant to any Loan Document (including, for the avoidance of
doubt, pursuant to the Original Credit Agreement);

(b)carriers', warehousemen's, landlord's, mechanics', materialmen's,
repairmen's, suppliers' or other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith;

(c)Liens in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; and

(d)Liens for claims that are not yet due with respect to Taxes, assessments or
charges of any Governmental Authority or otherwise arising as a matter of Law
for which adequate reserves or other appropriate provisions are being maintained
in accordance with GAAP.

"Permitted RIC Distributions" means, with respect to each taxable year, any
distributions determined by a Borrower Party in good faith to be required to be
made in order to maintain a Borrower Party's tax status under Section 852 of the
Internal Revenue Code or to avoid the payment of any tax imposed under Section
852(b)(1), Section 852(b)(3) or Section 4982 of the Internal Revenue Code, as
certified by a Borrower Party to the Administrative Agent in a RIC Distribution
Notice delivered to the Administrative Agent.

"Person" means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, partnership,
limited liability company, sovereign government or agency, instrumentality, or
political subdivision thereof, or any similar entity or organization.

"Plan" means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of any Borrower Party or any ERISA
Affiliate, or any such Plan to which any Borrower Party or any ERISA Affiliate
is required to contribute on behalf of any of its employees.

"Plan Assets" means "plan assets" within the meaning of the Plan Assets
Regulation or otherwise.

"Plan Assets Regulation" means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of

ERISA.

"Portfolio Asset Concentration Limits" means the Portfolio Asset concentration
limitations set forth in Schedule 1.01B.

"Portfolio Asset" means any "Portfolio Investment" (as defined in the Operating
Agreement) directly held by the Borrower, including, without limitation, any
equity interests of the Borrower in any Portfolio Company (as defined in the
Operating Agreement).

31



"Portfolio Collection Account Assignment" means an assignment or security
agreement with respect to the Portfolio Collection Accounts in substantially the
form of Exhibit E attached hereto, as such agreement shall be amended, modified,
supplemented and/or restated and in effect from time to time.

"Portfolio Collection Accounts" means all segregated bank accounts maintained by
the Borrower or another Borrower Party at an Account Bank, into which the
proceeds of all Collections and Dispositions (net of Associated Expenses) of
their respective Portfolio Assets (including any and all subaccounts thereof,
segregated accounts thereunder and successor, replacement or substitute accounts
therefor) shall be deposited, and the Administrative Agent's security interest
in which accounts shall be perfected by control pursuant to one or more control
agreements over such accounts in favor of Administrative Agent.

"Prepayment Notice" means a written notice in substantially the form of Exhibit
P attached hereto.

"Prime Rate" means, on any day, the rate of interest in effect for such day as
publicly announced from time to time by Natixis as its "prime rate." The "prime
rate" is a rate set by Natixis based upon various factors including Natixis'
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Natixis shall
take effect at the opening of business on the day specified in the public
announcement of such change.

"Principal Obligation" means the Dollar Equivalent amount of (a) the aggregate
outstanding principal amount of the Loans (including Swingline Loans); plus (b)
the Letter of Credit Liability.

"Property" means any real property, improvements thereon and any leasehold or
similar interest in real property which is owned, directly or indirectly, by any
Borrower Party, or secures any investment of any Borrower Party.

"Qualified Borrower" means any entity, which entity may be organized in the
United States or outside of the United States, in which Borrower owns a direct
or indirect ownership interest or through which Borrower will acquire an
investment, the indebtedness of which entity can be guaranteed by Borrower
pursuant to the terms of the Operating Agreement, and which entity has executed
and delivered this Credit Agreement on the Closing Date or a Joinder Agreement
and in respect of which entity Borrower has guaranteed the Obligations thereof
pursuant to SectionArticle 6.

"Qualified Purchaser" means a "qualified purchaser" within the meaning of
Section 2(a)(51) of the Investment Company Act.

"Qualified Required Lenders" means, at any time, the Required Lenders including
the Administrative Agent.

"Rated Included Investor" means any Investor that has a Rating meeting the
relevant minimum requirement included in the definition of "Applicable
Requirement" (or that has a Credit Provider, Sponsor, or Responsible Party that
has such a Rating).

"Rating" means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody's.

32



"Rating Agencies" means S&P, Moody's, or any other nationally-recognized
statistical rating agency which has been approved by the Administrative Agent.

"Recipient" means Administrative Agent, any Lender, any Agent, any Liquidity
Provider, the Letter of Credit Issuer, or any other recipient of any payment to
be made by or on account of any obligation of any Borrower Party hereunder.

"Register" is defined in Section 13.11(e).

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time in effect, and shall include any successor or
other regulation relating to reserve or margin requirements, applicable to
member banks of the Federal Reserve System.

"Related Commercial Paper" means, with respect to a Conduit Lender, at any time
of determination, Commercial Paper of such Conduit Lender or its Related
Commercial Paper Issuer the proceeds of which are then allocated by the
administrator of such Conduit Lender or its Related Commercial Paper Issuer as
the source of funding the acquisition or maintenance of such Conduit Lender's
Principal Obligation hereunder.

"Related Commercial Paper Issuer" means a multi-seller commercial paper conduit
that issues Commercial Paper the proceeds of which are loaned to a Conduit
Lender as the source of funding the acquisition or maintenance of its Principal
Obligation hereunder.

"Related Credit Documents" means, for each Portfolio Asset, the following
documents or instruments entered into with respect to such Portfolio Asset
(including all amendments, supplements or modifications thereto) to the extent
applicable and to the extent the delivery of the same is not waived by the
Qualified Required Lenders, each in its sole discretion:

(a)the relevant credit agreement, loan agreement, note purchase agreement,
indenture, assignment agreement or similar document evidencing Borrower's
ownership of the applicable

Portfolio Asset;

(b)(i) the promissory note(s), if applicable, or (ii) a certification from the
Borrower (which certification may be included in the Borrowing Base Certificate)
certifying that an executed note(s) was not a condition to the effectiveness of
such Portfolio Asset; and

(c)to the extent reasonably requested by the Administrative Agent, any guaranty
agreement, pledge agreement, and/or security agreement, as applicable, and any
other material agreements or operative documentation related to such Portfolio
Asset that Borrower possesses or which could be obtained using commercially
reasonable efforts.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Release" means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.

"Removal Effective Date" is defined in Section 12.06(b).

33



"Repayment Percentage" means, with respect to any Lender, (a) with respect to
any Borrowing, the percentage equivalent of a fraction the numerator of which is
such Lender's applicable Principal Obligation of such Borrowing and the
denominator of which is the aggregate Principal Obligation of such Borrowing;
(b) with respect to any Letter of Credit, the percentage equivalent of a
fraction the numerator of which is such Lender's applicable Letter of Credit
Liability and the denominator of which is the aggregate Letter of Credit
Liability; and (c) with respect to any other Obligation, the percentage
equivalent of a fraction the numerator of which is such Lender's Principal
Obligation and the denominator of which is the aggregate Principal Obligation.

"Request for Credit Extension" means: (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice; and (b) with respect to an
L/C Credit Extension, the related Request for Letter of Credit and Letter of
Credit Application.

"Request for Letter of Credit" means a request for the issuance of a Letter of
Credit substantially in the form of Exhibit N attached hereto.

"Required Lenders" means, at any time, (a) Committed Lenders having its share of
the Principal Obligation and its Unused Commitments representing more than fifty
percent (50%) of the sum of (x) the total Principal Obligation then outstanding
and (y) the aggregate Unused Commitments at such time, provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of Lenders shall be
redetermined for voting purposes only, to exclude the pro rata shares of the
aggregate Principal Obligation and Unused Commitments of such Defaulting
Lenders, and (b) at all times when two or more Committed Lenders (other than
Defaulting Lenders) are party to this Credit Agreement, the term "Required
Lenders" shall in no event mean fewer than two Committed Lenders.

"Reserved Cash" means cash reserves made by Borrower Parties for legally
committed funding obligations of the Borrower Parties to Portfolio Assets that
are revolving loans or delayed draw term loans.

"Responsible Officer" means: (a) in the case of a corporation, its chief
executive officer, president, chief financial officer, senior vice president,
any vice president or treasurer, and, in any case where two Responsible Officers
are acting on behalf of such corporation, the second such Responsible Officer
may be a secretary or assistant secretary; (b) in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner; (c) in the case of a
limited liability company, the Responsible Officer of the managing member,
acting on behalf of such managing member in its capacity as managing member; and
(d) and, solely for purposes of notices given pursuant to SectionArticle 3, any
other officer or employee of the applicable Borrower Party so designated by any
of the foregoing officers in a notice to the Administrative Agent.

"Responsible Party" means, for any Governmental Plan Investor: (a) if the state
or political subdivision under which the Governmental Plan Investor operates is
obligated to fund the Governmental Plan Investor and is liable to fund any
shortfalls, the state or political subdivision as applicable; and (b) otherwise,
the Governmental Plan Investor itself.

"Returned Capital" means, for any Investor, any part of any Capital Contribution
that is redistributed to such Investor and is, in accordance with the terms of
the Operating Agreement, added back to such Investor's Unfunded Commitment; in
each case which amount has been set forth as "Returned Capital" on a certificate
of Borrower delivered to Administrative Agent.

"Revaluation Date" means, with respect to any Loan, each of the following: (a)
each date of a Borrowing of such Loan denominated in an Alternative Currency;
and (b) each date of a continuation of

34



such Loan denominated in an Alternative Currency, and (c) such additional dates
as the Administrative Agent shall reasonably determine or the Required Lenders
shall reasonably require.

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
outstanding Principal Obligation of such Lender's Loans at such time.

"RIC" means a person qualifying for treatment as a "regulated investment
company" under the

Code.

"RIC Distribution Notice" means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to the Borrower and certifying
that the Borrower remains a "regulated investment company" under Subchapter M of
the Code.

"S&P" means Standard & Poor's Rating Services, a division of the McGraw & Hill
Companies, Inc. and any successor thereto.

"Same Day Funds" means: (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

"Sanction(s)" means any applicable international economic sanction administered
or enforced by a United States Governmental Authority (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty's Treasury or other sanctions authority applicable to Borrower.

"Sanctioned Person" means (a) a Person named on the list of "Specially
Designated Nationals and Blocked Persons" maintained by OFAC available at
http://www.treasury.gov/resource- center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b)(i) the government of a
Designated Jurisdiction or an agency of the government of a Designated
Jurisdiction, (ii) an organization controlled by a Designated Jurisdiction or
organized under the laws of a Designated Jurisdiction, or (iii) an individual
ordinarily resident in a Designated Jurisdiction.

"Scheduled Unavailability Date" is defined in Section 4.03.

"Secured Parties" means, collectively, the Lenders, the Letter of Credit Issuer,
the Agents, the Liquidity Providers and the Indemnitees.

"Security Agreement" means a security agreement substantially in the form of
Exhibit D-1 or D- 2, as applicable attached hereto, executed and delivered by
Borrower to Administrative Agent for the benefit of Secured Parties, as such
agreement may be amended, modified, supplemented and/or restated from time to
time.

"Securitization Exposure" means an exposure to a special purpose vehicle that is
unable to vary its capital structure on a voluntary basis and is secured
primarily by financial assets on a non-recourse basis to the originator or
seller of such assets.

"Side Letter" means any "side letter" (if any) between an Investor and Borrower.

35



"SOX" means Section 402 of the Sarbanes-Oxley Act of 2002 (codified as Section
13(k) of the Securities Exchange Act of 1934, as amended).

"SOX Insiders" means the employees (or any of their spouses) of The TCW Group,
Inc., the Borrower, the Investment Advisor or any Affiliate thereof, in each
case who, in the reasonable opinion of Borrower, constitute "insiders" for
purposes of SOX from time to time.

"Spin-Off" has the meaning assigned to it in the Operating Agreement.

"Spin-Off Notice" is defined in Section 9.01(e).

"Sponsor" of an ERISA Investor means a sponsor as that term is understood under
ERISA, specifically, the entity that established the plan and is responsible for
the maintenance of the plan and, in the case of a plan that has a sponsor and
participating employers, the entity that has the ability to amend or terminate
the plan.

"Spot Rate" for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

"Stated Maturity Date" means April 109, 20201, as it may be extended pursuant to
Section 2.16.

"Subscription Agreement" means a Subscription Agreement executed by an Investor
in connection with the subscription for a Membership Interest in Borrower.

"Subsequent Committed Lender" is defined in Section 2.17(a).

"Subsequent Investor" is defined in Section 10.05(d).

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
Borrower.

"Super Majority Lenders" means, at any time, (a) Committed Lenders (one of which
must be the Administrative Agent) having its share of the Principal Obligation
and its Unused Commitments representing more than seventy-five percent (75%) of
the sum of (x) the total Principal Obligation then outstanding and (y) the
aggregate Unused Commitments at such time, provided that in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the pro rata shares of the aggregate Principal
Obligation and Unused Commitments of Lenders shall be redetermined for voting
purposes only, to exclude the pro rata shares of the aggregate Principal
Obligation and Unused Commitments of such Defaulting Lenders, and (b) at all
times when two or more Committed Lenders (other than Defaulting Lenders) are
party to this Credit Agreement, the term "Super Majority

36



Lenders" shall in no event mean fewer than two Committed Lenders (one of which
must be the Administrative Agent).

"Sweep Eligible Asset" means, as of any date following the Cash Sweep Trigger
Date, each Eligible Portfolio Asset as of such date; provided that at all times
there shall be a total of at least ten (10) Sweep Eligible Assets (i.e., if less
than ten (10) Eligible Portfolio Assets exist, then the remainder of such ten
(10) Sweep Eligible Assets shall be satisfied first by Portfolio Assets that
were previously Eligible Portfolio Assets (in the order of last-in-time
exclusion from the Borrowing Base); provided further, that if there are less
than ten (10) Portfolio Assets, then Sweep Eligible Assets shall mean all such
Portfolio Assets.

"Swingline" means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.07.

"Swingline Availability Period" means the period as may be agreed in writing by
the Swingline Lender, Borrower, and all Lenders but not to end after the
Maturity Date.

"Swingline Lender" means Natixis, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

"Swingline Loan" has the meaning specified in Section 2.07(a).

"Swingline Obligation" means the aggregate outstanding principal amount of the
Swingline Loans.

"Swingline Sublimit" means an amount equal to $0 unless otherwise agreed to by
all Lenders.

"Syndicated Loan" means a Loan made pursuant to Section 2.02, including, without
limitation, any Base Rate Loan, Eurocurrency Rate Loan, Floating LIBOR Rate Loan
or CP Rate Loan made pursuant thereto.

"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

"TARGET Day" means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

"Taxes" means all present or future taxes, including, without limitation, stamp
taxes (including mortgage recording taxes), levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Trade Date" has the meaning set forth in Section 13.11(b)(i)(B).

"Transactions" means the execution, delivery and performance by the Borrower
Parties of this Credit Agreement and the other Loan Documents, the Borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

"Type of Syndicated Loan" means any Syndicated Loan (i.e., a Base Rate Loan,
Eurocurrency Rate Loan, Floating LIBOR Rate Loan or CP Rate Loan).

37



"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning specified in Section
4.01(e)(ii)(B)(3).

"UCC" means the Uniform Commercial Code as adopted in the State of New York and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any collateral for the Obligations.

"Unfunded Commitment" means, with respect to any Investor at any time, the
Capital Commitment of such Investor, minus the aggregate Capital Contributions
made, or deemed made under the Operating Agreement to Borrower by such Investor,
plus Returned Capital attributed to such Investor, but "Unfunded Commitment"
shall not include that portion of an Investor's Capital Commitment that is, at
such time, subject to a Pending Capital Call.

"Unreimbursed Amount" is defined in Section 2.08(c)(i).

"Unused Commitment" has the meaning specified in Section 2.11.

"Valuation Agent" means Lincoln International, an Illinois limited liability
company.

"Withholding Agent" means any Borrower Party and the Administrative Agent.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Definitional Provisions.

(a)All terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.

(b)Defined terms used in the singular shall import the plural and vice versa.

(c)The words "hereof," "herein," "hereunder," and similar terms when used in
this

Credit Agreement shall refer to this Credit Agreement as a whole and not to any
particular provisions of this Credit Agreement.

(d)Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

(e)The term "including" is by way of example and not limitation.

(f)The term "documents" includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

38



(g)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

(h)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

1.03Times of Day; Rates. Unless otherwise specified in the Loan Documents, time
references are to time in New York, New York.

1.04Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements of Borrower, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Borrower and its Subsidiaries shall be deemed to be carried at
one hundred percent (100%) of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.

1.05Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.06Exchange Rates; Currency Equivalents.

(a)The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Principal Obligation denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Borrower Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b)Wherever in this Credit Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or
Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(c)Administrative Agent does not warrant, nor accept responsibility for, nor
shall Administrative Agent have any liability with respect to the
administration, submission or any other

39



matter related to the rates in the definition of "Eurocurrency Rate" herein or
with respect to any comparable or successor rate thereto.

1.07Approved Alternative Currencies.

(a)A Borrower Party may from time to time request that Loans (other than Base
Rate Loans) be made in a currency other than those specifically listed (if any)
in the definition of "Alternative Currency" herein, provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Loans (other than Base Rate Loans), such
request shall be subject to the approval of the Administrative Agent and the
Committed Lenders.

(b)Any such request shall be made to Administrative Agent not later than 11:00
a.m., fifteen (15) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by Administrative Agent).
In the case of any such request pertaining to Loans (other than Base Rate
Loans), Administrative Agent shall promptly notify each Funding Agent thereof
(which shall promptly notify the Committed Lenders in its Lender Group). In the
case of any such request, each Funding Agent shall notify Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Loans (other than
Base Rate Loans) in such requested currency.

(c)Any failure by a Funding Agent to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the applicable Lender Group to permit Loans to be made in such requested
currency. If Administrative Agent and the applicable Funding Agent consent to
making Loans (other than Base Rate Loans) in such requested currency,
Administrative Agent shall so notify Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Loans (other than Base Rate Loans). If Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.07, Administrative Agent shall promptly so notify Borrower.

2.LOANS AND LETTERS OF CREDIT.

2.01Revolving Credit Commitment. Subject to the terms and conditions herein set
forth, each Committed Lender severally agrees, on any Business Day during the
Availability Period, to make Syndicated Loans to the Borrower Parties, in
Dollars or in one or more Alternative Currencies, on a several basis, at any
time and from time to time in an aggregate principal amount up to such Committed
Lender's

Commitment at any such time; provided, however, that after making any such
Loans: (a) such Committed Lender's Principal Obligation would not exceed such
Committed Lender's Commitment as of such date;

(b) the Principal Obligation of such Committed Lender's Lender Group would not
exceed the aggregate applicable Lender Group Limit of such Lender Group; and (c)
the Principal Obligation would not exceed the Available Commitment. Subject to
the foregoing limitation, the conditions set forth in SectionArticle

7and the other terms and conditions hereof, the Borrower Parties may borrow,
repay without penalty or premium (subject to Section 4.05), and re-borrow
hereunder, during the Availability Period. Each Borrowing pursuant to this
Section 2.01 shall be funded ratably by each Lender Group in accordance with its
Applicable Percentage and, if applicable, by a Committed Lender in a particular
Lender Group in accordance with such Committed Lender's Applicable Percentage.
No Lender shall be obligated to fund any Loan if the interest rate applicable
thereto hereunder would exceed the Maximum Rate in effect with respect to such
Loan.

40



[g845865g6up0fc4ij7np4x0vumdi.jpg]

2.02Borrowing Procedures.

(a)Request for Borrowing. Except with respect to Swingline Loans which are
addressed in Section 2.07, each Borrowing, each conversion of Eurocurrency Rate
Loans, Floating LIBOR Rate Loans or Base Rate Loans from one Type of Syndicated
Loan to another, and each continuation of Eurocurrency Rate Loans shall be made
upon the applicable Borrower Party's irrevocable written notice to
Administrative Agent. Unless otherwise agreed by Administrative Agent, each such
notice must be received by Administrative Agent not later than 11:00 a.m. at
least: (i) three (3) Business Days prior to the requested date of any Borrowing
other than for a Base Rate Loan; (ii) three (3) Business Days prior to the
conversion of Base Rate Loans to another Type of Syndicated Loan, the conversion
of Eurocurrency Rate Loans (or Floating LIBOR Rate Loan) to another Type of
Syndicated Loan or the continuation of Eurocurrency Rate Loans; (iii) five (5)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Loans denominated in Alternative Currencies; and (iv) one (1)
Business Day prior to the requested date of any Borrowing of Base Rate Loans.
Each Loan Notice shall specify: (A) whether the Borrower Party is requesting a
Borrowing, a conversion of a Eurocurrency Rate Loan, a Floating LIBOR Rate Loan
or Base Rate Loan to another Type of Syndicated Loan, or a continuation of
Eurocurrency Rate Loans; (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day, the "Loan
Date"); (C) the principal amount of

Syndicated Loans to be borrowed, converted or continued; (D) if any portion of
such Borrowing is not to be funded by a Conduit Lender through the issuance of
Commercial Paper, whether such portion of such Borrowing is to be funded instead
as a Base Rate Loan or a Eurocurrency Rate Loan (it being understood that if any
Conduit Lender elects to fund any portion of a Loan through its Liquidity
Provider, such Conduit Lender's Funding Agent shall determine whether such
portion shall bear interest based on the Eurocurrency Rate or the Base Rate for
the period prior to the time such portion of such Loan is funded through the
issuance of Commercial Paper); (E) the Type of Syndicated Loans to which any
existing Eurocurrency Rate Loans, Floating LIBOR Rate Loans or Base Rate Loans
are to be converted; (F) with respect to a Eurocurrency Rate Loan, the duration
of the Interest Period with respect thereto; (G) to which account the proceeds
of such Borrowing, conversion or continuation should be directed; and (H) the
currency of the Loans to be borrowed. If a Borrower Party fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Syndicated Loans so
requested shall be made in Dollars. If a Borrower Party fails to specify a Type
of Syndicated Loan in a Loan Notice or if a Borrower Party fails to give a
timely notice requesting a conversion or continuation with respect to a
Eurocurrency Rate Loan or Base Rate Loan, then the applicable Syndicated Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Syndicated Loans
denominated in an Alternative Currency, such Syndicated Loans shall be continued
as Eurocurrency Rate Loans in their original currency with an Interest Period of
one (1) month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If Borrower fails to specify an
Interest Period with respect to a Eurocurrency Rate Loan, it will be deemed to
have specified an Interest Period of one (1) monthweek. No Syndicated Loan may
be converted into or continued as a Syndicated Loan denominated in a different
currency, but instead must be prepaid in the original currency of such
Syndicated Loan and reborrowed in the other currency.

(b)Administrative Agent Notification. Following receipt of a Loan Notice,
Administrative Agent shall promptly, but in any event on the date of receipt of
such Loan Notice, if such Loan Notice is received by Administrative Agent not
later than 11:00 a.m., notify each

Funding Agent of the amount (and currency) of its Lender Group's Applicable
Percentage of the applicable Syndicated Loans, and if no timely notice of a
conversion or continuation is provided by a Borrower Party, Administrative Agent
shall notify each Funding Agent of the details of any

41



automatic conversion of a Eurocurrency Rate Loan to Base Rate Loans or
continuation of Syndicated Loans denominated in a currency other than Dollars
described in the preceding subsection.

(c)Conduit Lender Determination and Committed Lender Commitment. Upon receipt of
a Loan Notice from Administrative Agent, each Funding Agent shall request the
Conduit Lender (if any) in its Lender Group to make the Syndicated Loan, and
such Conduit Lender may from time to time during the Availability Period, in its
sole discretion, agree or decline to make the Syndicated Loan. At no time will
any Conduit Lender have any obligation to fund a Syndicated Loan or participate
in any Letter of Credit or Swingline Loans. At all times on and after the
Conduit Investment Termination Date for a Conduit Lender, or if Conduit Lender
has failed for whatever reason to fund its portion of a Borrowing in full, all
Loans shall be made by the Committed Lenders of such Conduit Lender's Lender
Group. At any time when a Conduit Lender has rejected a request for Syndicated
Loan (it being understood that if a Conduit Lender does not fund any Syndicated
Loan in relation to which all of the conditions precedent set forth in Section
7.02 have been satisfied on the date set forth in the applicable Loan Notice,
such Conduit Lender shall be deemed to have rejected the request for Syndicated
Loan), such Conduit Lender's Funding Agent shall so notify the Committed Lenders
in such Conduit Lender's Lender Group and such Committed Lenders shall make such
Syndicated Loan in accordance with their respective Applicable Percentage.
Notwithstanding anything contained in this Section 2.02(c) or elsewhere in this
Credit Agreement to the contrary, no Committed Lender shall be obligated to
provide Administrative Agent or any Borrower Party with funds in connection with
a Syndicated Loan in an amount that would result in such Committed Lender's
Principal Obligation exceeding its Commitment then in effect by any such
Committed Lender as a Liquidity Provider under a Liquidity Agreement, and all
Loans funded by a Conduit Lender shall be CP Rate Loans.

(d)Fair Market Values. The Administrative Agent individually, at the request of
the Qualified Required Lenders, based upon a good faith belief that the
valuations provided by the Valuation Agent are not representative of the Fair
Market Value of any Eligible Portfolio Asset(s), shall have the right to request
that such Eligible Portfolio Asset(s) be independently evaluated by an
independent third-party pricing service or valuation firm as selected by the
Qualified Required Lenders (the "Independent Valuation Provider"). There shall
be no limit on the number of such subsequent appraisals requested by the
Administrative Agent; provided that, the costs of any such valuation for such
Eligible Portfolio Asset shall be at the expense of the Borrower Parties only
once per calendar year so long as no Event of Default has occurred and is
continuing. If (x) the value of any Eligible Portfolio Asset determined by the
Valuation Agent is less than the value determined by the Independent Valuation
Provider pursuant to this clause (d), then the value used will be the average of
the Fair Market Values provided by the Valuation Agent and the Independent
Valuation Provider for purposes of this Credit Agreement and (y) if the value of
any Eligible Portfolio Asset determined by the Valuation Agent is greater than
the value determined by the Independent Valuation Provider, and the difference
between such values, on a percentage basis, is:

(i)less than or equal to five percent (5%), then the value determined by the
Valuation Agent shall be the Fair Market Value of such Eligible Portfolio Asset,

(ii)greater than five percent (5%) but less than or equal to twenty percent
(20%), then the Fair Market Value of such Eligible Portfolio Asset shall be an
amount equal to (A) the sum of (x) the value determined by the Valuation Agent
and (y) the value determined by the Independent Valuation Provider divided by
(B) two (2),

42



(iii)greater than twenty percent (20%), then the Borrower and the Administrative
Agent individually, at the direction of the Qualified Required Lenders, shall
retain an additional independent third-party appraiser and, upon the completion
of such appraisal, the Fair Market Value of such Eligible Portfolio Asset shall
be an amount equal to (A) the sum of all three (3) valuations pursuant to this
clause (d), divided by (B) three (3), and

(iv)greater than twenty percent (20%) and the Borrower and the Administrative
Agent are awaiting the completion of the third appraisal described in clause

(iii)above, then the Fair Market Value of such Eligible Portfolio Asset shall be
an amount equal to (A) the sum of (x) the value determined by the Valuation
Agent and (y) the value determined by the Independent Valuation Provider divided
by (B) two (2);

provided that, for the avoidance of doubt, prior to the completion of any second
appraisal permitted under this clause (d), the Fair Market Value of such
Eligible Portfolio Asset shall be the value determined by the Valuation Agent.

(e)Tranches. Notwithstanding anything to the contrary contained herein, the
Borrower Parties shall not have the right to have more than seven (7)
Eurocurrency Rate Loans (other than Swingline Loans) in the aggregate
outstanding hereunder at any one time during the Availability Period.

(f)Continuations and Conversions of Eurocurrency Rate Loans and Automatic
Continuation of CP Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default or Default under Section 11.01(a), 11.01(g) and 11.01(h), the
Required Lenders may demand that any or all of the then outstanding Syndicated
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto or otherwise on demand. Any CP
Rate Loan shall automatically continue as a CP Rate Loan without any further
action of any Borrower Party.

2.03Minimum Loan Amounts. Each Borrowing of, conversion to or continuation of
Syndicated Loans shall be in a principal amount that is an integral multiple of
$100,000 and not less than $1,000,000, and each Borrowing of, conversion to or
continuation of Base Rate Loans shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000; provided, however, that a Base
Rate Loan may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or in an aggregate amount that is required for
the reimbursement of a Letter of Credit under Section 2.08(c).

2.04Funding .

(a)Funding by Committed Lenders; Presumption by Administrative Agent. Except
with respect to Swingline Loans, which are addressed in Section 2.07, each
Conduit Lender and each Committed Lender, as the case may be, shall, in
accordance with the terms hereof, on any Loan Date make the proceeds of its
Applicable Percentage of each Borrowing available to

Administrative Agent in Dollars at Administrative Agent's Office for the
applicable currency for the account of the appropriate Borrower Party (or, if
otherwise agreed between such Lender and such Borrower Party and upon
fulfillment of all applicable conditions set forth herein, directly to such
Borrower Party as specified in the Loan Notice, or, if requested by such
Borrower Party in the Loan Notice, shall wire transfer such funds as requested)
no later than 2:00 p.m. in the case of any Syndicated Loan denominated in
Dollars, and not later than the Applicable Time specified by the

43



Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Loan Date in Same Day Funds, and upon fulfillment of all applicable
conditions set forth herein, Administrative Agent shall promptly deposit such
proceeds in Same Day Funds in such Borrower Party's account at Administrative
Agent specified in the Loan Notice, or, if requested by such Borrower Party in
the Loan Notice, shall wire transfer such funds as requested; provided, however,
that (i) if, in connection with a particular Credit Extension, the 2:00 p.m.
time in this sentence is not met as a result of an operational or technical
error, issue or oversight, then the 2:00 p.m. time in this sentence shall
instead be 3:00 p.m. and (ii) if a single entity is the only Lender, such Lender
may wire such funds directly to the Borrower Party (or as directed by the
Borrower Party) as specified in the Loan Notice. The failure of any Committed
Lender to advance the proceeds of its respective share of any Borrowing required
to be advanced hereunder shall not relieve any other Committed Lender of its
obligation to advance the proceeds of its Applicable Percentage of any Borrowing
required to be advanced hereunder. Absent contrary written notice from a Funding
Agent prior to the proposed Loan Date that a Conduit Lender or a Committed
Lender in such Lender Group will not make available to Administrative Agent such
Lender's share, as applicable, of such Borrowing, Administrative Agent may
assume that each Committed Lender and each Conduit Lender, as the case may be,
has made its Applicable Percentage of the requested Borrowing available to
Administrative Agent on the applicable Loan Date and in the applicable currency,
and Administrative Agent may, in reliance upon such assumption (but is not
required to), make available to the appropriate Borrower Party a corresponding
amount.

(b)Obligations of Committed Lenders Several. The obligations of the Committed
Lenders hereunder to make Syndicated Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 13.06(c) are
several and not joint. The failure of any Committed Lender to make any
Syndicated Loan, to fund any such participation or to make any payment under
Section 13.06(c) on any date required hereunder shall not relieve any other
Committed Lender of its corresponding obligation to do so on such date, and no
Committed Lender shall be responsible for the failure of any other Committed
Lender to so make its Syndicated Loan, to purchase its participation or to make
its payment under Section 13.06(c).

(c)Commercial Paper. Each Conduit Lender confirms that, to the extent permitted
by its commercial paper program documentation, it intends to fund all Loans
hereunder through the issuance of its Commercial Paper at all times prior to the
occurrence of a Liquidity Event, the termination date specified in its Liquidity
Agreement, an Event of Default or certain other circumstances occurring in the
financial or Commercial Paper markets in general or with respect to the Loan
Documents, or any Borrower Party in particular which, in the opinion of such,
Conduit Lender or its Funding Agent or Administrator, make funding the Loans
through the issuance of Commercial Paper reasonably inadvisable.

(d)Reallocation. On the Closing Date, the Administrative Agent will reallocate
the outstanding Loans and participations in Letters of Credit such that, after
giving effect thereto, the ratio of each Lender's share of outstanding Loans and
participations in Letters of Credit to its share of Commitments is the same as
that of each other Lender. For the avoidance of doubt, such reallocation may
require the reallocation of Loans among the Lenders. In connection with any such
reallocation of the outstanding Loans, the (i) Administrative Agent will give
advance notice sufficient to comply with the applicable timing period in this
Section 2.04 to each Lender which is required to fund any amount or receive any
partial repayment in connection therewith; and (ii) the applicable Lender or
Lenders will fund such amounts up to their respective shares of the Loans being
reallocated and the Administrative Agent shall remit to any applicable Lenders
its applicable portion of such funded amount if necessary to give effect to the
reallocation of such Loans. In connection with such repayment made with respect
to such reallocation (to the extent such

44



[g845865g3k6h39icgascq9z489y9.jpg]

repayment is required), the Borrower shall pay (x) all interest due on the
amount repaid to the date of repayment on the immediately following Interest
Payment Date, and (y) any amounts due pursuant to Section 4.05 as a result of
such reallocation occurring on any date other than the last day of an Interest
Period.

2.05Interest.

(a)Interest Rate. Subject to the provisions of clause (b) below:

(i)(A) each CP Rate Loan funded by a Conduit Lender through the issuance of
Commercial Paper shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the CP Rate for such
Interest Period plus the Applicable Margin for CP Rate Loans, and (B) each CP
Rate Loan funded by a Conduit Lender through its Liquidity Provider shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Floating LIBORBase Rate plus the Applicable Margin
for CP Rate Loans or the Base Rate plus the Applicable Margin for CPBase Rate
Loans, each in accordance with Section 2.02, for each day in such Interest
Period prior to the day on which such funding has been refinanced through the
issuance of Commercial Paper and at the CP Rate for the remainder of such
Interest Period plus the Applicable Margin for CP Rate Loans;

(ii)each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin for
Eurocurrency Rate Loans, all in accordance with Section 2.02; and

(iii)each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin
for Base Rate Loans in accordance with Section 2.02; andprovided, however, that

(iv)each Floating LIBOR Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Floating LIBOR Rate
plus the Applicable Margin for Floating LIBOR Rate Loans, all in accordance with
Section 2.02if the CP Rate or the Eurocurrency Rate shall at any time be less
than one percent (1%), then such rate shall be deemed to be one percent (1%) for
purposes of this Credit Agreement.

(b)Default Rate.

(i)If any amount of principal of the Obligations is not paid when due (without
regard to any applicable grace periods), then (in lieu of the interest rate
provided in Section 2.05(a) above) such amount shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.

(ii)If any amount (other than principal of the Obligations) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (in lieu of the interest rate provided
in Section 2.05(a) above), such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate.

45



(iii)Upon the request of Required Lenders, while any Event of Default exists,
then (in lieu of the interest rate provided in Section 2.05(a) above) the
principal amount of the Obligations shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate, from the date of
the occurrence of such Event of Default until such Event of Default is cured or
is waived.

2.06Determination of Rate and Billing. Each change in the rate of interest for
any Borrowing or any portion thereof shall become effective, without prior
notice to the Borrower Parties, automatically as of the opening of business of
Administrative Agent on the date of said change. Administrative Agent shall
promptly notify Borrower and the Committed Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. The determination of the Eurocurrency Rate and Floating
LIBOR Rate by Administrative Agent shall be conclusive in the absence of
manifest error. The applicable CP Rate shall be determined for each Conduit
Lender by the applicable Funding Agent and reported, together with a calculation
of any accrued interest and fees for the applicable period (but excluding any
fee payable pursuant to Section 2.11) payable to such Conduit Lender on any
Interest Payment Date, to the Administrative Agent and the Borrower by 11:00
a.m. five (5) Business Days prior to such Interest Payment Date; provided that,
if such Funding Agent fails to report the CP Rate to the Administrative Agent
and the Borrower by such time, the Administrative Agent shall be authorized to
use the interest rate being paid to the non-Conduit Lenders for such applicable
period for any such non-reporting Conduit Lender (provided that such amount paid
to any non-reporting Conduit Lender shall be trued-up on the following
applicable Interest Payment Date upon five (5) Business Days prior notice). The
Administrative Agent will bill the Borrower on behalf of all Lenders with
respect to interest on Eurocurrency Rate Loans, Base Rate Loans, Floating LIBOR
Rate Loans and CP Rate Loans.

2.07Swingline Loans.

(a)The Swingline. Subject to the terms and conditions set forth herein during
the Swingline Availability Period, the Swingline Lender agrees, in reliance upon
the agreements of the Committed Lenders set forth in this Section 2.07, on any
Business Day during the Availability

Period, to make loans (each such loan, a "Swingline Loan") in Dollars to the
Borrower Parties at any time and from time to time in an aggregate principal
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit; provided, however, that after giving effect to any Swingline Loan or
purchase or funding any risk participations therein: (i) the Principal
Obligation shall not exceed the Available Commitment; (ii) no Committed Lender's
Revolving Credit Exposure shall exceed such Committed Lender's Commitment (minus
any amounts funded in respect of a Loan hereunder (but not used to fund such
Loan and accordingly not included in the Principal Obligation) by any such
Committed Lender as a Liquidity Provider under a Liquidity Agreement); (iii) the
Principal Obligation of each Lender Group shall not exceed such Lender

Group's Lender Group Limit; and (iv) the Swingline Obligation shall not exceed
the Swingline Sublimit; and provided, further, that the Borrower Parties shall
not: (A) use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan; or (B) except with the approval of the Swingline Lender, request
more than two (2) Swingline Loans during any given week. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower
Parties may borrow under this Section 2.07, prepay under Section 3.05, and
re-borrow under this Section 2.07. Each Swingline Loan shall bear interest
payable in arrears on the outstanding principal amount thereof, from the
applicable Borrowing date thereof to the date of payment of such Swingline Loan,
at a rate per annum equal to the Base Rate plus the Applicable Margin for Base
Rate Loans and shall only be made in Dollars. Immediately upon the making of a
Swingline Loan, each Committed Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to such

Committed Lender's Applicable Percentage of the principal amount of such
Swingline Loan.

46



(b)Borrowing Procedures. Each Borrowing under the Swingline shall be made upon
the applicable Borrower Party's irrevocable written notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. on the requested Borrowing date,
and shall: (i) specify the amount to be borrowed, which shall be in a principal
amount that is not less than $1,000,000; (ii) specify the requested Borrowing
date, which shall be a Business Day; and (iii) simultaneously request a
Borrowing of a Base Rate Loan (which shall automatically convert to a
Eurocurrency Rate Loan with a one (1) month Interest Period three (3) days
thereafter but without regard to the minimum and multiples specified in Section
2.03) under Section 2.02 to repay such Swingline Loan. Each such telephonic
notice must be confirmed promptlymade by delivery to the Swingline Lender and
the Administrative Agent of a written Loan Notice for such Swingline Loan and an
applicable Syndicated Loan (to refinance such Swingline Loan), appropriately
completed and signed by a Responsible Officer of such Borrower Party. Promptly
after receipt by the Administrative Agent of any Loan Notice for a Swingline
Loan, Administrative Agent shall notify the Swingline Lender of the amount of
the applicable Swingline Loan. Unless the Swingline Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 12:00 noon on the date of the proposed Swingline
Borrowing: (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the proviso to the first sentence of
Section 2.07(a); or (B) that one or more of the applicable conditions specified
in SectionArticle 7 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 4:00 p.m. on the
Borrowing date specified in such Loan Notice, make the amount of its Swingline
Loan available to the Administrative Agent's Office for the account of the
applicable Borrower Party at its office in immediately available funds, and upon
fulfillment of the applicable conditions set forth herein, Administrative Agent
shall promptly deposit such proceeds in immediately available funds in such
Borrower Party's account specified in the Loan

Notice, or, if requested by such Borrower Party in the Loan Notice, shall wire
transfer such funds as requested. Absent contrary written notice from the
Swingline Lender prior to the proposed Borrowing date that the Swingline Lender
will not make available to Administrative Agent the Swingline Loan, its
Administrative Agent may assume that the Swingline Lender has made its share of
the requested Swingline Loan available to Administrative Agent on the requested
Borrowing date, and Administrative Agent may, in reliance upon such assumption
(but is not required to), make available to the appropriate Borrower Party a
corresponding amount by crediting the account of such Borrower Party specified
in such Loan Notice.

(c)Refinancing of Swingline Loans.

(i)To the extent a Loan Notice for a Syndicated Loan is not simultaneously
delivered with a Loan Notice for a Swingline Loan, the Swingline Lender at any
time in its sole and absolute discretion may request, on behalf of the
applicable Borrower Party (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Lender Group make a Syndicated
Loan in an amount equal to such Lender Group's Applicable Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, but without
regard to the minimum and multiples specified in Section 2.03 for the principal
amount of Base Rate Loans (to be automatically converted to a Eurocurrency Rate
Loan with a one

(1) month Interest Period three (3) days thereafter), but subject to the
unutilized portion of the Available Commitment and the applicable conditions set
forth in SectionArticle 7. Promptly upon receipt of such Loan Notice, the
Administrative Agent will give notice thereof to each Funding Agent by 1:00 p.m.
at least one (1) Business Day prior to the date specified in such Loan Notice,
specifying in such Loan Notice such Lender Group's

47



Applicable Percentage of such Swingline Loan or Loans, and the Swingline Lender
shall furnish the applicable Borrower Party with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
(A) Conduit Lender may, and if a Conduit Lender does not, each Committed Lender
in such Conduit Lender's Lender Group shall, and (B) each Committed Lender in a
Lender Group without a Conduit Lender shall, upon receipt of such Loan Notice,
make an amount equal to its Lender Group's Applicable Percentage (or, in the
case of a Committed Lender, its Applicable Percentage) of the amount specified
in such Loan Notice available (including for this purpose Cash Collateral and
other credit support made available with respect to the applicable Swingline
Loan) to the Administrative Agent in immediately available funds for the account
of the Swingline Lender not later than 1:00 p.m. on the day specified in such
Loan Notice, whereupon, subject to Section 2.07(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower Party in such amount. The Administrative Agent shall remit
the funds so received to the Swingline Lender.

(ii)If for any reason any Swingline Loan cannot be refinanced by such a Base
Rate Loan in accordance with Section 2.07(c)(i), the request for Syndicated
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Lender Groups fund its
risk participation in the relevant Swingline Loan with a Base Rate Loan and each
Lender Group's payment to the

Administrative Agent for the account of the Swingline Lender pursuant to Section
2.07(c)(i) shall be deemed payment in respect of such participation.

(iii)If any Lender Group fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender Group pursuant to the foregoing provisions of this Section 2.07(c) by the
time specified in Section 2.07(c)(i), the Swingline Lender shall be entitled to
recover from the Committed Lenders in such Lender Group (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation;
provided, however, that if such Lender Group fails to pay its amount upon
Administrative Agent's demand, then from the appropriate Borrower Party: (A)
promptly on demand, to the extent such funds are available in the applicable
Collateral Account for such purpose; and (B) otherwise, to the extent that it is
necessary for Borrower to issue Capital Call Notices to fund such required
payment, within fifteen (15) Business Days after Administrative Agent's demand
(but, in any event, Borrower shall issue such Capital Call Notices and shall
make such payment promptly after the related Capital Contributions are
received). A certificate of the Swingline Lender submitted to any Committed
Lender (through the Administrative Agent and the applicable Funding Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)Each Committed Lender's obligation to make Syndicated Loans or to purchase
and fund risk participations in Swingline Loans on behalf of its Lender Group
pursuant to this Section 2.07(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including: (A) any set-off, counterclaim,
recoupment, defense or other right which such Committed Lender may have against
the Swingline Lender, any Borrower Party or any other Person for any reason
whatsoever; (B) the occurrence or continuance of an Event of Default; or (C) any
other occurrence, event or

48



condition, whether or not similar to any of the foregoing; provided, however,
that each Committed Lender's obligation to make Syndicated Loans pursuant to
this Section 2.07(c) is subject to the applicable conditions set forth in
SectionArticle 7. No such funding of risk participations shall relieve or
otherwise impair the obligation of the applicable Borrower Party to repay
Swingline Loans, together with interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Lender Group has purchased and funded a risk
participation in a Swingline Loan, if Administrative Agent receives any payment
on account of such Swingline Loan, Administrative Agent will distribute to such
Lender Group its share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender
Group's risk participation was funded) in the same funds as those received by
Administrative Agent.

(ii)If any payment received by Administrative Agent in respect of principal or
interest on any Swingline Loan is required to be returned by Administrative
Agent under any of the circumstances described in Section 13.04 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Committed Lender on behalf of its Lender Group shall pay to
the Administrative Agent for the account of the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lender
Groups and the Committed Lenders under this clause shall survive the payment in
full of the Obligation and the termination of this Credit Agreement.

(e)Interest for Account of Swingline Lender. The Administrative Agent shall be
responsible for invoicing the applicable Borrower Party for interest on the
Swingline Loans. Until each Lender Group funds its Syndicated Loans or risk
participation pursuant to this Section 2.07 to refinance such Lender Group's
share of any Swingline Loan, interest in respect of such share shall be solely
for the Administrative Agent for the account of the Swingline Lender.

(f)Payments Directly to Swingline Lender. The applicable Borrower Party shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

2.08Letters of Credit.

(a)Letter of Credit Commitment.

(i)Subject to the terms and conditions hereof, on any Business Day during the
Letter of Credit Availability Period: (A) the Letter of Credit Issuer agrees, in
reliance upon the agreements of the Committed Lenders set forth in this Section
2.08: (1) to issue Letters of Credit denominated in Dollars for the account of a
Borrower Party, in aggregate face amounts that shall be not less than $100,000,
as a Borrower Party may request (except to the extent a lesser amount is
requested by such Borrower Party and agreed by Administrative Agent and the
Letter of Credit Issuer), and to amend or extend Letters of Credit previously
issued by it; and (2) to honor drawings under the Letters of Credit; and

(B) Committed Lenders severally agree to participate in Letters of Credit issued
for the account of a Borrower Party and any drawings thereunder; provided,
however that after

49



giving effect to any L/C Credit Extension with respect to any Letter of Credit:
(I) the Principal Obligation will not exceed the Available Commitment; (II) the
Letter of Credit Liability will not exceed the Letter of Credit Sublimit; (III)
the aggregate Principal Obligation of the Lenders that are members of any Lender
Group will not exceed the Lender Group Limit of such Lender Group; and (IV) the
Principal Obligation of any Committed Lender will not exceed such Lender's
Commitment (minus any amounts funded in respect of a Loan hereunder (but not
used to fund such Loan and accordingly not included in the Principal Obligation)
by any such Committed Lender as a Liquidity Provider under a Liquidity
Agreement). Within the foregoing limits, and subject to the terms and conditions
hereof, a Borrower Party's ability to obtain Letters of Credit shall be fully
revolving, and accordingly a Borrower Party may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired (without
any pending drawing) or that have been drawn upon and reimbursed. The Letter of
Credit Issuer shall have the right to approve the form of Letter of Credit
requested.

(ii)The Letter of Credit Issuer shall not issue any Letter of Credit, if: (A)
subject to Section 2.08(b)(iii), the expiry date of such Letter of Credit would
occur more than twelve (12) months after the date of issuance or last extension,
unless the Letter of Credit Issuer of such Letter of Credit have approved such
expiry date in its sole discretion; or (B) the expiry date of such Letter of
Credit would occur after the Stated Maturity Date, without the consent of the
Letter of Credit Issuer of such Letter of Credit (in its sole discretion), in
which case any such Letter of Credit shall be Cash Collateralized on the Letter
of Credit Collateralization Date; provided, however, that the expiry date of
such Letter of Credit shall not occur more than twelve (12) months after the
Stated Maturity Date.

(iii)The Letter of Credit Issuer shall not be under any obligation to issue any
Letter of Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any Law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it (for
which the Letter of Credit Issuer is not otherwise compensated hereunder);

(B)the issuance of such Letter of Credit would violate any Laws or one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;

(C)such Letter of Credit is to be denominated in a currency other than

Dollars;

50



(D)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E)any Committed Lender is at that time a Defaulting Lender, unless no Fronting
Exposure exists or would exist after issuing such Letter of Credit (after giving
effect to Section 2.15(a)(iv)) with respect to such Defaulting Lender or the
Letter of Credit Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the Letter of Credit Issuer (in its sole
discretion) with the applicable Borrower Party or such Committed Lender to
eliminate the

Letter of Credit Issuer's actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other Letter of Credit Liability as to which the Letter of Credit
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)The Letter of Credit Issuer shall not be under any obligation to amend any
Letter of Credit if: (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof; or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(v)The Letter of Credit Issuer shall act on behalf of Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Letter of Credit Issuer shall have all of the benefits and immunities as:
(A) provided to Administrative Agent in SectionArticle 12 with respect to any
acts taken or omissions suffered by Letter of Credit Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
"Administrative Agent" as used in SectionArticle 12 included Letter of Credit
Issuer with respect to such acts or omissions; and (B) additionally provided
herein with respect to Letter of Credit Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower Party delivered to the Letter of Credit Issuer
selected by such Borrower Party with respect to such Letter of Credit (with a
copy to Administrative Agent) in the form of a Request for Credit Extension,
together with a Borrowing Base Certificate, each appropriately completed and
signed by a Responsible Officer of such Borrower Party. Such Request for Credit
Extension may be sent by fax, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means acceptable to the Letter of
Credit Issuer. Such Request for Credit Extension must be received by the Letter
of Credit Issuer and Administrative Agent not later than 11:00 a.m. at least
three (3) Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit (or such later date and
time as Administrative Agent and the Letter of Credit Issuer may agree in a
particular instance in their sole discretion). In the case of a request for an
initial issuance of a Letter of Credit, such Request for Credit Extension shall
specify in form and detail satisfactory to the Letter of Credit Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of

51



[g845865gh0o4qeb4e4ou4o0ln8x6.jpg]

any certificate to be presented by such beneficiary in case of any drawing
thereunder; and

(G)such other matters as the Letter of Credit Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, the
related Request for Credit Extension shall specify in form and detail
satisfactory to the Letter of Credit Issuer:

(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Letter of Credit Issuer may
reasonably require. Additionally, the applicable Borrower Party shall furnish to
the Letter of Credit Issuer and Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Letter of Credit Issuer or Administrative
Agent may reasonably require. Each Request for Credit Extension submitted by a
Borrower Party shall be deemed to be a representation and warranty that the
conditions specified in Section 7.02(a) and (b) have been satisfied on and as of
the date of the issuance or amendment of any Letter of Credit.

(ii)Promptly after receipt of any Request for Credit Extension relating to a
Letter of Credit, the Letter of Credit Issuer will confirm with Administrative
Agent (by telephone or in writing) that Administrative Agent has received a copy
of such Request for Credit Extension from a Borrower Party and, if not, the
Letter of Credit Issuer will provide Administrative Agent with a copy thereof.
The Letter of Credit Issuer shall also promptly notify each Funding Agent (which
in turn shall promptly notify each Committed Lender in its Lender Group) of the
Request for Credit Extension and the terms thereof. Unless the Letter of Credit
Issuer has received written notice from any Committed Lender, Administrative
Agent or any Borrower Party, at least one (1) Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in SectionArticle 7 shall not then
be satisfied, then, subject to the terms and conditions hereof, the Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of such Borrower Party or enter into the applicable amendment, as the
case may be, in each case in accordance with the Letter of Credit Issuer's usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Committed Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Committed Lender's

Applicable Percentage times the amount of such Letter of Credit. With the
approval of Administrative Agent and the Letter of Credit Issuer, the risk
participation of each Committed Lender shall terminate upon the occurrence of
the Maturity Date and the full and final payment of the Obligations (other than
the Cash Collateralized Letter of Credit Liability described below), and the
Issuer Documents, rather than this Credit Agreement, shall govern the rights and
obligations of Administrative Agent, Letter of Credit Issuer and Borrower
Parties with respect to such Letter of Credit Liability, so long as Borrower has
Cash Collateralized all Letter of Credit Liability then outstanding, to the
satisfaction of Administrative Agent and Letter of Credit Issuer, in their
respective sole discretion.

(iii)If a Borrower Party so requests in any applicable Request for Letter of
Credit, the Letter of Credit Issuer may, in its sole and reasonable discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an "Auto-Extension Letter of Credit"); provided that any such Auto-Extension
Letter of Credit must permit the Letter of Credit Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the "Non-Extension Notice Date") in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.

52



[g845865gur19ebyuyvmln313w1qo.jpg]

Unless otherwise directed by the Letter of Credit Issuer, a Borrower Party shall
not be required to make a specific request to the Letter of Credit Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Letter of
Credit Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Collateralization Date;
provided, however, that the Letter of Credit Issuer shall not permit any such
extension if: (A) the Letter of Credit Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause

(ii)or (iii) of Section 2.08(a) or otherwise); or (B) it has received written
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date: (1) from
Administrative Agent that the Required Lenders have elected not to permit such
extension; or (2) from Administrative Agent, any Lender or any Borrower Party
that one or more of the applicable conditions specified in Section 7.02 and, if
applicable, Section 7.03, is not then satisfied, and in each such case directing
the Letter of Credit Issuer not to permit such extension

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Letter of Credit Issuer will also deliver to the applicable
Borrower Party and Administrative Agent and each Funding Agent a true and
complete copy of such Letter of Credit or amendment.

(c)Drawings and Reimbursements; Funding of Participation.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Letter of Credit Issuer shall notify
the applicable Borrower Party and Administrative Agent thereof. Not later than
12:00 noon on the date of any payment by the Letter of Credit Issuer under a
Letter of Credit (each such date, an

"Honor Date"), the applicable Borrower Party shall reimburse the Letter of
Credit Issuer through Administrative Agent in an amount equal to the amount of
such drawing. If a Borrower Party fails to so reimburse the Letter of Credit
Issuer by such time, Administrative Agent shall promptly notify each Funding
Agent (which shall in turn promptly notify such Committed Lender in its Lender
Group) of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Committed Lender's Applicable
Percentage thereof. In such event, the applicable Borrower Party shall be deemed
to have requested a Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum amount specified in Section 2.03 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Available
Commitment and the applicable conditions set forth in SectionArticle 7 (other
than the delivery of a Loan Notice). Any notice given by the Letter of Credit
Issuer or Administrative Agent pursuant to this Section 2.08(c)(i) maymust be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii)Each Committed Lender (including the Committed Lender acting as the Letter
of Credit Issuer) shall upon any notice pursuant to Section 2.08(c)(i) make
funds available (and Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the Letter of Credit Issuer at Administrative
Agent's Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m.

53



on the Business Day specified in such notice by Administrative Agent (so long as
such Committed Lender has been provided with notice by 1:00 p.m. at least one
(1) Business Day in advance of its funding obligation hereunder), whereupon,
subject to the provisions of Section 2.08(c)(iii), each Committed Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to Borrower
in such amount. Administrative Agent shall remit the funds so received to the
Letter of Credit Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the applicable conditions set forth in
SectionArticle 7, cannot be satisfied or for any other reason, the applicable
Borrower Party shall be deemed to have incurred from the Letter of Credit Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Committed Lender's payment to Administrative Agent for the account of the Letter
of Credit Issuer pursuant to Section 2.08(c)(i) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Committed Lender in satisfaction of its participation
obligation under this Section 2.08.

(iv)Until each Committed Lender funds its Base Rate Loan or L/C Advance pursuant
to this Section 2.08(c) to reimburse the Letter of Credit Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Committed Lender's
Repayment Percentage of such amount shall be solely for the account of the
Letter of Credit Issuer.

(v)Each Committed Lender's obligation to make Base Rate Loans or L/C

Advances to reimburse the Letter of Credit Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.08(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including: (A)
any set-off, counterclaim, recoupment, defense or other right which such
Committed Lender may have against the Letter of Credit Issuer, any Borrower
Party, or any other Person for any reason whatsoever;

(B)the occurrence or continuance of a Default or Event of Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Committed Lender's obligation to make
Base Rate Loans pursuant to this Section 2.08(c) is subject to the applicable
conditions set forth in SectionArticle 7 (other than delivery of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of any Borrower Party to reimburse the Letter of Credit Issuer for
the amount of any payment made by the Letter of Credit Issuer under any Letter
of Credit, together with interest as provided herein.

(vi)If any Committed Lender fails to make available to Administrative Agent for
the account of the Letter of Credit Issuer any amount required to be paid by
such Committed Lender pursuant to the foregoing provisions of this Section
2.08(c) by the time specified in Section 2.08(c)(ii), then, without limiting the
other provisions of this Credit Agreement, the Letter of Credit Issuer shall be
entitled to recover from such Committed Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Letter of Credit Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the Letter of
Credit Issuer submitted to any Committed Lender (through Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

54



(vii)Notwithstanding anything herein to the contrary (but subject to Section
2.08(c)(vi)) and for purposes of clarity, a Conduit Lender, in lieu of its
Committed Lender, may fund the applicable Base Rate Loan or L/C Advance
hereunder at the CP Rate.

(d)Repayment of Participations.

(i)At any time after the Letter of Credit Issuer has made a payment under any

Letter of Credit and has received from any Committed Lender such Committed
Lender's

L/C Advance in respect of such payment in accordance with Section 2.08(c), if
Administrative Agent receives for the account of the Letter of Credit Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower Party or otherwise, including
proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Committed Lender its share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Committed Lender's L/C Advance was outstanding) in the
same funds as those received by Administrative Agent.

(ii)If any payment received by Administrative Agent for the account of the
Letter of Credit Issuer pursuant to Section 2.08(d)(i) is required to be
returned under any of the circumstances described in Section 13.04 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Committed Lender shall pay to Administrative Agent for the
account of the Letter of Credit Issuer its share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Committed Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.

(e)Obligations Absolute. The obligation of the Borrower Party that is the
applicant for a Letter of Credit to reimburse the Letter of Credit Issuer for
each drawing under such Letter of Credit and to repay each L/C Borrowing in
respect of such Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Letter of Credit Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

55



(v)any payment made by the Letter of Credit Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
payment upon presentation after such date is authorized by the UCC or the ISP,
as applicable;

(vi)any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower Party.

Each Borrower Party shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower Party's instructions or other irregularity,
such Borrower Party will immediately notify the Letter of Credit Issuer. Each
Borrower Party shall be conclusively deemed to have waived any such claim
against the Letter of Credit Issuer and its correspondents unless such notice is
given as aforesaid.

(f)Role of Letter of Credit Issuer. Each Committed Lender and each Borrower
Party agree that, in paying any drawing under a Letter of Credit, the Letter of
Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, any Related Party nor any of
the respective correspondents, participants or assignees of the Letter of Credit
Issuer shall be liable to any Committed Lender for: (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Committed Lenders or the Required Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or related Request for Credit
Extension. Each Borrower Party hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude each Borrower Party's pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the Letter of Credit Issuer, any Related Party, nor any of the
respective correspondents, participants or assignees of the Letter of Credit
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vii) of Section 2.08(e); provided, however, that anything
in such clauses to the contrary notwithstanding, a Borrower Party may have a
claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to such Borrower Party, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower Party which such Borrower Party proves were caused by the Letter of
Credit Issuer's willful misconduct or gross negligence or the Letter of Credit
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for

56



further investigation, regardless of any notice or information to the contrary,
and the Letter of Credit Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The Letter of Credit Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (known as SWIFT) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(h)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Letter of Credit Issuer and the applicable Borrower Party when a
Letter of Credit is issued the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, Letter of Credit Issuer shall
not be responsible to the Borrower Parties for, and Letter of Credit Issuer's
rights and remedies against any Borrower Party shall not be impaired by, any
action or inaction of the Letter of Credit Issuer that is required under any law
or order, including the Law or any order of a jurisdiction where Letter of
Credit Issuer or the beneficiary is located, or that is recognized as an
acceptable practice for issuers of Letters of Credit under the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

2.09Payment of Borrower Guaranty. In consideration of Lenders' agreement to
advance funds to a Qualified Borrower hereunder, to cause Letters of Credit to
be issued for the account of a

Qualified Borrower, and to accept Borrower's guaranty pursuant to SectionArticle
6, Borrower hereby authorizes, empowers, and directs Administrative Agent, for
the benefit of itself, the Letter of Credit Issuer, the Funding Agents and the
Lenders (each a "Guaranteed Party"), to disburse directly to the applicable

Guaranteed Party, with notice to Borrower, in Same Day Funds an amount equal to
the amount due and owing under SectionArticle 6, together with all interest,
costs, expenses and fees due to the applicable Guaranteed Party pursuant thereto
in the event (i) Administrative Agent shall have not received payment from such
Qualified Borrower of its Obligations when due or (ii) any Event of Default
specified in Section 11.01(a), 11.01(g) or 11.01(h) occurs with respect to such
Qualified Borrower. Administrative Agent will promptly notify Borrower of any
disbursement made to the Guaranteed Parties pursuant to the terms hereof;
provided that the failure to give such notice shall not affect the validity of
the disbursement. Any such disbursement made by Administrative Agent to the
Guaranteed Parties shall be deemed to be a Base Rate Loan, and Borrower shall be
deemed to have given to Administrative Agent, in accordance with the terms and
conditions of Section 2.02(a), a Loan Notice with respect thereto.
Administrative Agent may conclusively rely on the Guaranteed Parties as to the
amount due to the Guaranteed Parties under SectionArticle 6.

2.10Use of Proceeds and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used solely for the purposes permitted under the
Operating Agreement and the Constituent Documents of the Borrower Parties. None
of the Lenders, Agents, or Administrative Agent shall have any liability,
obligation, or responsibility whatsoever with respect to any Borrower Party's
use of the proceeds of the Loans or the Letters of Credit, and none of the
Letter of Credit Issuer, Lenders, Agents, or Administrative Agent shall be
obligated to determine whether or not any Borrower Party's use of the proceeds
of the Loans or the Letters of Credit are for purposes permitted above. Nothing,
including, without limitation, any Borrowing, any continuation or conversion
thereof in accordance with the terms of this

57



[g845865gxdycmx729dh0bsfpyfpf.jpg]

Credit Agreement, or any issuance of any Letter of Credit, or acceptance of any
other document or instrument, shall be construed as a representation or
warranty, express or implied, to any party by any Agent, the Letter of Credit
Issuer, any Lender or Administrative Agent as to whether any investment by
Borrower is permitted by the terms of the Operating Agreement or the Constituent
Documents of any Borrower Party.

2.11Unused Commitment Fee. In addition to the payments provided for in
SectionArticle 3 and subject to Section 2.15(a)(iii), Borrower shall pay to
Administrative Agent, for the account of each Committed Lender, an unused
commitment fee which shall accrue at a rate per annum equal to the product of:
(i) the average daily difference during the immediately preceding calendar
quarter between (A) such

Committed Lender's Commitment and (B) such Committed Lender's Lender Group's
outstanding Principal

Obligation during such calendar quarter (such productdifference, the "Unused
Commitment"), and (ii)(x) if at any time the aggregate Unused Commitment is
equal to or less than fiftythirty-five percent (350%) of the Maximum Commitment,
then the rate equal to 0.40% per annum, and (y) if at any time the aggregate
Unused Commitment is less than or equal to fifty percent (50%), but greater than
fiftythirty-five percent (350%), of the Maximum Commitment, then the rate equal
to 2.351.00% per annum. and (z) if at any time the aggregate Unused Commitment
is greater than fifty percent (50%), then the rate equal to two-hundred and
thirty five percent (2.35%). The unused commitment fee shall be payable in
arrears on the first Business Day of each calendar quarter for the preceding
calendar quarter and on the Maturity Date for the period from the end of the
preceding calendar quarter until the Maturity Date. Notwithstanding anything
herein the contrary, Swingline Loans will not be deemed to be utilization for
purposes of calculating the unused commitment fees above. Borrower and Committed
Lenders acknowledge and agree that the unused commitment fees payable hereunder
are bona fide unused commitment fees and are intended as reasonable compensation
to Committed Lenders for committing to make funds available to Borrower as
described herein and for no other purposes and shall be due and payable whether
or not the conditions precedent in Section 7.02 are satisfied.

2.12Letter of Credit Fees.

(a)Letter of Credit Fee. Subject to Sections 2.15, the Borrower Party that is
the applicant for a Letter of Credit shall pay to Administrative Agent for the
account of each Committed

Lender in accordance with its Repayment Percentage, a fee (the "Letter of Credit
Fee") for each such Letter of Credit equal to the Applicable Margin for Letters
of Credit per annum times the daily amount available to be drawn under each such
Letter of Credit; provided, however that any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral or
other credit support arrangements satisfactory to the Letter of Credit Issuer
pursuant to Section 2.08 shall be payable, to the maximum extent permitted by
applicable law, to the other Committed Lenders in accordance with their
respective Repayment Percentages (without giving effect to the Letter of Credit
Liability held by each Defaulting Lender), with the balance of such fee, if any,
payable to the Letter of Credit Issuer for its own account. Such fee shall be:
(i) due and payable in quarterly installments in arrears on the first Business
Day of each calendar quarter for the preceding calendar quarter, commencing on
the first such date to occur after the issuance of any Letter of Credit, on the
Maturity Date, and thereafter (if applicable) on demand; and (ii) computed
quarterly in arrears. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. If there is any change in the
Applicable Margin for Letters of Credit during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin for Letters of Credit separately for each
period during such quarter that such Applicable Margin for Letters of Credit was
in effect. Notwithstanding anything to the contrary

58



contained herein, upon the request of the Required Lenders, while any Event of
Default exists, such fee shall accrue at a rate equal to the Applicable Margin
for Letters of Credit plus two percent (2%).

(b)Fronting Fee and Administrative Charges. The Borrower Party that is the
applicant for a Letter of Credit shall pay to the Letter of Credit Issuer, for
its own account, in consideration of the issuance and fronting of Letters of
Credit, a fronting fee with respect to each such Letter of Credit issued by the
Letter of Credit Issuer, at a rate equal to 0.25% per annum, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day of each calendar quarter for the preceding calendar quarter,
commencing on the first such date to occur after the issuance of any Letter of
Credit, on the Maturity Date and thereafter (if applicable) on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. In addition, such Borrower Party shall pay directly to the
Letter of Credit Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, provided that such fees shall
not exceed five hundred dollars ($500), and other standard costs and charges of
the Letter of Credit Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

2.13Computation of Interest and Fees. All computations of interest with respect
to the Base Rate (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a three hundred sixty (360)-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a three hundred sixty-five (365)-day year) or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan from and including the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 3.03,
bear interest for one (1) day.

2.14Cash Collateral.

(a)Certain Credit Support Events. If: (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing that has not been repaid in accordance
with the provisions of this Credit Agreement; (ii) as of the Letter of Credit
Collateralization Date, any Letter of Credit Liability for any reason remains
outstanding; (iii) the applicable Borrower Party shall be required to provide
Cash Collateral pursuant to Section 11.02; or (iv) there shall exist a
Defaulting Lender; Borrower shall immediately (in the case of clause (iii)
above) or within one (1) Business Day (in all other cases) following any request
by Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). In addition, (x) Section 3.04 sets forth certain additional
requirements for the delivery of Cash Collateral or other credit support in
certain circumstances, and (y) Section 2.07 contemplates the delivery of Cash
Collateral or other credit support in connection with the issuance of Swingline
Loans.

(b)Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, the
Letter of Credit Issuer, the

59



Swingline Lender and the Lenders, and agrees to maintain, a first priority
security interest in all cash, including all deposit accounts and all balances
therein, and all other property provided as Cash Collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(d). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent, the Swingline Lender or the
Letter of Credit Issuer as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, Borrower will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Natixis (or with respect to any Letter of Credit, the
applicable Letter of Credit Issuer if requested thereby). Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges (provided that such administrative fees
and charges shall not exceed one thousand dollars ($1,000) annually) in
connection with the maintenance and disbursement of Cash Collateral.

(c)Letters of Credit Sublimit. If Administrative Agent notifies the Borrower
Parties at any time that the Letter of Credit Liability at such time exceeds the
Letter of Credit Sublimit then in effect, then the Borrower Party having applied
for such Letter of Credit shall Cash Collateralize the Letter of Credit
Liability in an amount equal to the amount by which Letter of Credit Liability
exceeds the Letter of Credit Sublimit: (A) promptly upon receipt of such notice
(but in no event later than two (2) Business Days thereafter), with proceeds
from a Borrowing hereunder, up to the Available Commitment at such time; and (B)
to the extent that for any reason such Borrowing is not available in an amount
sufficient to fully Cash Collateralize such amount of the Letter of Credit
Liability, within fifteen (15) Business Days of receipt of such notice, with the
proceeds of a Capital Call (and Borrower shall issue such Capital Call Notices
during such time, and shall Cash Collateralize such Letter of Credit Liability
immediately after the Capital Contributions relating to such Capital Call are
received).

(d)Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided hereunder shall be held and applied
to the satisfaction of the specific Letter of Credit Liability, obligation to
fund participations in Swingline Loans, or other obligations for which such Cash
Collateral was provided, obligations to fund participations therein (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.

(e)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following: (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.11(b)(vii))); or (ii) the good
faith determination by Administrative Agent and the Letter of Credit Issuer that
there exists excess Cash Collateral; provided, however: (x) that Cash Collateral
furnished by or on behalf of a Borrower Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.14 may be otherwise applied in accordance with
Section 11.05); and (y) the Person providing Cash Collateral and the Letter of
Credit Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

60



2.15Defaulting Lenders.

(a)Adjustments. Notwithstanding any provision of this Credit Agreement to the
contrary, if any Committed Lender becomes a Defaulting Lender, then, until such
time as such Committed Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of "Required
Lenders" and Section 13.01.

(ii)Defaulting Lender Applications. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
SectionArticle 11 or otherwise) or received by Administrative Agent from a
Defaulting Lender pursuant to Section 13.02, shall be applied at such time or
times as may be determined by Administrative Agent in the following order: (a)
to the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder; to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer or

Swingline Lender hereunder; to Cash Collateralize the Letter of Credit Issuer's
Fronting

Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
(b) as Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Syndicated Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by Administrative Agent; (c) if so determined by Administrative Agent
and Borrower, to be held in a deposit account and released pro rata in order to:
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Credit Agreement; and (y) Cash

Collateralize the Letter of Credit Issuer's future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Credit Agreement, in accordance with Section 2.14; (d) to the
payment of any amounts owing to the Lenders, the Letter of Credit Issuer or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Letter of Credit Issuer or

Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Credit Agreement; (e) so long as
no Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Credit Agreement; and
(f) to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if: (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share; and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7.02 were satisfied or waived, such payment shall be applied solely to
pay the Syndicated Loans of, and Letter of Credit Liability owed to, all Lender
Groups of Non-Defaulting Lenders in accordance with their respective Repayment
Percentage (without giving effect to the Principal Obligation of such Defaulting
Lender) prior to being applied to the payment of any Syndicated Loans of, or
Letter of Credit Liability owed to, such Defaulting Lender until such time as
all Syndicated Loans and funded and unfunded participations in Letter of Credit
Liability and Swingline Loans are held by the Committed Lenders in accordance
with each such Committed Lender's Repayment Percentage (without giving effect to
the

Principal Obligation held by such Defaulting Lender) without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting

61



Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii)Certain Fees.

(A)A Defaulting Lender shall not be entitled to receive any unused commitment
fee payable under Section 2.11 for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Repayment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

(C)With respect to any fee payable under Section 2.11 or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause

(A) or clause (B) above, Borrower shall: (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender's participation in Letter of Credit Liability
or

Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below; (y) pay to the Letter of Credit Issuer and Administrative
Agent for the account of the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Letter of Credit Issuer's or Swingline Lender's Fronting Exposure to such
Defaulting

Lender; and (z) Borrower shall not be required to pay the remaining amount of
any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in Letter of Credit Liability and

Swingline Loans shall be reallocated among each Non-Defaulting Lender (based on
its Committed Lender Percentage (without giving effect to the Commitment of such

Defaulting Lender)) calculated as the product of its Lender Group's Lender Group

Percentage (without giving effect to the Commitment of such Defaulting Lender)
multiplied by the principal amount of such participation, but only to the extent
that: (x) the conditions set forth in Section 7.02 are satisfied at the time of
such reallocation (and, unless Borrower shall have otherwise notified
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time); and (y) such
reallocation does not cause (i) the aggregate Revolving Credit Exposure and
Letter of Credit Liability of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender's Commitment or (ii) the Revolving Credit Exposure and
Letter of

Credit Liability of any Lender Group to exceed the aggregate Commitments of its
Non-Defaulting Lenders. Subject to Section 13.28, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Committed Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender's increased exposure following such reallocation.

62



(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, Borrower shall, without prejudice to any
right or remedy available to it hereunder or under applicable Law, (x) first,
prepay Swingline Loans in an amount equal to the Swingline Lender's Fronting
Exposure and (y) second, Cash Collateralize the Letter of Credit Issuer's
Fronting Exposure in accordance with the procedures set forth in Section 2.14.

(b)Defaulting Lender Cure. If Borrower, Administrative Agent, Swingline Lender
and the Letter of Credit Issuer agree in writing that a Committed Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Committed Lender will, to the extent applicable,
purchase at par that portion (not otherwise funded by its Lender Group) of
outstanding Syndicated Loans of the other Lender Groups or take such other
actions as Administrative Agent may determine to be necessary to cause the
Syndicated Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held among the Lender Groups (and the Committed Lenders
therein) in accordance with their Applicable Percentages (without giving effect
to Section 2.15(a)(iv), whereupon such Committed Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Committed Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Committed Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Committed Lender's
having been a

Defaulting Lender.

2.16ReservedExtension of Stated Maturity Date. . So long as no (x) Event of
Default or Default shall have occurred and be continuing on the Stated Maturity
Date and (y) the representations and warranties contained in Section 8 or in any
other Loan Document shall be true and correct in all material respects on, and
as of, the Stated Maturity Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.16, the representations and warranties
contained in Section 8.06 shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of Section
9.01, Borrower may extend the Stated Maturity Date to a date that is not later
than 364 days after the then-effective Stated Maturity Date, no more than one
time, upon (the date such conditions are satisfied, the "Facility Extension
Effective Date"): (a) delivery of a Facility Extension Request to Administrative
Agent not less than ten (10) days prior to the Stated Maturity Date then in
effect; and (b) payment to Administrative Agent for the benefit of the Lenders
of a facility extension fee equal to twenty-five basis points (0.25%) on the
then-existing Maximum Commitment.

2.17Increase in the Maximum Commitment.

(a)Administrative Agent shall, at the request of Borrower from time to time,
increase the Maximum Commitment to the amount requested by Borrower by: (x)
admitting additional committed lenders hereunder (each, a "Subsequent Committed
Lender"); or (y) increasing the Commitment of any Committed Lender (each, an
"Increasing Committed Lender"); or both, subject to the following conditions and
Section 2.17(c):

(i)Borrower shall have delivered to Administrative Agent the Facility Increase
Request (and Administrative Agent shall promptly deliver copies of such notice
to Funding Agents);

63



[g845865gfh6ih260mxplh89gtpnh.jpg]

(ii)If requested pursuant to Section 3.01, Borrower shall, as applicable,
execute a new Note payable to each Subsequent Committed Lender and Increasing
Committed Lender;

(iii)After giving effect to the increase in the Committed Lender's

Commitment, the Maximum Commitment will not exceed the Maximum Accordion Amount;

(iv)The increase in the aggregate amount of Committed Lenders'

Commitments shall be in the minimum amount of $10,000,000;

(v)No Default or Event of Default shall have occurred and be continuing or would
result from such increase in the Committed Lenders' Commitments;

(vi)As of the date of such increase, the representations and warranties
contained in Section 8 shall be true and correct in all material respects, with
the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and except that for the purposes of this
Section 2.17(a)(vi), the representations and warranties contained in Section
8.06 shall be deemed to refer to the most recent financial statements furnished
pursuant to clauses (a) and (b), respectively, of Section 9.01;

(vii)Administrative Agent consents to such Facility Increase Request; and

(viii)Borrower shall pay the applicable Facility Increase Fee.

(b)With respect to each Facility Increase Request delivered pursuant to Section
2.17(a)(i), Administrative Agent agrees that:

(i)Administrative Agent will use its best efforts to syndicate the requested
increase of the Maximum Commitment;

(ii)Each Subsequent Committed Lender shall be approved (not to be unreasonably
withheld or delayed) in writing by the Administrative Agent and the Borrower;
and

(iii)Administrative Agent shall cause: (A)

(A)unless previously agreed in writing, each Increasing Committed Lender to
consent to such increase in writing; and (B)

(B)each Subsequent Committed Lender to execute a joinder to this Credit
Agreement in the form of Exhibit K.

(c)Notwithstanding anything else in the foregoing: (i) no admission of any
Subsequent Committed Lender shall increase the Commitment of any existing
Committed Lender without such existing Committed Lender's consent; (ii) no
Committed Lender shall become an Increasing Committed Lender without such
Committed Lender's consent; and (iii) except for an increase in connection with
Section 2.17, no increase will be permitted after Borrower has decreased the
Maximum Commitment under Section 3.06.

64



(d)If Administrative Agent deems it advisable, Borrower and each Lender agree to
execute an amendment to this Credit Agreement, in form and substance acceptable
to Administrative Agent, to document an increase in the Maximum Commitment
pursuant to this Section 2.17.

3.PAYMENT OF OBLIGATIONS.

3.01Notes.

(a)The Borrowings funded by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender (or its Funding Agent) and by
Administrative Agent in the Register in the ordinary course of business. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of such Borrower Party hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender (or its Funding Agent,
if applicable) and the accounts and records of Administrative Agent in respect
of such matters, the accounts and records of Administrative Agent shall control
in the absence of manifest error.

(b)Any Funding Agent, on behalf of any Lender member of its Lender Group, may
request that the Syndicated Loans to be made by such Lender Group to the
Borrower shall be evidenced by promissory notes. Swingline Loans and Qualified
Borrower obligations shall not be evidenced by separate promissory notes. If so
requested, the Borrower shall issue such Notes. Each such Note shall: (a) be
payable to the Funding Agent for such Lender Group or such other administrator
or trustee for the Lender member of such Lender Group as such Funding Agent may
designate (or, if requested by such Funding Agent, to such Funding Agent and its
registered assigns); (b) bear interest in accordance with the provisions hereof;
(c) be in the form of Exhibit B, attached hereto (with blanks appropriately
completed in conformity herewith); and (d) be made by the Borrower. The Borrower
agrees, from time to time, upon the request of Administrative Agent or any
applicable Funding Agent, to reissue new Notes, in accordance with the terms and
in the form heretofore provided, to any Committed Lender or Conduit Lender and
to any Assignee of such Lender in accordance with Section 13.12, in substitution
for the Notes previously issued by the Borrower to the Funding Agent or other
party, as appropriate and in accordance herewith for the affected Lender, and
such previously issued Notes shall be returned to the Borrower marked

"cancelled".

3.02Payment of Interest.

(a)Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by Administrative Agent, consistent with the provisions of Sections
2.06 and 2.13, notwithstanding whether any Borrower Party received the benefit
of such Borrowing as of such date and even if such Borrowing is held in escrow
pursuant to the terms of any escrow arrangement or agreement. When a Borrowing
is disbursed by wire transfer pursuant to instructions received from a Borrower
Party, then such Borrowing shall be considered made at the time of the
transmission of the wire, in accordance with the Loan Notice, rather than the
time of receipt thereof by the receiving bank. With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other Same Day Funds by
Administrative Agent.

(b)Interest Payment Dates. Except with respect to Swingline Loans, which are
addressed by Section 2.07(a), accrued and unpaid interest on the Obligations,
including any interest

65



[g845865g3wlkem9voc4gcb8f7fvj.jpg]

payable on any Loan prepaid pursuant to Section 3.05, shall be due and payable:
(i) in arrears on each Interest Payment Date (for the fiscal quarter then ended
with respect to Base Rate Loans and Floating LIBOR Rate Loans, for the Interest
Period then ended with respect to Eurocurrency Rate Loans and for all accrued
and unpaid interest to date with respect to CP Rate Loans) and on the Maturity
Date, (ii) on each other date of any reduction of the Principal Obligation
hereunder; and

(iii)with respect to any obligation of a Borrower Party hereunder on which such
Borrower Party is in default, at any time and from time to time following such
default upon demand by Administrative Agent. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

(c)Direct Disbursement. If, at any time, Administrative Agent or the Letter of
Credit Issuer shall not have received on the date due, any payment of interest
upon the Loans or any fee described herein, Administrative Agent may direct the
disbursement of funds from the applicable Collateral Account to Lenders in
accordance with the terms hereof, to the extent available therein for payment of
any such amount.

3.03Payments of Obligations.

(a)Maturity Date. The principal amount of the Obligations outstanding on the
Maturity Date, together with all accrued but unpaid interest thereon and any
other Obligations then outstanding, shall be due and payable on the Maturity
Date. Each Borrower Party shall repay each Swingline Loan made to such Borrower
Party on the earlier to occur of (i) the date three (3) Business Days after such
Swingline Loan is made and (ii) the Maturity Date; provided, that, if an Event
of Default shall occur, then all Swingline Loans shall immediately become due
and payable.

(b)Payments Generally. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower Party to or for the
account of Lenders, or any of them, shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff by such Borrower Party.
Except as otherwise expressly provided herein, and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower Parties hereunder shall be made to Administrative
Agent, for the account of the respective Lenders and Lender Groups to which such
payment is owed, at

Administrative Agent's Office in Dollars and in Same Day Funds not later than
1:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower Parties hereunder with respect to principal
and interest on Loans denominated in an Alternative Currency shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent's Office in such
Alternative

Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, Administrative Agent may require that any payments
due under this Credit Agreement be made in the United States. If, for any
reason, Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
Funds received by Administrative Agent: (i) after 1:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be treated for all purposes as having been received by
Administrative Agent on the first Business Day next following receipt of such
funds and any applicable interest or fees shall continue to accrue. Except as
provided in Section 13.11(c) hereof, and except for Swingline Loans repaid to
the Swingline Lender before the provisions of Section 2.07(d)(i) become
applicable, each Lender shall be entitled to receive its applicable share of
each payment received

66



by Administrative Agent hereunder for the account of Lenders on the Obligations.
Each payment received by Administrative Agent hereunder for the account of a
Lender shall be promptly distributed by Administrative Agent to the appropriate
Funding Agent. If any payment to be made by any Borrower Party shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be. Each Funding Agent agrees to use
reasonable efforts to apply the amounts received in respect of such repayments
to the outstanding Loans of the Lenders members of its Lender Group so as to
minimize broken funding payments payable pursuant to Section 4.05.

(c)Clawback .

(i)Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Funding Agent prior to
the proposed date of any Borrowing of Eurocurrency Rate Loans or CP Rate Loan
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender Group will not make available to
Administrative Agent such

Lender Group's share of such Borrowing, Administrative Agent may assume that
such

Lender Group has made such share available on such date in accordance with
Section 2.04 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender Group has made such share available in accordance with and at the time
required by Section 2.04) and may, in reliance upon such assumption, make
available to the applicable Borrower Party a corresponding amount. In such
event, if a Lender Group has not in fact made its share of the applicable
Borrowing available to Administrative Agent, then the Committed Lenders in such
Lender Group and the applicable Borrower Party severally agree to pay to
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower Party to but excluding the date of
payment to Administrative Agent, at: (A) in the case of a payment to be made by
such Committed Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by Administrative Agent in connection with
the foregoing; and (B) in the case of a payment to be made by a Borrower Party,
the interest rate applicable to Base Rate Loans; provided, however, that if
funds are not available to such Borrower Party in the Collateral Account to make
payment on demand, to the extent that it is necessary for Borrower to issue
Capital Call Notices to fund such required payment, such payment shall be made
within fifteen

(15) Business Days after Administrative Agent's demand (and, in any event,
Borrower shall issue such Capital Call Notices and shall make such payment
promptly after the related Capital Contributions are received). If any Borrower
Party and such Committed Lender shall pay such interest to Administrative Agent
for the same or an overlapping period, Administrative Agent shall promptly remit
to such Borrower Party the amount of such interest paid by such Borrower Party
for such period. If such Committed Lender pays its share of the applicable
Borrowing to Administrative Agent, then the amount so paid shall constitute such
Committed Lender's Syndicated Loan included in such Borrowing as of the date of
such Borrowing. Any payment by a Borrower Party shall be without prejudice to
any claim such Borrower Party may have against a Committed Lender that shall
have failed to make such payment to Administrative Agent.

(ii)Payments by Borrower Parties; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from a Borrower Party prior to
the date on which any payment is due to Administrative Agent for the account of
the Funding Agent, the Swingline Lender or the Letter of Credit Issuer hereunder
that such

67



[g845865gr6fbovj2izv9s8cjvm4u.jpg]

Borrower Party will not make such payment, Administrative Agent may assume that
such Borrower Party has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Funding Agent, the
Swingline Lender or the Letter of Credit Issuer, as the case may be, the amount
due. In such event, if such Borrower Party has not in fact made such payment,
then each of the Committed Lenders or the Letter of Credit Issuer, as the case
may be, severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Funding Agent's Lender Group or the Letter of
Credit Issuer, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the Overnight Rate.

A notice of Administrative Agent to any Committed Lender or any Borrower Party
with respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d)General Order of Application. Each such repayment shall be applied to repay
all outstanding (i) Loans (other than any Swingline Loan) ratably or (ii) such
Swingline Loan, as applicable. All payments made on the Obligations shall be
credited, to the extent of the amount thereof, in the following order: (a)
against all costs, expenses and other fees (including Attorney Costs) arising
under the terms hereof; (b) against the amount of interest accrued and unpaid on
the Obligations as of the date of such payment; (c) against all principal due
and owing on the Obligations as of the date of such payment; and (d) to all
other amounts constituting any portion of the Obligations.

3.04Mandatory Prepayment.

(a)Excess Loans Outstanding. Subject to Section 3.04(c), to the extent
applicable, ifIf, on any day, the Principal Obligation exceeds the Available
Commitment (including, without limitation, as a result of an Exclusion Event,
the delivery of an Initial Notice, the application of any Investor Concentration
Limit or Portfolio Asset Concentration Limit or Portfolio Asset Concentration
Limit, an update to the Fair Market Value of an Eligible Portfolio Asset, or the
failure of an Eligible Portfolio Asset to comply with all of the criteria to be
an "Eligible Portfolio Asset" (a "Mandatory Prepayment Event")), then the
applicable Borrower Party shall pay to

Administrative Agent, for the benefit of Lenders, an amount sufficient that,
after giving effect to such prepayment and any Capital Calls and/or the
Disposition of any Portfolio Asset to fund such prepayment, the Principal
Obligation would no longer exceed the Available Commitment (except to the extent
any Swingline Loan is outstanding and the applicable Borrower Party elects to
pay all or any portion of such excess with respect to any Swingline Loan, in
which case such payment shall be for the benefit of Swingline Lender) (such
amount, the "Required Payment"), in Same Day Funds: (A) promptly following
Borrower's knowledge of such Mandatory Prepayment Event (but in no event later
than three (3) Business Days after the earlier of (I) Administrative Agent's
demand, and (II) Borrower's knowledge of such Mandatory Prepayment Event), to
the extent such funds are available in the Collateral Account or the Portfolio
Collection Accounts; and (B) within fifteen (15)

Business Days of the earlier of (I) Administrative Agent's demand, and (II)
Borrower's knowledge of such Mandatory Prepayment Event (the "Prepayment
Period"), to the extent that it is necessary for Borrower to (x) issue Capital
Call Notices to fund such Required Payment (and Borrower shall issue such
Capital Call Notices during such time) and shall pay such Required Payment,
promptly after the Capital Contributions relating to such Capital Call Notice
are received or (y) Dispose of a Portfolio Asset (with prompt (within three (3)
Business Days) identification of such Portfolio Asset and written certification
to the Administrative Agent that the cash received from such Disposition (net of
Associated Expenses) will be used to repay the excess Principal Obligation
required to be paid pursuant to this Section 3.04(a) within the Prepayment
Period), the Disposition proceeds of

68



[g845865gtbcat8960t9et4qwh9vi.jpg]

which (net of Associated Expenses), together with all funds then on deposit in
the Collateral Account and the Portfolio Collection Accounts, equal the Required
Payment to be paid pursuant to this Section 3.04(a).

(b)Excess Letters of Credit Outstanding. To the extent that any excess
calculated pursuant to Section 3.04(a) is attributable to undrawn Letters of
Credit, then the applicable Borrower Party may Cash Collateralize the Letter of
Credit Liability in the amount of such excess, when required pursuant to the
terms of Section 3.04(a). To the extent that the Letter of Credit Liability
exceeds the Available Commitment, the applicable Borrower Parties shall Cash
Collateralize such Letter of Credit Liability in an amount equal to the excess
of the Letter of Credit Liability over the Available Commitment. Unless
otherwise required by law, upon: (A) a change in circumstances such that such
amount no longer remains outstanding; or (B) the full and final payment of the
Obligations, Administrative Agent shall return to the applicable Borrower Party
any remaining Cash Collateral as promptly as reasonably practicable and in any
event within two

(2)Business Days.

(c)Decreases in Fair Market Value of Eligible Portfolio Assets.[Reserved]

(i)Cash Sweep. If, as of any date, both (x) the Principal Obligation exceeds the
Available Commitment and (y) the Eligible Portfolio Asset Decrease is greater
than zero percent (0%), the applicable Borrower Parties shall use all
Collections and proceeds from Dispositions (net of Associated Expenses) from the
Portfolio Assets, promptly upon any Borrower Party's receipt of same, to repay
the Principal Obligation until such time as the Principal Obligation no longer
exceeds the Available Commitment.

(ii)Adjusted Required Payment. If, as of any date, both (x) the Principal
Obligation exceeds the Available Commitment and (y) the Eligible Portfolio Asset
Decrease is greater than zero percent (0%) but less than or equal to seven and
one-half percent (7.5%), then for the purpose of Section 3.04(a) the Required
Payment with respect to the applicable Mandatory Prepayment Event shall be
calculated pursuant to this Section 3.04(c)(ii). For the avoidance of doubt, if
the Eligible Portfolio Asset Decrease is equal to zero percent (0%), or greater
than seven and one-half percent (7.5%), then the Required Payment shall be the
amount specified in Section 3.04(a), and this Section 3.04(c)(ii) shall not
apply. If this Section 3.04(c)(ii) does apply, the Required Payment shall be the
amount (if any) required such that, after giving effect to such prepayment, the
Principal Obligation is less than the Borrowing Base (provided that the
Borrowing Base shall be calculated as if the Fair Market Value of each of the
Eligible Portfolio Assets was equal to their Initial Fair Market Value. For the
avoidance of doubt, if the Principal Obligation is already less than or equal to
such amount, then the amount of the Required Payment shall be zero.

(d)Dispositions. If

(i)Beginning on the Cash Sweep Trigger Date, if any Borrower Party shall Dispose
of any Sweep Eligible Asset or receive a Collection with respect to any Sweep
Eligible Asset after the Cash Sweep Trigger Dateduring an Asset Reliance Period,
then such Borrower Party shall prepay Loans made to such Borrower Party (and the
Maximum Commitment shall be automatically reduced on a dollar for dollar basis
by the amount of such prepayment) by the amount equal to the product of (x) the
applicable Sweep Percentage below and (y) the cash received from such
Disposition (net of Associated Expenses) or such Collection and such
repaymentprepayment shall occur within five (5)

Business Days of such Borrower Party's receipt of such cash from such
Disposition or such

69



[g845865g26doguo3yokka0pfu4if.jpg]

Collection. The definition of Eligible Portfolio Assets shall not include First
Lien, Last Out Loans for the purpose of calculating the applicable Sweep
Percentage.

Number of remaining

Sweep Percentage

Eligible Portfolio Assets

 

(aggregated by issuer)

 

10 or greater

0%

9

55%

8

60%

7

65%

6

70%

5 or less

100.0%

Beginning on April 10, 2019, if

(ii) If, at any time, the ratio, expressed as a percentage, of (1) the aggregate
Fair Market Value of all Eligible Portfolio Assets that are Performing, plus (x)
100% of Controlled Cash of the Borrower Parties (y) minus Reserved Cash, to (2)
the Principal Obligation is less than onetwo hundred fifty percent (15200%),
then one hundred percent (100%) of (A) all Collections from the Portfolio Assets
and (B) the cash received from any Disposition (net of Associated Expenses) of
the Portfolio Assets shall be used to prepay the Principal Obligation (and the
Maximum Commitment shall be automatically reduced on a dollar- for- dollar basis
by the amount of such prepayment) within five (5) Business Days following the
date such Collections or cash from Dispositions are received in the applicable
Portfolio Collection Account.

(e)Spin-Off. On the effective date of a Spin-Off, the Borrower shall prepay the
Obligations in full and the Commitments shall simultaneously terminate, and no
Spin-Off shall be effective until the Obligations are paid in full.

3.05Voluntary Prepayments. Any Borrower Party may, upon noticedelivery of a
Prepayment Notice to Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that: (a) with respect to Swingline Loans, the principal of any
Swingline Loan may be prepaid by 11:00 a.m. on any Business Day, and any
prepayment not received by 11:00 a.m. on such Business Day shall be deemed to
have been made on the next succeeding Business Day; and (b) with respect to any
other Loan, such notice must be received by Administrative Agent not later than:
(A) 11:00 a.m. (i) three (3) Business Days prior to any date of prepayment of
any Loans accruing interest at the Eurocurrency Rate, Floating LIBOR Rate or the
CP Rate; and (ii) five (5) Business Days prior to the date of prepayment of
Loans denominated in Alternative Currencies; and (B) 11:00 a.m. (i) one

(1)Business Days prior to any date of prepayment of any Loans accruing interest
at the Base Rate; and (ii) any prepayment of Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; or, if less, the entire principal amount thereof then outstanding. Each
such noticePrepayment Notice shall specify the date (which shall be a Business
Day) and amount of such prepayment, if applicable, the Type(s) of Syndicated
Loans to be prepaid. Administrative Agent will promptly notify each Funding
Agent of its receipt of each such notice, and of the amount of its Lender

Group's Repayment Percentage of such prepayment. If such notice is given by a
Borrower Party, such

Borrower Party shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. With respect
to any Loan prepaid pursuant to this Section 3.05, all accrued interest thereon
shall be paid in accordance with Section 3.02(b) and any additional amounts

70



required pursuant to SectionArticle 4 with respect thereto shall be promptly
paid following receipt of an accurate and correct invoice for such amounts.
Subject to Section 2.15, each such prepayment shall be applied to the Principal
Obligation held by each Lender in accordance with its applicable Repayment
Percentage.

3.06Reduction or Early Termination of Commitments. Borrower may, upon notice to
the Administrative Agent, terminate the aggregate Commitments, or from time to
time permanently reduce the aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Maximum Commitment
hereunder shall at no time equal an aggregate amount of less than $25,000,000,
(iv) Borrower shall not terminate or reduce the aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Principal
Obligation would exceed the Available Commitments; and (v) if, after giving
effect to any reduction of the aggregate Commitments, the Letter of Credit
Sublimit or the Swingline Sublimit exceeds the amount of the aggregate
Commitments, such Letter of Credit Sublimit or Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Committed Lenders of any such
notice of termination or reduction of the aggregate Commitments. Any reduction
of the aggregate Commitments shall be applied to the Commitment of each
Committed Lender according to its pro rata share thereof. All fees accrued until
the effective date of any termination of the aggregate Commitments shall be paid
on the effective date of such termination.

3.07Lending Office. Each Lender may: (a) designate the principal office or a
branch, subsidiary or Affiliate of such Lender as its Lending Office (and the
office to whose accounts payments are to be credited) for any Loan; and (b)
change its Lending Office from time to time by notice to Administrative Agent
and Borrower. In such event, the Funding Agent for such Lender shall continue to
hold the Note, if any, evidencing its Loans for the benefit and account of such
branch, subsidiary or Affiliate. Each Committed Lender shall be entitled to fund
all or any portion of its Commitment in any manner it deems appropriate,
consistent with the provisions of Section 2.06, but for the purposes of this
Credit Agreement such Committed Lender shall, regardless of such Committed
Lender's actual means of funding, be deemed to have funded its Commitment in
accordance with the Interest Option selected from time to time by the Borrower
Parties for such Borrowing period.

4.CHANGE IN CIRCUMSTANCES.

4.01Taxes .

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of

Taxes.

(i)Any and all payments by or on account of any obligation of any Borrower
Parties hereunder or under any other Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable Laws. If any applicable Law requires the deduction or withholding of
any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii)If any applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then: (A) the applicable
Withholding Agent

71



shall withhold or make such deductions as are determined by the Withholding
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below; (B) the applicable Withholding Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code; and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions or withholdings of Indemnified Taxes applicable to
additional sums payable under this Section 4.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii)If any applicable Withholding Agent shall be required by any applicable Law
other than the Code to withhold or deduct any Taxes from any payment, then: (A)
the applicable Withholding Agent, as required by such Law, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below;
(B) the applicable Withholding Agent, to the extent required by such Law, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws; and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions or withholdings of Indemnified Taxes applicable to
additional sums payable under this Section 4.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by Borrower Parties. Without limiting the provisions
of subsection (a) above, each Borrower Party shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent, timely reimburse it for the payment of, any Other Taxes.

(c)Tax Indemnifications.

(i)Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within twenty (20) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.01) payable
or paid by such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, but excluding any penalties, interest, or expenses that are
attributable to the bad faith, gross negligence, or willful misconduct of the
Recipient. A certificate as to the amount of any such payment or liability
setting forth in reasonable detail the calculation and basis such payment or
liability delivered to the applicable Borrower Party by a Recipient (with a copy
to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

(ii)Each Lender, Swingline Lender and the Letter of Credit Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within ten

(10)days after demand therefor: (A) the Administrative Agent against any
Indemnified Taxes attributable to such Lender, Swingline Lender or the Letter of
Credit Issuer (but only to the extent that any Borrower Party has not already
indemnified Administrative Agent

72



for such Indemnified Taxes and without limiting the obligation of the Borrower
Parties to do so); (B) Administrative Agent against any Taxes attributable to
such Person's failure to comply with the provisions of Section 13.11(ef)
relating to the maintenance of a Participant Register; and (C) Administrative
Agent against any Excluded Taxes attributable to Person, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent or the Borrower
Parties shall be conclusive absent manifest error. Each Lender, Swingline Lender
and the Letter of Credit Issuer hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender, Swingline
Lender or the Letter of Credit Issuer, as the case may be, under this Credit
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 4.01(c)(ii).

(d)Evidence of Payments. Upon request by a Borrower Party or Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower Party or
by Administrative Agent to a Governmental Authority as provided in this Section
4.01, such Borrower Party shall deliver to Administrative Agent or
Administrative Agent shall deliver to such Borrower Party, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower Party or Administrative Agent, as the case may be.

(e)Status of Recipients; Tax Documentation.

(i)Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by a Borrower
Party or Administrative Agent, shall deliver such other documentation prescribed
by applicable Law, by the taxing authorities of any jurisdiction or reasonably
requested by a Borrower Party or Administrative Agent as will enable such
Borrower Party or Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. A Liquidity Provider that is a Foreign Recipient shall not be
entitled to the benefits of this Section 4.01 unless Borrower is notified of the
Liquidity Agreement and consents to such benefits and such Liquidity Provider,
for the benefit of the Borrower Parties, complies with this Section 4.01.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.01(e)(ii)(A), 4.01(e)(ii)(B) and
4.01(e)(ii)(D)) shall not be required if in the

Recipient's reasonable judgment such completion, execution or submission would
subject such Recipient to any material unreimbursed cost or expense (provided
that such

Recipient's internal costs of completing, executing or submitting such
documentation shall not be considered to be material unreimbursed costs or
expenses) or would materially prejudice the legal or commercial position of such
Recipient.

73



(ii)Without limiting the generality of the foregoing:

(A)any Recipient that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9, or applicable successor form, certifying that such Recipient is
exempt from U.S. federal backup withholding tax;

(B)any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

(1)in the case of a Foreign Recipient claiming the benefits of an income tax
treaty to which the United States is a party: (x) with respect to payments of
interest under any Loan Document, executed originals of an appropriate IRS Form
W-8BEN or IRS Form W-8BEN-E (or applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty; and (y) with respect to any other
applicable payments under any Loan Document, an appropriate IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the "business profits"
or "other income" article of such tax treaty;

(2)executed originals of IRS Form W-8ECI, or applicable

successor form;

(3)in the case of a Foreign Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code; (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such

Foreign Recipient is not a "bank" within the meaning of Section 881(c)(3)(A) of
the Code, a "10 percent shareholder" of such Borrower

Party within the meaning of Section 881(c)(3)(B) of the Code, or a

"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(a "U.S. Tax Compliance Certificate"); and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E (or applicable successor form); or

(4)to the extent a Foreign Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-2 or Exhibit M-3, IRS Form W-9, or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Recipient is a
partnership and one or more direct or indirect partners of such Foreign
Recipient are claiming the portfolio interest exemption, such Foreign Recipient
may

74



provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-4 on behalf of each such direct and indirect partner;

(5)Executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower Parties or Administrative Agent to
determine the withholding or deduction required to be made.

(C)any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Recipient becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent), any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower Party or Administrative Agent to determine the withholding
or deduction required to be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such

Recipient has complied with such Recipient's obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), "FATCA" shall include any amendments made to

FATCA after the date of this Credit Agreement.

(iii)Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 4.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower Parties or with respect to
which any Borrower Party has paid additional amounts pursuant to this Section
4.01, it shall pay to such Borrower Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower Party under this Section 4.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower Party, upon the request of such Recipient, agree to

75



[g845865gmd2ophgoif2mqmrnxnty.jpg]

repay the amount paid over to any such Borrower Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Recipient in the event such Recipient is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to a Borrower Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower Parties or any other Person.

(g)Defined Terms. For purposes of this Section 4.01, the term "Lender" includes
the

Letter of Credit Issuer and any Liquidity Provider and the term "applicable Law"
includes FATCA (including any amendments thereto).

(h)Survival. Each party's obligations under this Section 4.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, Swingline Lender or the Letter of
Credit Issuer the termination of the Commitments and the repayment, satisfaction
or discharge of all other Obligations.

4.02Illegality. If any Funding Party determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Funding Party or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the LIBOR
Rate (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon any LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Funding Party to purchase or sell, or to take deposits of, Dollars in the
applicable offshore interbank market, then, on notice thereof by such Funding
Party to Borrower Parties through its Funding Agent and the Administrative
Agent: (a) any obligation of such Funding Party to make or continue Eurocurrency
Rate Loans, or make Floating LIBOR Rate Loans, in the affected currency or
currencies, or to convert Loans to Eurocurrency Rate Loans or Floating LIBOR
Rate Loans shall be suspended; and (b) if such notice asserts the illegality of
such Funding Party making or maintaining Base Rate Loans for which the interest
rate is determined by reference to the Floating LIBOR Rate component of the Base
Rate, the interest rate for Base Rate Loans made by such Funding Party shall, if
necessary to avoid such illegality, be determined by Administrative Agent
without reference to the Floating LIBOR Rate component of the Base Rate, in each
case until such Funding Party notifies its Funding Agent (which promptly
notifies Administrative Agent and Borrower Parties) that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice:
(i), the applicable Borrower Party shall, upon demand from such Funding Party
(with a copy to Administrative Agent), convert all Eurocurrency Rate Loans and
Floating LIBOR Rate Loans of such Funding Party denominated in Dollars to Base
Rate Loans (the interest rate for which shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Floating LIBOR Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Funding Party may lawfully continue to
maintain such Loans to such day, or, if such Funding Party may not lawfully
continue to maintain such Loans, immediately; and (ii) if such notice asserts
the illegality of such Funding Party determining or charging interest rates
based upon the LIBOR Rate, Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Funding Party without
reference to the Floating LIBOR Rate component thereof until Administrative
Agent is advised in writing by such Funding Party that it is no longer illegal
for such Funding Party to determine or charge interest rates based upon the
Floating LIBOR Rate. Upon any such conversion, each such Borrower Party shall
also pay accrued interest on the amount so converted.

76



[g845865gj57b9o3sea2crgwp3ozz.jpg]

4.03Inability to Determine Rates; Market Disruption.

(a)If in connection with any request for a Loan or a conversion to or
continuation

thereof: (a)

(i)Administrative Agent determines that: (iA) deposits (whether denominated in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Loan; or (iiB) adequate and reasonable means do not
exist for determining LIBOR (A1) for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or (B2) in connection with an existing or proposed Base
Rate Loan or Floating LIBOR Rate Loan (in each case, with respect to clause (a)
above, the "Impacted Loans")including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are likely to
be temporary; or (b)

(ii)Administrative Agent or the Required Lenders determine that for any reason
the (i) Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or (ii) the Floating LIBOR Rate with respect to
a proposed Floating LIBOR Rate Loan, does not adequately and fairly reflect the
cost to such Funding Parties of funding such Loan; then

(iii)Administrative Agent will promptly so notify Borrower Parties and each
Funding Party. Thereafter:; and

(iv)as long as no alternative rate described in clause (xa)(v) below has been
established, then the obligation of the Funding Parties, as applicable, to make
or maintain Eurocurrency Rate Loans or Floating LIBOR Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans, Floating LIBOR Rate Loans or Interest Periods); and (y)
in the event of a determination described in the preceding sentence with respect
to the Floating LIBOR Rate component of the Base Rate, the utilization of the
Floating LIBOR Rate component in determining the Base Rate shall be suspended,
in each case until Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, any Borrower Party
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or of Floating LIBOR Rate Loans (to the extent of the
affected Floating LIBOR Rate Loan) in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans, without reference to the Floating LIBOR Rate, in
the amount specified therein.; and

(v) Notwithstandingnotwithstanding the foregoing, if Administrative Agent has
made the determination described in clause (a) of the first sentence of this
Section(i) or (a)(ii) above, Administrative Agent, in consultation with Borrower
and the Required Lenders and with the consent of the Borrower Parties, may
establish an alternative rate to be used in substitution for the LIBOR in
calculating the interest rate for the Impactedimpacted Loans, in which case such
alternative rate shall apply in calculating interest with respect to the
Impactedimpacted Loans until (1A) Administrative Agent revokes the notice
delivered with respect to the Impactedimpacted Loans under clause (a) of the
first sentence of this Section(i) or (a)(ii) above, (2B) Administrative Agent or
the Required Lenders notify Administrative Agent and Borrower that such
alternative rate does

77



[g845865ge0ljmyuo82i6akwg6qf1.jpg]

not adequately and fairly reflect the cost to such Funding Parties of funding
the Impactedimpacted Loans, or (3C) any Funding Party determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Funding Party or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate or to determine or charge interest rates based upon such rate
or any Governmental Authority has imposed material restrictions on the authority
of such Funding Party to do any of the foregoing and provides Administrative
Agent and Borrower written notice thereof, provided, however, that to the extent
an alternative rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

(b)If for any reason in connection with any request for a Loan, Administrative
Agent determines (which determination will be conclusive absent manifest error),
or the Borrower Parties or Required Lenders notify Administrative Agent (with,
in the case of the Required Lenders, a copy to Borrower Parties) that the
Borrower Parties or Required Lenders (as applicable) have determined, that:

(i)adequate and reasonable means do not exist for determining the LIBOR Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
or in connection with an existing or proposed Base Rate Loan including, without
limitation, because LIBOR is not available or published on a current basis and
such circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate will no
longer be made available, or used for determining the interest rate of loans
(such specific date, the

"Scheduled Unavailability Date"); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 4.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then

(iv)reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Borrower may amend this Credit Agreement to replace LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then-existing convention for similarly denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a "LIBOR
Successor Rate," the definition of which shall provide that in no event shall
such LIBOR Successor Rate be less than one hundred basis points or such other
minimum rate as may be appropriate), together with any proposed LIBOR Successor
Rate Conforming Changes and any such amendment will become effective at 5:00
p.m. (New York time) on the fifth (5th) Business Day after Administrative Agent
has posted such proposed amendment to all Lenders and Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to
Administrative Agent written notice that such Required Lenders do not accept
such amendment; and

78



[g845865gen97cquap2j9oujiknpb.jpg]

(v)if no LIBOR Successor Rate has been determined and either the circumstances
under clause (b)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), then Administrative Agent will promptly so notify
Borrower and each Lender; and

(vi)thereafter, (A) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans will be suspended, (to the extent of the impacted
Eurocurrency Rate Loans or Interest Periods), and (B) the LIBOR Rate component
will no longer be utilized in determining the Base Rate.

(c)Upon receipt of any such notice under clause (a)(iii) or clause (b)(v) above,
the Borrower Parties may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
impacted Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

4.04Increased Costs Generally.

(a)Change in Law. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Funding
Party;

(ii)subject any Recipient to any Taxes (other than: (A) Indemnified Taxes;

(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes; and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Funding Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Loans made by such Lender or made or funded by a Liquidity Provider under a
Liquidity Agreement or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Funding Party of making, converting, continuing, funding, or maintaining any
Loan (or of maintaining its obligation to make or fund any such Loan or to
advance funds under a Liquidity Agreement), or to increase the cost to such
Funding Party of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Funding Party (whether of principal, interest or any other amount) then, upon
request of such Funding Party (but in no event later than ten (10) Business Days
after receipt of a certificate provided under subsection (c) of this Section
4.04), the applicable Borrower Party will pay to such Funding Party such
additional amount or amounts as will compensate such Funding Party for such
additional costs incurred or reduction suffered; provided, however, that if
funds are not available to such Borrower Party in the Collateral Account, to the
extent that it is necessary for Borrower to issue Capital Call Notices to fund
such required compensation, such payment shall be made within twenty (20)
Business Days after receipt of a certificate provided under subsection (c) of
this Section 4.04.

79



[g845865guejcsv16kgid8ykqrd6w.jpg]

(b)Capital Requirements. If any Funding Party determines that any Change in Law
affecting such Funding Party, any Lending Office of such Funding Party or such
Funding Party's holding company, if any, regarding capital requirements or
liquidity has or would have the effect of reducing the rate of return on such
Funding Party's capital or on the capital of such Funding Party's holding
company, if any, as a consequence of this Credit Agreement, the Commitments of
such Funding Party or the Loans made by, or participations in Letters of Credit
or Swingline Loans held by, such Funding Party, the Letters of Credit issued by
the Letter of Credit Issuer or any obligation to advance funds under a Liquidity
Agreement, to a level below that which such Funding

Party or such Funding Party's holding company could have achieved but for such
Change in Law (taking into consideration such Funding Party's policies and the
policies of such Funding Party's holding company with respect to capital
adequacy and such Funding Party's desired return on capital), then from time to
time the applicable Borrower Party will pay to such Funding Party such
additional amount or amounts as will compensate such Funding Party or such
Funding Party's holding company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Funding Party setting
forth the amount or amounts necessary to compensate such Funding Party or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section 4.04 and delivered to a Borrower Party shall be conclusive absent
manifest error. In determining such amount, such Funding Party may use any
reasonable averaging and attribution methods.

(d)Delay in Requests. Failure or delay on the part of any Funding Party to
demand compensation pursuant to the foregoing provisions of this Section 4.04
shall not constitute a waiver of such Funding Party's right to demand such
compensation, provided that no Borrower Party shall be required to compensate a
Funding Party pursuant to the foregoing provisions of this Section

4.04for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Funding Party notifies Borrower Parties of
the Change in Law giving rise to such increased costs or reductions and of such
Funding Party's intention to claim compensation therefor

(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)Additional Reserve Requirements. Borrower Parties shall pay to each Funding

Party: (i) as long as such Funding Party shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as

"Eurocurrency liabilities"), additional interest on the unpaid principal amount
of each

Eurocurrency Rate Loan or Floating LIBOR Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Funding Party (as determined by
such Funding Party in good faith, which determination shall be conclusive), and
(ii) as long as such Funding Party shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans or Floating LIBOR Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Funding Party (as determined
by such Funding Party in good faith, which determination shall be conclusive),
which in each case shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower Parties shall have received at least ten
(10) days' prior notice (with a copy to Administrative Agent) of such additional
interest or costs from such Funding Party. If a Funding Party fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

80



[g845865g3jy6i8if0dwj146z4wfh.jpg]

4.05Compensation for Losses. Upon demand of any Funding Party (with a copy to
Administrative Agent) from time to time, each applicable Borrower Party shall
promptly compensate such Funding Party, as applicable, for and hold such Funding
Party harmless from any loss, cost or expense (but excluding loss of anticipated
profits) as determined by the applicable Funding Agent actually incurred by it
as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Floating LIBOR Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b)any failure by such Borrower Party (for a reason other than the failure of
such Funding Party to make a Loan) to prepay, borrow, continue or convert any
Loan, in accordance with the terms of this Credit Agreement, other than a Base
Rate Loan or Floating LIBOR Rate Loan, on the date or in the amount notified by
such Borrower Party ((including, in the case of any Conduit Lender, pursuant to
a Liquidity Agreement) by reason of the liquidation or reemployment of funds
acquired by such Lender (or the applicable Liquidity Provider(s)) (including
funds obtained by issuing commercial paper or promissory notes or obtaining
deposits or loans from third parties) in order to fund such Borrowing,
continuation or conversion);

(c)any failure by any Borrower Party to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)any assignment of a Eurocurrency Rate Loan or CP Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
such Borrower Party pursuant to Section 13.13;

including any foreign exchange losses and any loss or expense (excluding any
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. Each applicable Borrower Party shall also pay the
customary administrative fees charged by such Lender or Liquidity Provider, as
applicable, in connection with the foregoing.

For purposes of calculating amounts payable by any Borrower Party to any
applicable Funding Party under this Section 4.05, each applicable Funding Party
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other Borrowing in the
offshore interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded. In the case of
a CP Rate Loan, the actual out-of-pocket loss to any Conduit Lender attributable
to any such event shall be deemed to include an amount determined by such
Conduit Lender to be equal to the excess, if any, of (i) the interest that would
have accrued on the principal amount of such CP Rate Loan from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan, if the interest rate payable on such amount were
calculated by reference to the CP Rate for such Interest Period, over (ii) the
sum of (x) to the extent all or a portion of such principal amount remains
outstanding hereunder, the amount of interest actually accrued during the
remainder of such Interest Period on such principal amount, and (y) to the
extent such principal amount does not remain outstanding hereunder, the income,
if any, actually received during the remainder of such period by the Conduit
Lender from investing such portion of such principal amount.

81



With respect to any Lender that is not a bank, the foregoing calculation shall
be made using the rates that would be applicable to the applicable Funding Agent
as a proxy for such Lender. A certificate of a Funding Party setting forth the
amount or amounts necessary to compensate such Funding Party or its holding
company, as the case may be, as specified in this Section 4.05 and delivered to
a Borrower Party shall be conclusive absent manifest error.

4.06Mitigation Obligations; Replacement of Funding Party.

(a)Designation of a Different Lending Office. If any Funding Party requests
compensation under Section 4.04, or requires a Borrower Party to pay any
Indemnified Taxes or additional amounts to any Funding Party or any Governmental
Authority for the account of any Funding Party pursuant to Section 4.01, or if
any Funding Party gives a notice pursuant to Section 4.02, then, at the request
of Borrower, such Funding Party shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans or for issuing Letters
of Credit hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the good faith judgment of such
Funding Party, such designation or assignment: (i) would eliminate or reduce
amounts payable pursuant to Section 4.01 or Section 4.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 4.02; and
(ii) in each case, would not subject such Funding Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Funding Party.
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Funding Party in connection with any such designation or assignment.

(b)Replacement of Funding Party. If (i) any Funding Party requests compensation
under Section 4.04, (ii) any Borrower Party is required to pay Indemnified Taxes
or any additional amounts to any Funding Party or any Governmental Authority for
the account of any Funding Party pursuant to Section 4.01 and in each case such
Funding Party has declined or is unable to designate a different Lending Office
in accordance with Section 4.06(a) or such designation does not eliminate or
reduce amounts payable pursuant to Section 4.01 to the same extent, (iii) any
Committed Lender is unwilling or unable to fund Eurocurrency Rate Loans, (iv)
any Committed Lender does not consent to an amendment or waiver under Section
13.01 or (v) any Committed Lender becomes a Defaulting Lender, Borrower may, at
its sole cost and effort, replace such

Funding Party's Lender Group in accordance with Section 13.13; provided,
however, that a Lender Group shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Funding Party
or otherwise, the circumstances entitling Borrower to require such assignment
and delegation cease to apply.

4.07Survival. Each Borrower Party's obligations under this SectionArticle 4
shall survive termination of the aggregate Commitments and repayment of all
other Obligations hereunder or resignation of the Administrative Agent.

5.SECURITY.

5.01Liens and Security Interest.

(a)To secure performance by the Borrower Parties of the payment and performance
of the Obligations: (i) Borrower shall grant to Administrative Agent, for the
benefit of each of the Secured Parties, a perfected, first priority (subject to
Permitted Liens) security interest and lien in and to the Collateral Account
pursuant to a Collateral Account Assignment and a Deposit Account Control
Agreement for the Collateral Account; and (ii) Borrower shall grant to
Administrative Agent, for the benefit of Secured Parties, a perfected, first
priority (subject to Permitted Liens)

82



security interest and Lien in and to (A) the Capital Calls, Capital Commitments,
and Capital Contributions, including, without limitation (but subject to Section
11.03), any rights to make Capital Calls, receive payment of Capital Commitments
and enforce the payment thereof pursuant to the Operating Agreement and to
enforce the payment thereof or any guarantees thereof now existing or
hereinafter arising, (B) all Portfolio Assets, (C) all rights under any
agreements with respect to any swap, forward, future or derivative transaction
or similar agreement entered into directly by the Borrower Parties with respect
to Portfolio Assets, (D) each Portfolio Collection Account, (E) all Collections,
Disposition proceeds, and Related Credit Documents, (F) all cash of the Borrower
Parties in the Collateral Account or Portfolio Collection Accounts, (G) all
other assets of the Borrower Parties as more specifically described in the
Security Agreements, and (H) all proceeds relating to the foregoing
(collectively, the "Collateral"). In order to secure further the payment and
performance of the Obligations and to effect and facilitate Secured Parties'
rights of setoff, Borrower hereby irrevocably appoints Administrative Agent (for
the benefit of the Secured Parties) as subscription agent and the sole party
entitled in the name of Borrower upon the occurrence and during the continuance
of an Event of Default (but subject to Section 11.03), to make any Capital Calls
upon the Investors pursuant to (and to the extent permitted by) the terms of the
applicable Subscription Agreements and the Operating Agreement.

Notwithstanding the foregoing, the term "Collateral" shall not include (a) any
ERISA Investor Excluded Items if such provision of such ERISA Investor Excluded
Item or the exercise of remedies with respect to such ERISA Investor Excluded
Item would be a prohibited transaction for purposes of Section 406 of ERISA,
Section 4975 of the Internal Revenue Code or other applicable law, (b) the
Capital Commitments or any assets, interests, rights or obligations of the SOX
Insiders, if any, unless so elected by the Borrower Parties in their discretion,
(c) any funds properly withdrawn or transferred from the Collateral Account or
Portfolio Collection Account to the extent used for any purpose permitted under
the Operating Agreement and this Credit Agreement, and the proceeds of such
withdrawn funds, and (d) any Portfolio Assets which, (i) are not Eligible
Portfolio Assets, and (ii) the granting of a security interest in which would be
restricted or prohibited by relevant governing law or contractual documentation
evidencing such Portfolio Asset, unless such restriction or prohibition is made
ineffective by the applicable UCC (including Section 9-406(d) of the UCC with
respect to payment intangibles) or relevant governing law, or such restriction
or prohibition has been waived by the appropriate parties (provided that, for
the avoidance of doubt, the term "Collateral" shall include (x) such Portfolio
Assets upon such waiver being obtained, and (y) all proceeds of such Portfolio
Assets to the extent that such proceeds are not themselves subject to such
restrictions or prohibitions).

(b)Each Borrower shall, with respect to the Portfolio Assets which are to be
included in the Borrowing Base as Eligible Portfolio Assets, obtain and deliver
to the Collateral Agent the following: (i) copies of the Related Credit
Documents, which Related Credit Documents shall be in form and substance
reasonably acceptable to the Administrative Agent; (ii) in the case of any note,
an original of such note and an original Allonge executed with respect to each
such note; (iii) applicable administrative forms directing the appropriate
Person to fund any amounts payable to such Borrower under the Related Credit
Documents with respect to such Portfolio Asset into the applicable Portfolio
Collection Account ("Administrative Direction Detail"); and (iv) if the Related
Credit Documents with respect to any such Portfolio Asset contain any
restrictions or prohibitions on granting a Lien on such Portfolio Asset, written
waiver thereof and/or consent to the granting of such Liens. The requirements of
this subsection 5.01(b) shall be referred to as the

"Collateral Requirements."

(c)Each Borrower Party shall further use commercially reasonable efforts to
comply with the Collateral Requirements for all Portfolio Assets (unless
otherwise waived by the

83



Administrative Agent in its reasonable discretion, as of the Closing Date, or,
if later, at their time of acquisition or origination by a Borrower Party, with
respect to Portfolio Assets that are not Eligible Portfolio Assets). Upon notice
from Borrower identifying Portfolio Assets with respect to which a Borrower
Party is not reasonably able to fully comply with such Collateral Requirements,
Borrower may (i) propose to Administrative Agent an alternative method for
complying with the Collateral Requirements for such Portfolio Asset, which
method shall be subject to the reasonable approval of the Lenders, or (ii) may
elect to not comply with such specified Collateral Requirements. If any such
alternative method for complying with the Collateral Requirements is not
reasonably approved by the Lenders or is not accomplished by Borrower Parties,
or if Borrower Parties elect to not comply with any specified Collateral
Requirements, such Portfolio Assets will be disregarded in full for purposes of
determining the Fair Market Value of the Eligible Portfolio Assets and the
corresponding calculation of the Borrowing Base. For the avoidance of doubt, no
Portfolio Asset will be an Eligible Portfolio Asset until the Borrower Parties
have completed all of the Collateral Requirements (as may be modified by this
Section 5.031(c)) with respect to such Portfolio Asset. Upon the occurrence of
an Event of Default, if there are any Portfolio Assets with respect to which a
Borrower Party has not complied with the Collateral Requirements, such Borrower
Party shall, within five (5) Business Days of the occurrence of such Event of
Default, provide the Administrative Agent with all documentation reasonably
necessary for each such Portfolio Asset to comply with the Collateral
Requirements to the extent it can do so using commercially reasonable efforts.

5.02Collateral Account; Capital Calls.

(a)Collateral Account. Borrower shall direct that all Investors wire-transfer to
State

Street Bank and Trust Company (the "Depository"), for further credit to the
Collateral Account, all monies or sums paid or to be paid by any Investor as
Capital Contributions as and when Capital Contributions are called pursuant to
the Capital Call Notices. In addition, Borrower shall promptly, upon receipt,
deposit in the Collateral Account any payments and monies that Borrower receives
directly from the Investors as Capital Contributions.

(b)Reserved .

(c)No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither Administrative Agent, the Letter of
Credit Issuer, nor any Secured Party undertakes any duties, responsibilities, or
liabilities with respect to Capital Calls, and other than with respect to the
mechanics for Administrative Agent, subject to Section 11.03, to issue a Capital
Call under the terms of the Operating Agreement, none of them shall be required
to refer to the Constituent Documents of Borrower or take any other action with
respect to any other matter which might arise in connection with such
Constituent Documents or the Subscription Agreements, or any Capital Call. None
of them shall have any duty to determine or inquire into any happening or
occurrence or any performance or failure of performance of Borrower, or any
Investor. None of them has any duty to inquire into the use, purpose, or reasons
for the making of any Capital Call or with respect to the investment or the use
of the proceeds thereof.

(d)Capital Calls. In order that Secured Parties may monitor the Collateral and
the Capital Commitments, Borrower shall not issue any Capital Call Notice
without delivering to Administrative Agent (which delivery may be by any one or
more means of physical delivery, via facsimile or via email) promptly after the
delivery of Capital Call Notice(s) to Investors, (i) copies of all such Capital
Call Notices and (ii) a Borrowing Base Certificate pursuant to Section 9.01(f).

84



(e)Use of Account. Borrower may withdraw funds from the Collateral Account at
any time or from time to time, so long as at the time of such withdrawal or
disbursement and after giving effect thereto there does not exist an Event of
Default under Sections 11.01(a), 11.01(g) or 11.01(h) to pay Permitted RIC
Distributions or, so long as at the time of such withdrawal or disbursement and
after giving effect thereto: (i) there does not exist an Event of Default; (ii)
there does not exist a Default under Sections 11.01(a), 11.01(g) or 11.01(h);
and (iii) the Principal Obligation does not exceed the Available Commitment
(unless, in each case, Borrower has directed that such disbursement be paid to
Administrative Agent for application to the Obligations pursuant to this Credit
Agreement). Upon the exercise of a notice of control in accordance with Sections

11.02and 11.03, pursuant to the terms of the Deposit Account Control Agreement,
Borrower hereby irrevocably authorizes and directs Secured Parties, acting
through Administrative Agent, to charge from time to time its Collateral Account
for amounts not paid when due (after the passage of any applicable grace period)
to Secured Parties or any of them hereunder, under any Letter of Credit
Application, under any Letter of Credit or under the Notes. Regardless of any
provision hereof, in the absence of bad faith, gross negligence or willful
misconduct by Administrative Agent or Secured Parties, none of Administrative
Agent or Secured Parties shall ever be liable for failure to collect or for
failure to exercise diligence in the collection, possession, or any transaction
concerning, all or part of the Capital Call Notices, Capital Commitments, or any
Capital Contributions, or sums due or paid thereon. Administrative Agent shall
give Borrower prompt notice of any action taken pursuant to this Section
5.02(e), but failure to give such notice shall not affect the validity of such
action or give rise to any defense in favor of Borrower with respect to such
action.

(f)Electronic Access to Collateral Account and Portfolio Collections Accounts.
In order to verify the deposits and withdrawals in each Collateral Account and
each Portfolio Collections Account, and in addition to any other information
reasonably requested by Administrative Agent with respect to a Collateral
Account or a Portfolio Collection Account (including monthly bank statements),
Borrower shall cause the Depository to provide Administrative Agent with
continuous online monitoring access, effective as of the Closing Date.

(g)Other Accounts. Notwithstanding anything herein or in any other Loan Document
to the contrary, Borrower may maintain other bank accounts or securities
accounts in addition to the Collateral Account and the Portfolio Collection
Accounts that will not be considered

"Collateral" or a "Collateral Account" or a "Portfolio Collection Account" and
such other accounts shall not be subject to control agreements or other
restrictions, provided that, for avoidance of doubt, all Capital Contributions
shall be directed and deposited as provided above and all Collections and
Dispositions (net of Associated Expenses) of the respective Portfolio Assets
shall be directed and deposited as provided below.

5.03Reserved .

5.04Portfolio Collections Accounts.

(a)Each Borrower Party shall establish and maintain with an Account Bank one or
more Portfolio Collection Accounts into which all proceeds of Collections and
Dispositions (net of Associated Expenses) of its Portfolio Assets shall be
deposited as and when received by such Borrower Party, but in any event within
two (2) Business Days, if not received in such account, and such proceeds shall
be maintained until application of the same in accordance with this Credit
Agreement.

85



(b)The applicable Borrower Party shall be permitted to make withdrawals from its
Portfolio Collection Account(s) at any time or from time to time, so long as at
the time of such withdrawal or disbursement and after giving effect thereto
there does not exist an Event of Default under Sections 11.01(a), 11.01(g) or
11.01(h), to pay Permitted RIC Distributions or, so long as at the time of such
withdrawal or disbursement and after giving effect thereto: (i) there are no
cash sweep payments required to be paid pursuant to Section 3.04 that remain
unpaid; (ii) there does not exist an Event of Default; (iii) there does not
exist a Default under Sections 11.01(a), 11.01(g) or 11.01(h); and (iv) the
Principal Obligation does not exceed the Available Commitment (unless, in each
case, the applicable Borrower Party has directed that such disbursement be paid
to Administrative Agent for application to the Obligations pursuant to this
Credit Agreement or, with respect to Portfolio Assets that are not Eligible
Portfolio Assets, provided that there does not exist an Event of Default,
withdrawals of amounts earmarked for pre-existing commitments of the Borrower
Parties or their Subsidiaries in connection with Portfolio Assets, as evidenced
by a written certification to the reasonable satisfaction of Administrative
Agent that such amounts are so earmarked, and subject to Administrative Agent's
consent in its reasonable discretion).

6.BORROWER GUARANTY.

6.01Unconditional Guaranty of Payment. Borrower hereby irrevocably,
unconditionally and absolutely guarantees in favor of each Secured Party, the
prompt payment when due of all interest, principal, fees, expenses and other
amounts now or hereafter represented by, or arising in connection with all
Obligations of each Qualified Borrower now or hereafter arising (collectively,
the "Guaranteed Debt").

The obligations of Borrower under this SectionArticle 6 are an unconditional
guaranty of payment, and not a guaranty of collection, and Administrative Agent
may enforce Borrower's obligations hereunder pursuant to Section 2.09 without
first suing, or enforcing its rights or remedies against, any applicable
Qualified Borrower or any other obligor, or enforcing or collecting any present
or future collateral security for the Guaranteed Debt.

6.02Waiver of Rights. Borrower hereby waives notice of: (a) the extension of
credit by Lenders or Liquidity Providers or Letter of Credit Issuer to any
Qualified Borrower; (b) the occurrence of any breach or default by any Qualified
Borrower in respect of the Guaranteed Debt; (c) the sale or foreclosure on any
collateral for the Guaranteed Debt; (d) the transfer of the Guaranteed Debt to
any third party to the extent permitted under this Credit Agreement and to the
extent that such notice is not required hereunder; and (e) all other notices,
except as otherwise required under this Credit Agreement.

6.03No Discharge. For purposes of this SectionArticle 6, Borrower hereby
consents and agrees to, and acknowledges that its obligations hereunder shall
not be released or discharged by, the following:

(a)the renewal, extension, modification or alteration of any Guaranteed Debt or
any related document or instrument; (b) any forbearance or compromise granted to
any Qualified Borrower by any Secured Party;

(c)the insolvency, bankruptcy, liquidation or dissolution of any Qualified
Borrower; (d) the invalidity, illegality or unenforceability of all or any part
of the Guaranteed Debt; (e) the full or partial release of any Qualified
Borrower or any other obligor; (f) the release, surrender, exchange,
subordination, deterioration, waste, loss or impairment of any collateral for
the Guaranteed Debt; (g) the failure of any Secured Party properly to obtain,
perfect or preserve any security interest or lien in any such collateral; (h)
the failure of any Secured Party to exercise diligence, commercial
reasonableness or reasonable care in the preservation, enforcement or sale of
any such collateral; and (i) any other act or omission of any Secured Party or
any Qualified Borrower which would otherwise constitute or create a legal or
equitable defense in favor of Borrower.

6.04Subrogation. Notwithstanding anything to the contrary in this SectionArticle
6, until the Guaranteed Debt (other than any part of the Guaranteed Debt that
represents contingent contractual

86



indemnities) has been paid in full, Borrower hereby irrevocably waives all
rights it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of any Secured Party) to seek contribution,
indemnification, or any other form of reimbursement from any Qualified Borrower,
any other guarantor, or any other person now or hereafter primarily or
secondarily liable for any obligations of any Qualified Borrower to Secured
Parties, for any disbursement made by Borrower under or in connection with the
obligations with respect to the Guaranteed Debt under this SectionArticle 6,
Section 2.09 or otherwise.

6.05Benefit. For purposes of this SectionArticle 6, Borrower represents and
warrants that it has received or will receive direct or indirect benefit from
the making of this guaranty and the creation of the Guaranteed Debt, that
Borrower is familiar with the financial condition of each Qualified Borrower and
the value of any collateral security for the Guaranteed Debt, and that no
Secured Party has made any representations or warranties to Borrower in order to
induce Borrower to execute this guaranty.

6.06Reinstatement. The obligations of Borrower under this SectionArticle 6 shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Debt is rescinded or must otherwise be
returned by a Secured Party, upon the insolvency, bankruptcy, reorganization, or
dissolution of any Qualified Borrower, in each case as though such payment had
not been made.

6.07Continuing Guarantee. The guarantees in this SectionArticle 6 are continuing
guarantees, and shall apply to all Guaranteed Debt whenever arising.

7.CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT AND CREDIT EXTENSIONS.

7.01Conditions to Amendment and Restatement. The amendment and restatement of
the Original Credit Agreement pursuant to and in the form of this Credit
Agreement is subject to the following conditions precedent:

(a)Documentation. Administrative Agent shall have received, on or before the
Closing Date, the following:

(i)Credit Agreement. Executed counterparts of this Credit Agreement;

(ii) Security Documents. Executed counterparts of each Security Agreement, each
Account Assignment, and each Deposit Account Control Agreement, and, in each
case, as applicable, any deliverables required pursuant thereto;

(iii)Collateral Requirements. Evidence, satisfactory to the Administrative Agent
in its reasonable discretion, of compliance with the Collateral Requirements
with respect to the Portfolio Assets as of the Closing Date.

(iv)Notes. If requested pursuant to Section 3.01, Notes, drawn to the applicable
Funding Agent, duly executed and delivered by Borrower;

(v)UCC Searches and Filings. (A) Searches of UCC filings (or their equivalent)
in each jurisdiction where a filing has been or would need to be made in order
to perfect the Secured Parties' security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens (other than Permitted Liens) have been filed on the Collateral, or, if
necessary, copies of proper financing

87



statements, if any, filed on or before the date hereof necessary to terminate
all security interests and other rights of any Person in any Collateral
previously granted, and (B) duly authorized UCC financing statements, each in
form appropriate for filing in each jurisdiction as is necessary, in
Administrative Agent's reasonable discretion, to perfect the Secured Parties'
security interest in the Collateral;

(vi)Evidence of Authority. Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower Party as Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other Loan Documents to which such Borrower Party is a
party;

(vii)Constituent Documents. Such evidence as Administrative Agent may reasonably
require to verify that each Borrower Party is duly organized or formed, validly
existing, in good standing, including certified copies of each such Person's
Constituent

Documents, certificates of good standing;

(viii)Responsible Officer Certificate. A certificate from a Responsible Officer
of each Borrower Party, in form and substance satisfactory to Administrative
Agent in its reasonable discretion: (A) stating that all of the representations
and warranties contained in SectionArticle 8 and the other Loan Documents made
by such Borrower Party are true and correct in all material respects as of such
date; (B) stating that no event has occurred and is continuing, or would result
from the Credit Extension, which constitutes an Event of Default or, to its
knowledge, a Default; and (C)(x) attaching a copy of the electronic signature of
a Responsible Officer of such Borrower Party, (y) certifying that Administrative
Agent may use such electronic signature in connection with the enforcement of
the Secured Parties' rights with respect to the Collateral after the occurrence
and during the continuance of an Event of Default, in accordance herewith and
pursuant to the Collateral Documents, and (z) warranting that if such Person is
at any time no longer a Responsible Officer of such Borrower Party, then such
Borrower Party will promptly (and in no event later than the delivery of the
next Borrowing Base Certificate) notify Administrative Agent thereof and provide
the electronic signature of a substitute Responsible Officer in furtherance of
the foregoing;

(ix)Opinion of Counsel. A favorable opinion of Fried, Frank, Harris, Shriver

&Jacobson LLP, counsel to the Borrower Parties, covering such matters relating
to the transactions contemplated hereby as reasonably requested by
Administrative Agent, and in a form reasonably acceptable to Administrative
Agent. The Borrower Parties hereby request that such counsel deliver such
opinion;

(x)ERISA Deliverables. With respect to each Borrower Party, an Operating Company
Opinion (or a reliance letter addressed to Administrative Agent and the Lenders)
from counsel to such Borrower Party, and each Borrower Party hereby requests
that such counsel deliver such opinion(s); provided, however, if a Borrower
Party does not intend to qualify as an Operating Company in order to avoid
holding Plan Assets, then such Borrower Party may deliver a No Plan Asset
Certificate to Administrative Agent in lieu of providing an Operating Company
Opinion;

88



(xi)Investor Documents. Administrative Agent shall have received from each
Investor a copy of such Investor's duly executed Subscription Agreement and Side

Letter, if any; and

(b)Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower Party to Administrative Agent, Arranger or Lenders on or
prior to the date hereof and, to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
any Borrower Party hereunder, including, without limitation, the reasonable fees
and disbursements invoiced through the date hereof of

Administrative Agent's special counsel, Haynes and Boone, LLP.

Without limiting the generality of the provisions of the last paragraph of
Section 12.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

For avoidance of doubt, and solely with respect to the Investors which were
Members of Borrower as of the Closing Date, Section 7.01(a)(xi) was satisfied on
or before the Closing Date by the documents delivered under the Original Credit
Agreement.

7.02All Loans and Letters of Credit. The obligation of each Lender and the
Letter of Credit Issuer, as applicable, to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Syndicated
Loans to the other Type of Syndicated Loan, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a)Representations and Warranties. The representations and warranties of each
Borrower Party contained in SectionArticle 8 or in any other Loan Document, or
which are contained in any document furnished at any time or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of any such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 7.02(a), the representations
and warranties contained in Section 8.06 shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 9.01;

(b)No Default. No Event of Default or Default exists at such date or would
result from such Credit Extension;

(c)Loan Notice. (i) In the case of a Borrowing, Administrative Agent shall have
received a Loan Notice together with a Borrowing Base Certificate; and (ii) if
applicable, Swingline Lender shall have received a Loan Notice for both a
Swingline Loan and a Syndicated Loan to refinance such Swingline Loan together
with a Borrowing Base Certificate;

(d)Application. In the case of a Letter of Credit, the Letter of Credit Issuer
shall have received a Request for Credit Extension, together with a Borrowing
Base Certificate executed by the applicable Borrower Party, and shall have
countersigned the same;

89



[g845865gooq9j60qatr6gs8afduj.jpg]

(e)Available Commitment. After giving effect to the proposed Borrowing or the
issuance of the requested Letter of Credit, the Principal Obligation will not
exceed the Available Commitment;

(f)Material Adverse Effect. No changes to any Borrower Party have occurred at
such date, or would result from such Credit Extension, which would reasonably be
expected to result in a Material Adverse Effect;

(g)Alternative Currencies. In the case of an L/C Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Letter of Credit Issuer, Administrative Agent or the Required Lenders (in
the case of any Loans or Letter of Credit to be denominated in an Alternative
Currency), and upon reasonable advance notice to the Borrower, would make it
impracticable for such L/C Credit Extension to be denominated in the relevant
Alternative Currency;

(h)Key Person Event. No Key Person Event exists at such date, subject to any
applicable cure periods provided for and pursuant to the Operating Agreement;

(i)Eligible Investments. Other than as disclosed to the Administrative Agent in
writing (including, for the avoidance of doubt, as part of a Borrowing Base
Certificate), the Borrower has no actual knowledge that any Eligible Portfolio
Asset is no longer an Eligible Portfolio Asset (provided, that if the Borrower
has disclosed the foregoing to the Administrative Agent in writing, such
Portfolio Asset shall be excluded from the calculation of the Borrowing Base,
but Borrower shall not be prohibited from such Borrowing upon satisfaction of
the other conditions therefor); and

(j)Unfunded Commitments. After giving effect to the proposed Borrowing, the
aggregate amount of (i) Unfunded Commitments of Investors (excluding, without
duplication, Defaulting Investors and Defaulting Members (as such term is
defined in the Operating Agreement)), plus (ii) Controlled Cash, shall not be
less than fortyone hundred percent (4100%) of the amount of the Principal
Obligation.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Syndicated Loans to the other Type of Syndicated Loan, or a
continuation of Eurocurrency Rate Loans) submitted by a Borrower Party shall be
deemed to be a representation and warranty that the conditions specified in
Sections 7.02(a) and 7.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.

7.03Qualified Borrower Loans and Letters of Credit. The obligation of each
Lender and the Letter of Credit Issuer, as applicable, to advance a Loan (or to
cause the issuance of a Letter of Credit) to a Qualified Borrower (which has not
previously satisfied the conditions contained in this Section 7.03 or is not a
Qualified Borrower as of the date of this Credit Agreement) is subject to the
conditions that:

(a)Joinder Agreement. Administrative Agent shall have received a Joinder
Agreement duly completed and executed by such Qualified Borrower, and
Administrative Agent shall have not received written notice from any Lender with
respect to its inability to lend or otherwise extend credit to such Qualified
Borrower due only to legal or regulatory restrictions (based on a reasonable and
good faith determination by such Lender);

(b)Authorizations of Qualified Borrower. Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified

90



Borrower approving the execution, delivery and performance of the Joinder
Agreement, duly adopted by such Qualified Borrower, as required by law or
agreement, and accompanied by a certificate of an authorized Person of such
Qualified Borrower stating that such authorizations are true and correct, have
not been altered or repealed and are in full force and effect;

(c)Incumbency Certificate. Administrative Agent shall have received from the
Qualified Borrower a signed certificate of the appropriate Person of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Joinder Agreement and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person;

(d)Borrower Guaranty. Administrative Agent shall have received confirmation by
Borrower, pursuant to the Joinder Agreement, with respect to its obligations
under SectionArticle 6 with respect to such Qualified Borrower;

(e)Opinion of Counsel to Qualified Borrower. Administrative Agent shall have
received a favorable opinion of counsel for the Qualified Borrower, in form and
substance reasonably satisfactory to Administrative Agent and addressed to
Administrative Agent for the benefit of Secured Parties. Each Qualified Borrower
hereby directs its counsel to prepare and deliver such legal opinion to
Administrative Agent for the benefit of Secured Parties;

(f)"Know Your Customer" Information and Documents. At least three (3) Business
Days prior to initially advancing any Loan to, or issuing a Letter of Credit on
behalf of, a Qualified Borrower, delivery to Administrative Agent for
distribution to each Lender, (i) true and complete copies of the Constituent
Documents of such Qualified Borrower, (ii) the name and address of each Person
that has an ownership interest in such Qualified Borrower of at least 25% (or
such lesser percentage as may be required from time to time for KYC Compliance),
and the percentage of such Qualified Borrower owned by such Person, (iii) the
name of each director (or equivalent) of such Qualified Borrower, (iv) to the
extent available, the most recent financial statements for such Qualified
Borrower or the most recent annual report of such Qualified Borrower, and (v)
any other information pertaining to such Qualified Borrower as reasonably
requested by any Lender with reasonable advance notice;

(g)Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower Party on or prior to the date of the Joinder
Agreement, to the extent invoiced, reimbursement or payment of all reasonable
expenses required to be reimbursed or paid by Borrower pursuant to Section
13.06; and

(h)Additional Information. Administrative Agent shall have received such other
information and documents as may reasonably be required by Administrative Agent
and its counsel.

8.REPRESENTATIONS AND WARRANTIES. To induce Lenders and the Letter of Credit
Issuer, as applicable, to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower Party, as applicable, represents and warrants to
Lenders and the Letter of Credit Issuer that:

8.01Organization and Good Standing of Borrower. Borrower is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware. Each Borrower Party has the requisite power and authority to own its
properties and assets and to carry on its business as now conducted, and is
qualified to do business in each jurisdiction where the nature of the business
conducted or the property owned or leased requires such qualification except
where the failure to be so qualified to do business would not reasonably be
expected to have a Material Adverse Effect.

91



8.02Authorization and Power. Each Borrower Party has the partnership, limited
liability company or corporate power, as applicable, and requisite authority to
execute, deliver, and perform their respective obligations under, and to
consummate the transactions contemplated in, this Credit Agreement, the Notes,
and the other Loan Documents to be executed by it. Each Borrower Party is duly
authorized to, and has taken all partnership, limited liability company and
corporate action, as applicable, necessary to authorize each of them to execute,
deliver, and perform their respective obligations under, and to consummate the
transactions contemplated in, this Credit Agreement, the Notes, and such other
Loan Documents and are and will continue to be duly authorized to perform their
respective obligations under this Credit Agreement, the Notes, and such other
Loan Documents.

8.03No Conflicts or Consents. None of the execution and delivery of this Credit
Agreement, the Notes, or the other Loan Documents, the consummation of any of
the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute, or regulation to which any Borrower Party is subject, or any of the
Constituent Documents of any Borrower Party, or any judgment, license, order, or
permit applicable to any Borrower Party or any indenture, mortgage, deed of
trust, or other agreement or instrument to which any Borrower Party is a party
or by which any Borrower Party is bound, or to which any Borrower Party may be
subject, nor will such execution, delivery, consummation or compliance result in
the creation or imposition of a Lien (other than Permitted Liens) on any of the
properties or assets of any Borrower Party or any of its Subsidiaries or
Affiliates. No consent, approval, authorization, or order of any court or
Governmental Authority or material consent of any third party is required in
connection with the execution and delivery, or performance, by any Borrower
Party of the Loan Documents or to consummate the transactions contemplated
hereby or thereby.

8.04Enforceable Obligations. This Credit Agreement, the Notes and the other Loan
Documents to which it is a party are the legal and binding obligations of each
Borrower Party, enforceable in accordance with their respective terms, subject
to Debtor Relief Laws and equitable principles.

8.05Priority of Liens. The Collateral Documents create, as security for the
Obligations, valid and enforceable, exclusive, first priority security interests
in and Liens on all of the Collateral in which any Borrower Party has any right,
title or interest, in favor of Administrative Agent for the benefit of Secured
Parties, subject to no other Liens (other than Permitted Liens), except as
enforceability may be limited by Debtor Relief Laws and equitable principles.

8.06Financial Condition. Borrower has delivered to Administrative Agent (a) the
most-recently available copies of the financial statements and reports described
in Section 9.01, certified as true and correct by a Responsible Officer of
Borrower; or (b) with respect to such requirement on the Closing Date, if such
statements and reports are not then available, such information about the
financial position of Borrower, if any, as the Administrative Agent shall have
reasonably requested. Such financial statements fairly present, in all material
respects, the financial condition of Borrower and its consolidated Subsidiaries,
if any, as of the applicable date of such financial statements, and have been
prepared in accordance with GAAP, except as provided therein.

8.07Full Disclosure. There is no material fact actually known to a Responsible
Officer of a Borrower Party that any Borrower Party has not disclosed to
Administrative Agent in writing (other than information of a general industry or
economic nature) which would reasonably be expected to result in a Material
Adverse Effect. No information heretofore furnished by any Borrower Party in
connection with, or pursuant to, this Credit Agreement, the other Loan Documents
or any transaction contemplated hereby or thereby (taken as a whole) contains
any untrue statement of a material fact on the date as of which such information
is stated or deemed stated that would reasonably be expected to result in a
Material Adverse Effect.

92



8.08No Default. Except as disclosed to the Administrative Agent in writing, no
event has occurred and is continuing which constitutes an Event of Default or a
Default.

8.09No Litigation. There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings by or before any arbitrator
or Governmental Authority pending, or to the actual knowledge of a Responsible
Officer of any Borrower Party, threatened, against any Borrower Party that would
reasonably be expected to result in a Material Adverse Effect.

8.10Material Adverse Change. No changes to any Borrower Party have occurred
since the date of the most recent audited financial statements of such Borrower
Party delivered to Lenders which would reasonably be expected to result in a
Material Adverse Effect.

8.11Taxes. To the extent that failure to do so would reasonably be expected to
have a Material Adverse Effect, all tax returns required to be filed by any
Borrower Party in any jurisdiction have been filed, subject to any applicable
extensions without penalty, and all Taxes shown thereon have been paid prior to
the time that such Taxes could give rise to a Lien thereon, other than Taxes
that are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established. There is no proposed Tax assessment
against any Borrower Party (or any basis for such Tax assessment) which would
reasonably be expected to result in a Material Adverse Effect.

8.12Jurisdiction Formation; Principal Office. The jurisdiction of formation of
Borrower is

Delaware, and the principal office, chief executive office and principal place
of business of Borrower is at 200 Clarendon Street, 51st Floor, Boston,
Massachusetts 02116.

8.13ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate has
established, maintains, contributes to, or has any liability (contingent or
otherwise) with respect to, any Plan; (b) the underlying assets of each Borrower
Party do not constitute Plan Assets; and (c) assuming that no portion of the
assets used by any Lender in connection with the transactions contemplated under
the Loan Documents constitutes the assets of any "employee benefit plan" (within
the meaning of Section 3(3) of ERISA) that is subject to Title I of ERISA or a
"plan" within the meaning of Section 4975 of the Code, none of the transactions
contemplated under the Loan Documents constitutes a "non-exempt prohibited
transaction" under Section 4975(c)(1)(A), (B), (C) or (D) of the Code or Section
406(a) of ERISA that could subject Administrative Agent or the Lenders to any
tax, penalty, damages or any other claim or relief under the Code or ERISA.

8.14Compliance with Law. Each Borrower Party is, to the best of its knowledge,
in compliance in all respect with all laws, rules, regulations, orders, and
decrees which are applicable to such Borrower Party or its respective
properties, except where non-compliance would not reasonably be expected to have
a Material Adverse Effect.

8.15Hazardous Substances. No Borrower Party: (a) has received any notice or
other communication or otherwise learned of any Environmental Liability which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect arising in connection with: (i) any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower Party, or
any permit issued under any Environmental Law to such Borrower Party; or (ii)
the Release or threatened Release of any Hazardous Material into the
environment; and (b) to the knowledge of a Responsible Officer, has threatened
or actual liability in connection with the Release or threatened Release of any
Hazardous Material into the environment which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

8.16Reserved .

93



[g845865gdl67jzb4rkmuxp7ftomc.jpg]

8.17Company Structure. As of the Closing Date and as of the date of the most
recent Compliance Certificate delivered pursuant to this Credit Agreement, the
Members of Borrower and their Capital Commitments are set forth in the Investor
Classification Letter.

8.18Capital Commitments and Contributions. There are no Capital Call Notices
outstanding except as otherwise disclosed to Administrative Agent in accordance
with the terms hereof. Except as notified to Administrative Agent in accordance
with the terms of this Credit Agreement, to the actual knowledge of a
Responsible Officer of the Borrower, no Investor is in material default under
the Operating Agreement or its Subscription Agreement and Borrower has satisfied
or will satisfy all conditions to its rights to make a Capital Call, including
any and all conditions contained in its Constituent Documents or the
Subscription Agreements. Each Side Letter that has been executed by an Investor
and Borrower has been provided to Administrative Agent.

8.19Fiscal Year. The fiscal year of each Borrower Party is the calendar year,
except as may be changed in accordance with Section 10.03.

8.20Investment Company Act. No Borrower Party is required to be registered as an

"investment company" within the meaning of the Investment Company Act, but the
Borrower has elected to be treated as a business development company under
Section 54 of the Investment Company Act and to be subject to applicable
provisions of the Investment Company Act.

8.21Margin Stock. No Borrower Party is engaged nor will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing, not more than twenty-five percent (25%) of the value
of the assets of any Borrower Party only or of such Borrower Party and its
Subsidiaries on a consolidated basis will be margin stock.

8.22No Defenses. Except as notified to Administrative Agent in accordance with
the terms of this Credit Agreement, no Responsible Officer of Borrower knows of
any default or circumstance which with the passage of time and/or giving of
notice would constitute a default under the Operating Agreement or the
Subscription Agreements which would constitute a defense to the obligations of
its Investors to make Capital Contributions to the Borrower in accordance with
the Subscription Agreements or the Operating Agreement, and no Responsible
Officer of Borrower has actual knowledge of any claims of offset or any other
claims of any Investor against Borrower which would or could materially and
adversely affect the obligations of such Investor to make Capital Contributions
and fund Capital Calls in accordance with the Subscription Agreements (and any
related Side Letters between the Investors and Borrower which have been provided
to the Administrative Agent) or the Operating Agreement.

8.23Foreign Asset Control Laws. To the extent required by law, each Borrower
Party has policies and procedures in place which are reasonably designed to
comply with all applicable United States anti-money laundering laws and
regulations, including, without limitation, applicable provisions of the USA
Patriot Act of 2001 ("KYC Compliance") and Sanctions. Prior to the Closing Date,
each Investor has satisfied KYC Compliance.

8.24OFAC. No Borrower Party, nor any of their respective Subsidiaries, nor, to
the knowledge of any such Borrower Party, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions and with which dealings are prohibited under such
Sanctions, nor is any Borrower Party or any Subsidiary located, organized or
resident in a Designated Jurisdiction. Borrower shall ensure appropriate
controls and safeguards are in place designed to prevent proceeds of any Loan
from being used contrary to the provisions contained in Section 10.11.

94



8.25Subscription Facility. Borrower confirms that the Transactions are permitted
under Section 4.3.1 of the Operating Agreement.

8.26Anti-corruption Laws. Each Borrower Party and their respective Subsidiaries,
and, to the knowledge of such Borrower Party, their respective directors,
officers, employees and agents of each Borrower Party and their respective
Subsidiaries, are in compliance with Anti-corruption Laws, in all material
respects, and each Borrower Party has instituted and maintains policies and
procedures reasonably designed to ensure continued compliance therewith.

8.27Initial Closing Date. The Initial Closing Date (as such term is defined in
the Operating Agreement) occurred on September 19, 2014.

9.AFFIRMATIVE COVENANTS. So long as Lenders have any commitment to lend
hereunder or to cause the issuance of any Letters of Credit hereunder or any
Letter of Credit Liability exists, and until payment in full of the Notes and
the Loans and all interest, fees, and other amounts (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) then owing under this Credit Agreement and the other Loan
Documents, each Borrower Party, as applicable, agrees that, unless
Administrative Agent shall otherwise consent in writing based upon the approval
of the Required Lenders (unless the approval of Administrative Agent alone or a
different number of Lenders is expressly permitted below):

9.01Financial Statements, Reports and Notices. The Borrower, for itself and the
other Borrower Parties, shall deliver to Administrative Agent sufficient copies
for each Lender (and the Administrative Agent shall provide to each Lender
promptly upon receipt or otherwise upon request thereof) of the following:

(a)Annual Statements. As soon as reasonably available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Borrower,
audited, unqualified financial statements of Borrower and its consolidated
Subsidiaries, if any, as of the end of such fiscal year and the related
consolidated statements of operations for such fiscal year prepared by
independent public accountants of nationally recognized standing;

(b)Quarterly Statements. As soon as available and in any event within sixty (60)
days after the end of each of the first three quarters of each fiscal year of
Borrower, an unaudited consolidated balance sheet of Borrower and its
consolidated Subsidiaries, as of the end of such quarter and the related
unaudited consolidated statements of operations for such quarter and for the
portion of Borrower's fiscal year ended at the end of such quarter;

(c)Compliance Certificate. Simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate (a
"Compliance Certificate") of a

Responsible Officer of Borrower substantially in the form of Exhibit G attached
hereto (with blanks appropriately completed in conformity herewith and executed
by such Responsible Officer to his or her actual knowledge, and which delivery
may be by electronic communication including fax or email and shall be deemed to
be an original authentic counterpart thereof for all purposes): (i) stating that
each such Responsible Officer is familiar with the terms and provisions of the
Loan Documents, and has made, or caused to be made under his or her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower Parties during the period covered by such Compliance Certificate; (ii)
certifying that such financial statements fairly present in all material
respects the financial condition and the results of operations of the Borrower
Parties on the dates and for the periods indicated, on the basis of GAAP,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and absence of footnotes; (iii)

95



[g845865g7s57lp28vvjr2w32hjpk.jpg]

stating that the Borrower Parties are in compliance with the covenants set forth
in Section 10.10, and containing the calculations evidencing such compliance;
(iv) stating whether any Event of Default or Default exists on the date of such
certificate and, if any Event of Default or Default then exists, setting forth
the details thereof and the action which the applicable Borrower Party is taking
or propose to take with respect thereto; (v) specifying known changes, if any,
in the name of any Investor or in the identity of any Investor, by merger or
otherwise; (vi) listing all Subsequent Investors under Section 10.05(d)(z), if
any, and any Subsequent Investors that have not satisfied the conditions of
Section 10.05(d); (vii) including a report, as prepared for Investors in
connection with such financial statements (including, as the case may be,
information regarding Portfolio Assets); and (viii) listing Borrowing Base
Investors which, to the knowledge of the Borrower have been subject to an
Exclusion Event and the nature of such Exclusion Event; and (ix) stating that
each Eligible Portfolio Asset included in the Borrowing Base remains an Eligible
Portfolio Asset (except as may have been disclosed to Administrative Agent in
writing);

(d)Notices Affecting Available Commitment. Promptly and in any event within five
(5) Business Days after the delivery of any Initial Notice, a notice setting
forth each Investor that has delivered such Initial Notice and the details
thereof;

(e)Spin-Off Notice. At least twenty-five (25) Business Days prior to the
effective date of any Spin-Off, notice of such Spin-Off together with such other
information related thereto as reasonably requested by Administrative Agent, and
to the extent available for disclosure (a

"Spin-Off Notice"); and

(f)Borrowing Base Certificate. (i) On or prior to the seventh (7th) calendar day
of each month (or if such day is not a Business Day, the next Business Day),
(ii) concurrently with each Loan Notice and Request for Letter of Credit, (iii)
on or before five (5) Business Days after each Capital Call Notice, and (iv)
promptly (and in any event within three (3) Business Days) after

(x)the occurrence of any Exclusion Event (or any event that results in a
Portfolio Asset failing to remain an Eligible Portfolio Asset) and a Responsible
Officer of the Borrower obtaining actual knowledge thereof, or (y) receipt of a
valuation report issued by the Valuation Agent, a Borrowing Base Certificate
from a Responsible Officer of the Borrower;

(g)Reporting Relating to Investors. Except as otherwise provided for herein with
respect to delivery of specific documentation, promptly upon the receipt
thereof, copies of all material information and other material correspondence
received by each Borrower Party from the Investors, including, without
limitation, notices of default, notices of withdrawal, notices relating in any
way to an Investor's funding obligation and any notice containing any reference
to misconduct of any Borrower Party;

(h)Other Reporting. Except as otherwise provided for herein with respect to
delivery of specific documentation, promptly upon delivery to the Investors,
copies of all material notices, and other matters of a material nature generally
furnished to Investors, including, without limitation, any notice of default,
notice of election or exercise of any rights or remedies under the Subscription
Agreements, the Operating Agreement or the Constituent Documents of any Borrower
Party, or any notices relating in any way to any Investor's Capital Commitment;

(i)ERISA Deliverables.

(i)Unless an Operating Company Opinion has previously been delivered to
Administrative Agent in accordance with Section 7.01(a)(x) or this Section
9.01(i), each Borrower Party, as applicable, shall deliver to Administrative
Agent an Operating

96



Company Opinion in a form reasonably acceptable to Administrative Agent on or
before the date, if any, that such Borrower Party would hold Plan Assets absent
qualification as an Operating Company;

(ii)To the extent a Borrower Party has delivered to Administrative Agent an

Operating Company Opinion pursuant to Section 7.01(a)(x) or this Section
9.01(i), by the forty-fifth (45th) day of each Annual Valuation Period of such
Borrower Party, such Borrower Party shall deliver to Administrative Agent an
Operating Company Certificate; and

(iii)If a Borrower Party does not intend to qualify as an Operating Company in
order to avoid holding Plan Assets, then at the times a Compliance Certificate
is delivered to Administrative Agent pursuant to Section 9.01(c), such Borrower
Party shall deliver a No Plan Asset Certificate to Administrative Agent in lieu
of providing an Operating Company Opinion or Operating Company Certificate;

(j)Valuation Reports. No later than five (5) Business Days after receipt (and in
any case, no less frequently than quarterly, within forty-five (45) calendar
days of the end of each fiscal quarter of Borrower), Borrower shall provide
Administrative Agent a copy of the most-recent valuation report issued by the
Valuation Agent with respect to the Fair Market Value of Eligible Portfolio
Assets, which report Administrative Agent shall provide to any Lender promptly
upon request thereof, subject to such Lender's execution of a release letter
from the Valuation Agent with respect to the Lender's receipt of such valuation
report; and

(k)Additional Collateral Deliverables. Within thirty (30) days after its receipt
thereof and subject to, for the avoidance of doubt, Section 5.01, deliver to the
Administrative Agent with respect to all Portfolio Assets acquired after the
Closing Date, evidence, satisfactory to the Administrative Agent in its
reasonable discretion, of compliance with the Collateral Requirements with
respect to such Portfolio Assets as set forth herein.

9.02Payment of Taxes. Each Borrower Party will pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it, upon its income
or profits, or upon any property belonging to it before delinquent, if such
failure would have a Material Adverse Effect; provided, however, that no
Borrower Party shall be required to pay any such tax, assessment, charge, or
levy if and so long as the amount, applicability, or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
reserves therefor have been established.

9.03Maintenance of Existence and Rights. Each Borrower Party will preserve and
maintain its existence. Each Borrower Party shall further preserve and maintain
all of its rights, privileges, and franchises necessary to the normal conduct of
its business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which would reasonably be expected to have
a Material Adverse Effect.

9.04Notice of Default or Key Person Event. Each Borrower Party will furnish to
Administrative Agent, promptly upon becoming aware of the existence of any
condition or event which constitutes an Event of Default or a Default, a written
notice specifying the nature and period of existence thereof and the action
which the applicable Borrower Party is taking or proposes to take with respect
thereto. Each Borrower Party shall promptly notify Administrative Agent in
writing upon becoming aware: (a) that any Investor has violated or breached any
material term of the Operating Agreement or has become a Defaulting Investor; or
(b) of the existence of any condition or event which, with the lapse of time or
giving

97



of notice or both, would cause an Investor to become a Defaulting Investor.
Borrower shall promptly notify Administrative Agent in writing upon becoming
actually aware of the occurrence of a Key Person Event.

9.05Other Notices. Each Borrower Party will, promptly upon a Responsible
Officer's actual knowledge thereof, notify Administrative Agent of any of the
following events that would reasonably be expected to result in a Material
Adverse Effect: (a) any change in the financial condition or business of such
Borrower Party; (b) any default under any material agreement, contract, or other
instrument to which such Borrower Party is a party or by which any of its
properties are bound, or any acceleration of the maturity of any material
indebtedness owing by such Borrower Party; (c) any material uninsured claim
against or affecting such Borrower Party or any of its properties; or (d) the
commencement of, and any material determination in, any litigation with any
third party or any proceeding before any Governmental Authority affecting such
Borrower Party; or (e) the extension of the term of Borrower under its Operating
Agreement.

9.06Compliance with Loan Documents and Operating Agreement. Unless otherwise
approved in accordance with the terms of this Credit Agreement (which approval,
by such terms, may require more or fewer Lenders than the Required Lenders),
each Borrower Party will promptly comply in all material respects with any and
all covenants and provisions of this Credit Agreement, the Notes, all of the
other Loan Documents executed by it and its Constituent Documents. Each Borrower
Party will use the proceeds of any Capital Call Notices only for such purposes
as are permitted by its Constituent Documents.

9.07Books and Records; Access. Each Borrower Party upon reasonable notice to
such Borrower Party and at reasonable intervals will give one joint
representative of Administrative Agent and Lenders (and upon the occurrence and
during the continuation of an Event of Default, representatives of
Administrative Agent and all Lenders), access during all business hours to, and
permit representatives to examine, copy, or make excerpts from, any and all
books, records, and documents in the possession of such Borrower Party and
relating to its affairs, and to inspect any of the properties of such Borrower
Party. All costs of any such inspection shall be paid by the inspecting party
unless an Event of Default exists at the time of such inspection, subject to
compliance with Section 13.18.

9.08Compliance with Law. Each Borrower Party will comply in all respects with
all laws, rules, regulations, and all orders of any Governmental Authority,
including without limitation, Environmental Laws and ERISA and
Anti-Corruptioncorruption Laws, except where non-compliance would not reasonably
be expected to result in a Material Adverse Effect.

9.09Insurance. Each Borrower Party will maintain insurance on its present and
future properties, assets, and business against such casualties, risks, and
contingencies, and in such types and amounts, as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations, the failure of which to maintain would have a Material
Adverse Effect.

9.10Authorizations and Approvals. Each Borrower Party will promptly obtain, from
time to time at its own expense, all such governmental licenses, authorizations,
consents, permits and approvals as may be required to enable such Borrower Party
to comply in all material respects with their respective obligations hereunder
and under the other Loan Documents, the Subscription Agreements and their
respective Constituent Documents.

9.11Maintenance of Liens. Each Borrower Party shall perform all such acts and
execute all such documents as Administrative Agent may reasonably request in
order to enable Secured Parties to report, file, and record every instrument
that Administrative Agent may reasonably deem necessary in order to perfect and
maintain Secured Parties' liens and security interests in the Collateral and
otherwise to preserve and protect the rights of Secured Parties.

98



9.12Further Assurances. Each Borrower Party will make, execute or endorse, and
acknowledge and deliver or file or cause the same to be done, all such vouchers,
invoices, notices, certifications, and additional agreements, undertakings,
conveyances, transfers, assignments, financing statements, or other assurances,
and take any and all such other action, as Administrative Agent may, from time
to time, reasonably deem necessary in connection with this Credit Agreement or
any of the other Loan Documents, the obligations of each Borrower Party
hereunder or thereunder, or for better assuring and confirming unto Secured
Parties all or any part of the security for any of such obligations anticipated
herein or as legally required to comply with "know-your-customer" and other
anti-money laundering rules and regulations.

9.13Investor Financial and Rating Information. Each Borrower Party shall
request, from each Investor, financial information required under the Operating
Agreement, as agreed from time to time with Administrative Agent, and shall,
upon receipt of such information, promptly deliver same to Administrative Agent,
or shall promptly notify Administrative Agent of its failure to timely obtain
such information. The Borrower Parties will promptly notify Administrative Agent
in writing (but in no event later than five (5) Business Days) after a
Responsible Officer of such Borrower Party becoming aware of any Exclusion Event
or any event that results in a Portfolio Asset failing to remain an Eligible
Portfolio Asset.

9.14Covenants of Qualified Borrowers.

(a)The covenants and agreements of Qualified Borrowers hereunder shall be
binding and effective with respect to a Qualified Borrower upon and after the
execution and delivery of a Joinder Agreement by such Qualified Borrower.

(b)At any time and from time to time, but only for so long as no Event of
Default shall then exist, the Borrower may notify the Administrative Agent
(each, a "Removal Notice") that one

(1) or more Qualified Borrowers are to be removed as a Borrower Party hereunder.
Such Removal Notice shall be given to the Administrative Agent at least the same
number of Business Days required for an optional prepayment hereunder prior to
the proposed removal date contained in the Removal Notice and shall be
accompanied by a Borrowing Base Certificate (completed and signed by a
Responsible Officer). Upon the Borrower's compliance with the foregoing and (i)
the

Administrative Agent's receipt of a payment equal to all of such Qualified
Borrower's Obligations hereunder and (ii) the return to the Letter of Credit
Issuer of all outstanding Letters of Credit issued for such Qualified Borrower,
such Qualified Borrower shall be released from its obligations under this Credit
Agreement and the other Loan Documents; provided, however, that any such release
of a Qualified Borrower shall only be effective as to Obligations thereof
arising after the applicable removal date.

9.15Investment Company Act. Borrower will at all times maintain its status as a
"business development company" under the Investment Company Act.

9.16Compliance with Investment Policies. Borrower will at all times comply with
its investment policies, except to the extent that the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

10.NEGATIVE COVENANTS. So long as Lenders have any commitment to lend hereunder
or to cause the issuance of any Letters of Credit hereunder or any Letter of
Credit Liability exists, and until payment in full of the Notes and the Loans
and all interest, fees, and other amounts then owing (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) under this Credit Agreement and the other Loan Documents,
each Borrower Party, as

99



applicable, agrees that, without the written consent of Administrative Agent,
based upon the approval of Required Lenders (unless the approval of
Administrative Agent alone or a different number of Lenders is expressly
permitted below):

10.01Mergers; Dissolution. Borrower will not merge or consolidate with or into
any Person, unless Borrower is the surviving entity, no Qualified Borrower will
merge or consolidate with or into any Person, unless Borrower, such Borrower
Party, or another Borrower Party is the surviving entity. No Borrower Party will
take any action to dissolve or terminate such Borrower Party, including, without
limitation, any action to Dispose of all or substantially all of the property of
such Borrower Party.

10.02Negative Pledge. Without the approval of all Lenders, no Borrower Party
will create or suffer to exist any Lien upon the Collateral, other than a first
priority security interest in and upon the Collateral to Secured Parties and the
other Permitted Liens.

10.03Fiscal Year and Accounting Method. Without prior written notice to
Administrative Agent, no Borrower Party will change its fiscal year or change in
any material respect its method of accounting. No Borrower Party shall change is
fiscal year or change in any material respect its method of account except in
accordance with the terms of its Operating Agreement.

10.04Constituent Documents. Without the prior written consent of Administrative
Agent consistent with this Section 10.04, no Borrower Party shall alter, amend,
modify, terminate, or change any provision of its Constituent Documents
affecting the Investors' debts, duties, obligations, and liabilities, and the
rights, titles, security interests, liens, powers and privileges of such
Borrower Party, Administrative Agent or Secured Parties, in each case relating
to Capital Call Notices, Capital Commitments, Capital Contributions, Pending
Capital Calls or Unfunded Commitments; or amend the terms of Section 4 of the
Operating Agreement, in each case in any way that materially and adversely
affects the rights of

Administrative Agent or Secured Parties (each a "Material Amendment"). With
respect to any proposed amendment, modification or change to any Constituent
Document, the Borrower shall notify Administrative Agent of such proposal.
Administrative Agent shall determine, in its sole reasonable discretion (that
is, the determination of the other Lenders shall not be required) on
Administrative Agent's good faith belief, whether such proposed amendment,
modification or change to such Constituent Document is a Material Amendment, and
shall notify the Borrower of its determination within five (5) Business Days of
the date on which it is deemed to have received such notification pursuant to
Section 13.07. If Administrative Agent determines that the proposed amendment is
a Material Amendment, the approval of the Qualified Required Lenders will be
required (unless the approval of all Lenders is required consistent with the
terms of Section 13.01), and Administrative Agent shall promptly notify the
Lenders of such request for such approval, distributing, as appropriate, the
proposed amendment and any other relevant information provided by any Borrower
Party, and the Required Lenders shall be required to respond to such requests
within ten (10) Business Days of such notice. If Administrative Agent determines
that the proposed amendment is not a Material Amendment, the applicable Borrower
Party may make such amendment without the consent of Lenders. Notwithstanding
the foregoing, without the consent of Administrative Agent or the Lenders, a
Borrower Party may amend its Constituent Documents: (i) to admit new Investors
to the extent permitted by this Credit Agreement; (ii) to reflect transfers of
interests permitted by this Credit Agreement; and (iii) to facilitate the
formation, operation and qualification of such Borrower Party as a RIC (to the
extent not in conflict with the restrictions hereunder or otherwise materially
adverse to the Lenders).

10.05Transfer by, or Admission of, Investors.

(a)Transfer of Membership Interest. Without the prior written consent of
Administrative Agent, acting alone, which shall not be unreasonably withheld or
delayed, no

100



Borrower Party shall permit the transfer of the Membership Interest of any
Borrowing Base Investor.

(b)Designation of Transferee. A transferee that meets the Applicable
Requirement, as determined by Administrative Agent in its reasonable discretion,
and that has delivered its duly executed Subscription Agreement and Side Letter,
if any, which Side Letter shall be reasonably acceptable to the Administrative
Agent, to Administrative Agent may be designated as an Included Investor without
further consent. Designation of any other transferee as a Borrowing Base
Investor will require the consent as set forth in the definitions of Included
Investor and Designated Investor, as applicable.

(c)Admission of Investors. No Borrower Party shall admit any Person as an
additional Investor unless such Borrower Party, prior to the effective date of
such transfer, confirms that such additional Investor does not appear on any
list of "Specially Designated Nationals" or other list of known or suspected
terrorists generated by OFAC with which dealings are prohibited under Sanctions.

(d)Documentation Requirements. Each Borrower Party shall provide notice to
Administrative Agent of the transfer of the Membership Interest of (x) in the
case of a Borrowing Base Investor, prior to the transfer of such Membership
Interest, (y) in the case of a non-Borrowing Base Investor with Capital
Commitments of $3,000,000 or greater, promptly after the transfer of such
Membership Interest and (z) in the case of a non-Borrowing Base Investor with
Capital Commitments of less than $3,000,000, concurrently with the delivery of
financial statements pursuant to Section 9.01(a) and 9.01(b) in the accompanying
Compliance Certificate. Each Borrower Party shall require that, except at such
times as otherwise provided for herein, (i) any Person admitted as a substitute
or new Investor (whether due to a transfer by an existing Investor or otherwise)
(a "Subsequent Investor") shall provide Administrative Agent with a copy of such
Investor's duly executed Subscription Agreement and Side Letter, if any; and
(ii) any existing

Investor that is a transferee from another Investor shall provide the applicable
transfer documentation with respect to any increase in its Capital Commitment
relating to such transfer.

(e)Funding Requirements. Prior to the effectiveness of any transfer by a
Borrowing Base Investor, the applicable Borrower Party shall calculate whether,
taking into account the Capital Commitments of the Borrowing Base Investors as
if such transfer had occurred, the transfer would cause the Principal Obligation
to exceed the Available Commitment, and shall calculate and make any Capital
Calls required to pay any resulting mandatory prepayment under Section 3.04
prior to permitting such transfer.

10.06Capital Commitments. Other than rights under the Operating Agreement
permitting an Investor from opting out of particular Portfolio Assets, Borrower
shall not: (a) without the prior written consent of Administrative Agent (not to
be unreasonably withheld or delayed), cancel, reduce, suspend or defer the
Capital Commitment of any non-Borrowing Base Investor; and (b) without the prior
written approval of Administrative Agent and all Lenders (not to be unreasonably
withheld or delayed): (i) cancel, reduce, suspend or defer the Capital
Commitment of any Borrowing Base Investor; or (ii) excuse any Investor from or
permit any Investor to defer any Capital Contribution, if the proceeds from the
related Capital Call Notice are to be applied to the Obligations hereunder.

10.07ERISA Compliance. (a) No Borrower Party nor any ERISA Affiliate shall
establish, maintain, contribute to, or incur any liability (contingent or
otherwise) with respect to, any Plan; (b) without the approval of all Lenders,
no Borrower Party shall take any action that would cause its underlying assets

101



[g845865guwyp7w8qkthrrhckfzlu.jpg]

to constitute Plan Assets; and (c) no Borrower Party, as applicable, shall
change its Annual Valuation Period without giving prior written notice to
Administrative Agent.

10.08Reserved.

10.09Limitations on Dividends and Distributions.

(a)No Borrower Party shall declare or pay any dividends or distributions except
as permitted under its Constituent Documents.

(b)No Borrower Party shall declare or pay any dividends or distributions if: (i)
any cash sweep payments required to be paid pursuant to Section 3.04 remain
unpaid; (ii) any Mandatory Prepayment Event exists; (iii) any Event of Default
exists; or (iv) a Default under Sections 11.01(a), 11.01(g) or 11.01(h) exists;
provided, however, that so long as no Event of Default under Sections 11.01(a),
11.01(g) or 11.01(h) exists, each Borrower Party shall have the right to pay
Permitted RIC Distributions.

10.10Limitation on Debt.

(a)Borrower shall not incur any recourse Indebtedness other than the
Obligations; provided, for the avoidance of doubt, the Borrower shall be
permitted to incur obligations in respect of (i) derivative instruments not for
speculative purpose, (ii) undrawn commitments and similar or related obligations
with respect to Portfolio Assets, (iii) trade payables arising in the ordinary
course not more than ninety (90) days past due, (iv) obligations to pay the
deferred purchase or acquisition price of property or services incurred in the
ordinary course, (v) obligations under conditional sale or other title retention
agreements incurred in the ordinary course, and (vi) other obligations not for
borrowed money in the ordinary course of business as a direct lending investment
company.

(b)As of the last calendar day of each fiscal quarter (but subject to a five (5)
day grace period), the Asset Coverage Ratio shall not be less than 200%.

(c)At all times (but subject to a fifteen (15)-day grace period), the aggregate
amount of (i) Unfunded Commitments of Investors (excluding, without duplication,
Defaulting Investors and Defaulting Members (as such term is defined in the
Operating Agreement)) plus (ii) Controlled Cash, shall not be less than fortyone
hundred percent (4100%) of the amount of the Principal Obligation (including on
a pro forma basis for any requested advance hereunder).

10.11Sanctions. No Borrower Party shall directly or, to the knowledge of its
Responsible Officers, indirectly permit the proceeds of any Loan: (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction to the extent in violation of Sanctions; (b) to
fund any activity or business of any Sanctioned Person or any Person located,
organized, formed, incorporated or residing in any Designated Jurisdiction or
who is the subject of any Sanctions, to the extent in violation of Sanctions; or
(c) in any other manner that will result in any material violation by any Person
(including any Lender or Administrative Agent) of any Sanctions or
Anti-corruption Laws.

10.12Change in Nature of Business. No Borrower Party shall engage in any
material line of business substantially different from those lines of business
conducted by such Borrower Party and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

102



10.13Disposition Funding Requirements. Prior to the effectiveness of any
Disposition of any Portfolio Asset by a Borrower Party, the applicable Borrower
Party shall calculate whether, on a pro forma basis, the Principal Obligation
will exceed the Available Commitment, and, if so, shall cure such pro forma
Mandatory Prepayment Event in accordance with Section 3.04.

10.14Administrative Direction Detail. No Borrower shall modify, amend or
otherwise alter the Administrative Direction Detail under the applicable Related
Credit Documents without the written consent of the Administrative Agent.

10.15Limitation on Amendments to Related Credit Documents. If an Event of
Default shall have occurred and is continuing, no Borrower Party shall agree to
any waiver, amendment, modification, redemption, exchange, conversion,
forbearance or other similar action with respect to an Eligible Portfolio Asset
or its Related Credit Documents, if such waiver, amendment, modification,
redemption, exchange, conversion, forbearance or other similar action would or
shall: (a) increase the amount or alter the term of the commitment of Borrower
thereunder, reduce or waive any fees (or any other payments) payable to such
lender, or accelerate the obligations of Borrower to advance its portion of any
borrowing; (b) extend the time for scheduled payment of principal of the
obligations thereunder, or reduce the principal amount of the obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest payable, or otherwise reduce or waive the terms of payment
of the principal of or any interest on the obligations or fees or costs
thereunder; (c) release any Liens granted under the Related Credit Documents
(other than as expressly permitted by the Related Credit Documents as of the
date such Investment was acquired by Borrower); (d) permit the cancellation,
excuse or reduction of the principal amount of the obligations under the Related
Credit Documents; or (e) consent to the assignment or transfer by any obligor of
any of its rights and obligations under (or in respect of) Related Credit
Documents (other than as expressly permitted by the Related Credit Documents as
of the date such Investment was acquired by Borrower).

11.EVENTS OF DEFAULT.

11.01Events of Default. An "Event of Default" shall exist if any one or more of
the following events (herein collectively called "Events of Default") shall
occur and be continuing:

(a)any Borrower Party shall fail to pay when due and in the currency required
hereunder: (i) any principal of the Obligations; or (ii) any interest on the
Obligations or any fee, expense, or other payment required hereunder or under
any other Loan Document, and, except for with respect to any payments due and
owing on the Maturity Date such failure under this clause (ii) shall continue
for three (3) Business Days thereafter, including, without limitation, payment
of cash for deposit as Cash Collateral as required hereunder;

(b)any representation or warranty made or deemed made by any Borrower Party
under this Credit Agreement or any of the other Loan Documents executed by any
of them, or in any certificate or statement furnished or made to Lenders or any
of them by a Borrower Party pursuant hereto or in connection herewith or with
the Loans, shall prove to be untrue or inaccurate in any material respect as of
the date on which such representation or warranty is made or deemed made (except
that any representation or warranty which by its terms is made as of an earlier
date shall be true and correct in all material respects as of such earlier date)
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of (i) written
notice thereof if delivered to the Borrower by Administrative Agent or (ii) a
Responsible Officer of the Borrower obtains actual knowledge thereof;

103



(c)default shall occur in the performance of any of the covenants or agreements
contained herein (other than the covenants contained in Sections 3.04, 5.02(a),
5.02(d), 5.02(e), 10.01, 10.02, 10.04, 10.05(a), 10.05(c), clause (x) of Section
10.05(d), 10.06, 10.07, 10.08, 10.09, 10.10, 10.11, 10.12, 10.13 or 10.14), or
of the covenants or agreements of a Borrower Party contained in any other Loan
Documents executed by such Person, and such default shall continue uncured to
the satisfaction of Administrative Agent for a period of thirty (30) days after
written notice thereof has been given by Administrative Agent to such Borrower
Party provided that such thirty (30)-day cure period shall not apply respecting
covenants of Borrower Parties relating to statements, certificates and notices
to be given by a Borrower Party, but a fifteen (15)-day grace period (or, in the
case of Section 10.05(d) (other than clause (x) thereof), a five (5)-day grace
period) shall apply;

(d)default shall occur in the performance of the covenants and agreements of any
Borrower Party contained in Sections 3.04, 5.02(a), 5.02(d), 5.02(e), 10.01,
10.02, 10.04, 10.05(a), 10.05(c), clause (x) of Section 10.05(d), 10.06, 10.07,
10.08, 10.09, 10.10, 10.11, 10.12, 10.13 or 10.14;

(e)other than (i) in compliance with the provisions of this Credit Agreement, or
(ii) as a result of any action or inaction by Administrative Agent or other
Secured Party, any of the Loan Documents executed by a Borrower Party shall
cease, in whole or in material part, to be legal, valid and binding agreements
enforceable (subject to Debtor Relief Laws and equitable principles) against
such Borrower Party in accordance with the terms thereof or shall in any way be
terminated or become or be declared ineffective or inoperative or shall in any
way whatsoever cease to give or provide the respective liens, security interest,
rights, titles, interest, remedies, powers, or privileges intended to be created
thereby, except any release or termination pursuant to the terms of such Loan
Document;

(f)default shall occur in the payment of any recourse Indebtedness of any
Borrower Party (other than the Obligations), in an aggregate amount greater than
or equal to $25,000,000, and such default shall continue after receipt of any
applicable notice for more than the applicable period of grace, if any;

(g)any Borrower Party shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition in bankruptcy or
admit in writing that it is unable to pay its debts as they become due; (iii)
make a general assignment for the benefit of creditors; (iv) file a petition or
answer seeking reorganization or an arrangement with creditors or to take
advantage of any Debtor Relief Laws; (v) file an answer admitting the material
allegations of, or consent to, or default in answering, a petition filed against
it in any bankruptcy, reorganization or insolvency proceeding; or (vi) take
partnership or corporate action for the purpose of effecting any of the
foregoing;

(h)the commencement of any proceeding under any Debtor Relief Laws relating to
any Borrower Party or all or any material part of its respective property is
instituted without the consent of such Person and continues undismissed or
unstayed for a period of sixty (60) days; or an order for relief, judgment or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking reorganization or liquidation
of any Borrower Party or appointing a receiver, custodian, trustee, intervenor,
liquidator, administrator or similar entity of such Person, or of all or
substantially all of its assets;

(i)any final judgments or orders for the payment of money against any Borrower
Party in an aggregate amount (as to all such judgments or orders) exceeding
$25,000,000 (to the

104



extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and: (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of ten (10)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect;

(j)a Change of Control shall occur;

(k)at any time (such time being referred to as a "determination time") three (3)
or more non-affiliated Borrowing Base Investors having Capital Commitments
aggregating fifteen percent (15%) or greater of the aggregate Capital
Commitments of all Investors shall default and continue to be in default at such
determination time on their respective obligation to fund any Capital Call
within fifteen (15) Business Days of such Capital Call (without regard to any
other notice or cure period); or

(l)a Regulatory Event with respect to any Key Person of the Borrower; where
"Regulatory Event" means with respect to any such Key Person to the actual
knowledge of the Borrower and as it relates to the Borrower (i) the issuance to
such Key Person of an injunction or administrative order to cease and desist
from causing violations of federal securities laws; (ii) suspension of such Key
Person from association with any broker or dealer, investment company or
investment adviser for a period of two years or more due to violations of
federal securities laws;

(iii)the finding by a court or the U.S. Securities and Exchange Commission that
a Key Person made a material false statement or omission in violation of federal
securities laws; or (iv) the criminal conviction of such Key Person with respect
to a felony relating to violations of federal securities laws.

11.02Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, then Administrative Agent may, and, upon the direction of the
Required Lenders, shall: (a) suspend the Commitments of Lenders and any
obligation of the Letter of Credit Issuer to make L/C Credit Extensions or
Swingline Lender to advance Swingline Loans until such Event of Default is
cured; (b) terminate the Commitment of Lenders and any obligation of the Letter
of Credit Issuer to make L/C Credit Extensions or Swingline Lender to advance
Swingline Loans hereunder; (c) reduce the aggregate Commitments to an amount
equal to the aggregate Loans and all issued and outstanding Letters of Credit of
the Borrower Parties; (d) declare the unpaid principal amount of all outstanding
Obligations, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable (including the liability to fund the Letter of Credit Liability
hereunder), whereupon the same shall forthwith become due and payable without
presentment, demand, protest, notice of default, notice of acceleration, or of
intention to accelerate or other notice of any kind all of which each Borrower
Party hereby expressly waives, anything contained herein or in any other Loan
Document to the contrary notwithstanding; (e) require that each Borrower Party
Cash Collateralize its respective Letter of Credit Liability (in an amount equal
to the Minimum Collateral Amount with respect thereto); (f) exercise any right,
privilege, or power set forth in Section 5.02, including, but not limited to,
the initiation of Capital Call Notices of the Capital Commitments; or (g)
without notice of default or demand, pursue and enforce any of Administrative
Agent's or any or all of the Secured Parties' rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any applicable law or
agreement; provided, however, that if any Event of Default specified in Section
11.01(g) or Section 11.01(h) shall occur, the obligation of each Committed
Lender to make Syndicated Loans, the Swingline Lender to make Swingline Loans
and any obligation of the Letter of Credit Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of Borrower to Cash Collateralize the Letter
of Credit Liability as aforesaid shall automatically become effective, in each
case without any further action by Administrative Agent or Lenders, or any of
them, and

105



without presentment, demand, protest, notice of default, notice of acceleration,
or of intention to accelerate or other notice of any kind, all of which each
Borrower Party hereby expressly waives.

11.03Curing an Event of Default by Investor Capital Call or Portfolio Asset
Disposition.

(a)Upon the occurrence and during the continuance of an Event of Default,
notwithstanding anything to the contrary, none of Administrative Agent, any
Lender or other Secured Party may issue funding notices to any Investor or
exercise any other remedy to which it may be otherwise entitled under this
Credit Agreement, any of the other Loan Documents or at law or in equity with
respect to such Event of Default unless Administrative Agent shall have given
the Borrower Parties three (3) Business Days written notice of its intention to
exercise such remedies (provided that, no such notice is required to the extent
the Event of Default arises from the failure of Borrower Parties to make a
Capital Call or make a payment following a Capital Call), in each case, required
pursuant to the terms of the Loan Documents. If, at any time prior to or during
such three (3) Business Day notice period, the Borrower Parties shall (i) make a
Capital Call on the Unfunded Commitments of the Investors or (ii) identify a
Portfolio Asset to be Disposed (and, provide a written certification to the
reasonable satisfaction of the Administrative Agent that the net cash proceeds
to be received from such Disposition will be used to cure each such Event of
Default (to the extent such Event of Default may be cured via repayment) or
repay the outstanding Obligations within the period ending fifteen (15) Business
Days from the end of the initial three

(3) Business Day notice period) sufficient (together with amounts on deposit in
or credited to the Collateral Account and the Portfolio Collection Accounts) to
cure each such Event of Default (to the extent such Event of Default may be
cured via repayment) or repay the outstanding Obligations (and Cash
Collateralize Letter of Credit Liability) in full, as applicable, then
Administrative Agent, the Lenders and other Secured Parties may not exercise any
such remedy until the expiration of the period ending fifteen (15) Business Days
from the end of the initial three (3) Business Day notice period, provided that
nothing in this Section 11.03(a) shall prohibit Administrative Agent, any Lender
or other Secured Party from (i) asserting exclusive control of the Collateral
Account or any Portfolio Collection Account, (ii) taking any such actions as may
be required to protect their rights in a bankruptcy proceeding, (iii)
accelerating the Obligations or (iv) terminating the Commitments; provided,
further, that to the extent that (A) the Borrower does not make such Capital
Call or identify a Portfolio Asset to be Disposed or (B) the application of the
proceeds of any such Capital Call or the net cash proceeds of such Disposition
are not sufficient (together with amounts on deposit in or credited to the
Collateral Account and the Portfolio Collection Accounts) to cure such Event of
Default or repay the outstanding Obligations (and Cash Collateralize Letter of
Credit Liability) in full, as applicable, then, so long as such Event of Default
shall be continuing, the Administrative Agent may, in accordance with the terms
hereof, issue a Capital Call in an amount sufficient (together with amounts on
deposit in or credited to the Collateral Account and the Portfolio Collection
Accounts) to cure such Event of Default (to the extent such Event of Default may
be cured via repayment) or repay the outstanding Obligations (and Cash
Collateralize Letter of Credit Liability) in full, as applicable, or exercise
any other remedy with respect to the Collateral.

(b)In the event that Administrative Agent elects to notify the Investors to make
Capital Contributions in respect of their Unfunded Commitments, then
Administrative Agent shall not request any individual Investor to fund an amount
exceeding such Investor's pro-rata share of the Obligations (based on the
proportion of such Investor's Unfunded Commitment to the aggregate Unfunded
Commitments of all Investors other than Defaulting Investors) without first
making best efforts (consistent with the terms of the Constituent Documents and
applicable Law) to issue a Capital Call (which may be issued by Borrower or
Administrative Agent) to each Investor for its pro-rata share of the Obligations
and waiting fifteen (15) calendar days following such Capital Call prior to
initiating further remedies. Further, without the prior written consent of
Borrower, neither

106



the Administrative Agent nor any Lender may contact any Investor, other than
during the continuance of an Event of Default, to the extent otherwise permitted
hereunder, to submit a Capital Call Notice or otherwise exercise remedies in
connection therewith.

(c)None of Administrative Agent, any Lender or any other Secured Party shall be
entitled to take any action against any Investor that is an ERISA Investor or a
Plan (other than (i) issuing funding notices in the name of any Borrower Party
or (ii) applying funds paid by such ERISA Investor or Plan into the Collateral
Account (which shall remain in the name of Borrower) to the payment of the
Obligations), under the Operating Agreement or Subscription Agreement, as
applicable to the extent it has knowledge that a "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Internal Revenue Code)
would arise therefrom.

11.04Performance by Administrative Agent. Should any Borrower Party fail to
perform any covenant, duty, or agreement contained herein or in any of the other
Loan Documents, and such failure continues beyond any applicable cure period,
Administrative Agent may (subject to Section 10.03), but shall not be obligated
to, perform or attempt to perform such covenant, duty, or agreement on behalf of
such Person. In such event, each Borrower Party shall, at the request of
Administrative Agent promptly pay any reasonable amount expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent at Administrative Agent's Office, together with interest
thereon at the Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly understood that neither any of
the Agents nor any of the other Secured Parties assume any liability or
responsibility for the performance of any duties of any Borrower Party, or any
related Person hereunder or under any of the other Loan Documents or other
control over the management and affairs of any Borrower Party, or any related
Person, nor by any such action shall any of the Agents or other Secured Parties
be deemed to create a partnership arrangement with any Borrower Party or any
related Person.

11.05Application of Funds. After the exercise of remedies provided for in
Section 11.02 (or after the Swingline Loans and Syndicated Loans have
automatically become immediately due and payable and Letter of Credit
Liabilities have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 11.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.15, be applied by
Administrative Agent in the following order: (a) to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Administrative Agent
and amounts payable under SectionArticle 4) payable to Administrative Agent in
its capacity as such; (b) to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders, the Swingline Lender and the
Letter of Credit Issuer (including fees, charges and disbursements of counsel to
the respective Lenders, the Swingline Lender and the Letter of Credit Issuer and
amounts payable under SectionArticle 4), ratably among them in proportion to the
respective amounts described in this clause (b) payable to them; (c) to payment
of that portion of the Obligations constituting unpaid Letter of Credit Fees and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders, the Swingline Lender and the Letter of Credit Issuer in
proportion to the respective amounts described in this clause (c) payable to
them; (d) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders, the
Swingline Lender and the Letter of Credit Issuer in proportion to the respective
amounts described in this clause (d) held by them; (e) to Administrative Agent
for the account of the Letter of Credit Issuer, to Cash Collateralize that
portion of the Letter of Credit Liability comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.08 and 2.15; and (f) the balance, if any, after
all of the Obligations have been indefeasibly paid in full, to Borrower or as
otherwise required by Law.

107



Subject to Sections 2.08 and 2.15, amountamounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (e) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

12.AGENTS.

12.01Appointment and Authority. Each Lender (including any Person that is an
assignee, participant, secured party or other transferee with respect to the
interest of such Lender in any Principal Obligation or otherwise under this
Credit Agreement), Swingline Lenders and the Letter of Credit Issuer hereby
irrevocably appoints each Agent (other than a Funding Agent for a different
Lender Group) to act on its behalf hereunder and under the other Loan Documents
and authorizes each Agent (other than a Funding Agent for a different Lender
Group) to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except for provisions
of this SectionArticle 12 expressly granting rights to the Borrower Parties, the
provisions of this SectionArticle 12 are solely for the benefit of Agents, the
Lenders, Swingline Lenders and the Letter of Credit Issuer, and no Borrower
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term "agent" herein or in any
other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

12.02Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term "Lender" or "Lenders" shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower Party or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

12.03Exculpatory Provisions.

(a)No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent:

(i)shall be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose any Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the

108



automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower Parties or any of their
respective Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.

(b)No Agent shall be liable for any action taken or not taken by it: (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or, under the circumstances as
provided in Sections 11.02 and 13.01 as Administrative Agent shall believe in
good faith shall be necessary); or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment, no Agent shall be deemed to
have knowledge of any Default or Event of Default (except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders) unless and until notice
describing the same is given in writing to such Agent by Borrower or a Lender,
Swingline Lender or the Letter of Credit Issuer.

(c)No Agent shall be responsible for or have any duty to ascertain or inquire
into: (i) any statement, warranty or representation made in or in connection
with this Credit Agreement or any other Loan Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith; (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document; or (v) the
satisfaction of any condition set forth in SectionArticle 7 or elsewhere herein,
other than, in the case of Administrative Agent, to confirm receipt of items
expressly required to be delivered to it.

(d)Administrative Agent does not warrant, nor accept responsibility for, nor
shall Administrative Agent have any liability with respect to the administration
submission or any other matter related to the rates in the definition of LIBOR
Rate or with respect to any comparable or successor rate thereto.

12.04Reliance by Agent or Lender. Each Agent, Letter of Credit Issuer, Swingline
Lender and Lender shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, Swingline Lender or the Letter of
Credit Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender, Swingline Lender or the Letter of Credit Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender, Swingline Lender or the Letter of Credit Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

109



12.05Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 12.05 shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

12.06Resignation of Administrative Agent.

(a)Administrative Agent may at any time give notice of its resignation to the
Lenders, Swingline Lender, the Letter of Credit Issuer and the Borrower Parties.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the "Resignation Effective Date"), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, Swingline
Lender and the Letter of Credit Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor
Administrative Agent has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person and remove such Person as Administrative Agent and, with the consent
of Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the

"Removal Effective Date"), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable): (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, Swingline Lender or the Letter of
Credit Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed); and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender, Swingline Lender and the Letter of Credit Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
4.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or

110



removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 12.06). The fees payable
by Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring or removed Administrative Agent's resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 12.06 and Section 13.06 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(d)Any resignation by Natixis as Administrative Agent pursuant to this Section
12.06 shall also constitute its resignation as Letter of Credit Issuer and
Swingline Lender. If Natixis resigns as Letter of Credit Issuer, it shall retain
all the rights, powers, privileges and duties of the Letter of Credit Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Letter of Credit Issuer and all Letter of Credit
Liability with respect thereto, including the right to require the Committed
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.08(c). If Natixis resigns as Swingline Lender, it
shall retain all of the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require Committed Lenders to
make Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.07(c). In the event of any such resignation as Letter of
Credit Issuer or Swingline Lender, Borrower shall be entitled to appoint from
among the Committed Lenders (subject to the consent of such Committed Lender in
its sole discretion) a successor Letter of Credit Issuer or Swingline Lender, as
applicable, hereunder (which successor shall in all cases be a Committed Lender
other than a Defaulting Lender); provided, however, that no failure by Borrower
to appoint any such successor shall affect the resignation of Natixis as Letter
of Credit Issuer. Upon the appointment by Borrower of a successor Letter of
Credit Issuer or Swingline Lender, as applicable, hereunder: (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Letter of Credit Issuer or Swingline Lender, as
applicable; (ii) the retiring Letter of Credit Issuer or Swingline Lender, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents; and (iii) the successor Letter of Credit
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit.

12.07Non-Reliance on Agents and Lenders. Each Lender, Swingline Lender and the
Letter of Credit Issuer acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender, Swingline Lender and the Letter of Credit Issuer also acknowledges that
it will, independently and without reliance upon any Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Credit Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

12.08No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or other agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as an Agent, or a
Lender, Swingline Lender or the Letter of Credit Issuer hereunder.

111



12.09Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan or Letter of Credit Liability shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liability and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Secured
Parties, the Letter of Credit Issuer, Swingline Lender and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Letter of Credit Issuer, Swingline Lender and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Letter of Credit Issuer, Swingline Lender and
Administrative Agent under Sections 2.10, 2.11 and 2.12 and otherwise hereunder)
allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same.

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Secured Party, Swingline Lender and the Letter of Credit Issuer to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to the Secured Parties,
Swingline Lender and the Letter of Credit Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, Swingline
Lender or the Letter of Credit Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Secured
Party or to authorize Administrative Agent to vote in respect of the claim of
any Secured Party in any such proceeding.

12.10Collateral Matters.

(a)Without limiting the provisions of Section 12.09, Secured Parties, Swingline
Lender and the Letter of Credit Issuer irrevocably authorize Administrative
Agent, at its option and in its discretion to release any Lien on any property
granted to or held by Administrative Agent under any Loan Document: (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit prior to draws thereon (other than Letters of Credit as
to which other arrangements satisfactory to Administrative Agent and the Letter
of Credit Issuer shall have been made); (ii) that is sold or otherwise Disposed
of or to be sold or otherwise Disposed of as part of or in connection with any
sale or other Disposition permitted hereunder or under any other Loan Document;
or (iii) subject to Section 13.01, if approved, authorized or ratified in
writing by the Required Lenders. Upon request by Administrative Agent at any
time, the Secured Parties will confirm in writing Administrative Agent's
authority to release its interest in particular types or items of property
pursuant to this Section 12.10.

112



(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of any Collateral permitted by the Loan Documents (including, without limitation
Dispositions in compliance with Section 10.13 and withdrawals from Portfolio
Collection Accounts in compliance with Section 5.04), the Administrative Agent
shall within two (2) Business Days of such request by the Borrower (without
notice to, or vote or consent of, any Lender) take all such actions as shall be
required to release its security interest in any such Collateral and provide
evidence of such release reasonably satisfactory to the Borrower.

13.MISCELLANEOUS .

13.01Amendments. Neither this Credit Agreement nor any other Loan Document, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, other than in accordance with its terms, unless such amendment,
waiver, discharge, or termination is in writing and signed by Required Lenders
(and Administrative Agent) or Administrative Agent (based upon the approval of
Required Lenders), on the one hand, and Borrower on the other hand; provided
that, if this Credit Agreement or any other Loan Document specifically provides
that the terms thereof may be amended, waived, discharged or terminated with the
approval of Administrative Agent, acting alone, or all Lenders, then such
amendment, waiver, discharge or termination must be signed by Administrative
Agent or all Lenders, as applicable, on the one hand, and Borrower on the other
hand; provided, further, that no such amendment, waiver, discharge, or
termination shall, without the consent of:

(a)each Lender directly affected thereby and the Administrative Agent:

(i)extend or increase the Commitment of such Lender (or reinstate any Commitment
terminated pursuant to Section 11.02), or alter the provisions relating to any
fees (or any other payments) payable to such Lender (other than a reduction by
Borrower pursuant to Section 3.06);

(ii)extend the time for payment for the principal of or interest on the
Obligations, or fees, or reduce the principal amount of the Obligations (except
as a result of the application of payments or prepayments), or the rate of
interest borne by the Obligations, any Loan (other than as a result of waiving
the applicability of the Default Rate) (including, without limitation, pursuant
to a revision to the definition of Applicable Margin) or L/C Borrowing, or
reduce any fees or other amounts payable hereunder or under any other Loan
Document or alter the computation of Letter of Credit Fees; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of Default Rate or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iii)amend the definition of "Conduit Lender";

(iv)amend the definition of "Conduit Lender Percentage";

(v)amend the definition of "Commitment";

(vi)amend the definition of "Committed Lender";

(vii)amend the definition of "Lender Group";

(viii)amend the definition of "Lender Group Limit";

113



[g845865gw38w1vs1l5xay1hbtgzo.jpg]

(ix)amend the definition of "Lender Group Percentage";

(b)all Lenders:

(i)release all or substantially all liens granted under the Collateral
Documents, except as otherwise contemplated herein or therein, and except in
connection with the transfer of interests in Borrower permitted hereunder;

(ii)change Section 11.05 in a manner that would alter the ratable sharing of
payments required thereby;

(iii)amend the definition of "Adequately Capitalized";

(iv)amend the definition of "Aggregate Investor Concentration Limit";

(v)amend Section 1.07 or the definition of "Alternative Currency" (or any
related defined term);

(vi)amend the definition of "Applicable Percentage";

(vii)amend the definition of "Applicable Requirement";

(viii)amend the definition of "Available Commitment";

(ix)amend the definition of "Bifurcated First Lien Portfolio Assets";

(x)amend the definition of "Borrowing Base";

(x)(xi) amend the definition of "Capital Call";

(xi)(xii) amend the definition of "Capital Call Notice";

(xii)(xiii) amend the definition of "Capital Commitment";

(xiii)(xiv) amend the definition of "Capital Contribution";

(xiv)(xv) amend the definition of "Collateral Requirements";

(xv)(xvi) amend the definition of "Collateral";

(xvi)(xvii) amend the definition of "Credit Provider";

(xvii)(xviii) amend the definition of "Designated Investor";

(xviii)(xix) amend the definition of "Eligible Designated Unfunded

Commitment";

(xix)(xx) amend the definition of "Eligible Included Unfunded Commitment";

(xx)(xxi) amend the definition of "Eligible Portfolio Asset";

(xxii)amend the definition of "Eligible Portfolio Asset Decrease";

114



(xxi)[Reserved]

(xxii)(xxiii) amend the definition of "ERISA Investor";

(xxiii)(xxiv) amend the definition of "Exclusion Event";

(xxiv)(xxv) amend the definition of "Fair Market Value";

(xxv)(xxvi) amend the definition of "First Lien, First Out Portfolio Assets";

(xxvii)amend the definition of "First Lien, Last Out Portfolio Assets";

(xxvi)(xxviii) amend the definition of "Funding Ratio";

(xxvii)(xxix) amend the definition of "Governmental Plan Investor";

(xxviii)(xxx) amend the definition of "Included Investor";

(xxix)(xxxi) amend the definition of "Independent Valuation Provider";

(xxx)(xxxii) amend the definition of "Individual Investor Concentration Limit";

(xxxi)(xxxiii) amend the definition of "Investor";

(xxxii)(xxxiv) amend the definition of "Investor Concentration Limit";

(xxxiii)(xxxv) amend the definition of "Letter of Credit Sublimit";

(xxxiv)(xxxvi) amend the definition of "Maximum Accordion Amount";

(xxxv)(xxxvii) except as provided in Section 2.17, amend the definition of

"Maximum Commitment";

(xxxvi)(xxxviii) amend the definition of "Member";

(xxxvii)(xxxix) amend the definition of "Membership Interest";

(xxxviii)(xl) amend the definition of "Net Senior Debt/EBITDA Ratio";

(xxxix)(xli) amend the definition of "Non-Rated Included Investor";

(xl)

(xlii) amend the definition of "Pending Capital Call";

(xli)

(xliii) amend the definition of "Performing";

(xlii)

(xliv) amend the definition of "Principal Obligation";

(xliii)

(xlv) amend the definition of "Portfolio Assets";

(xliv)

(xlvi) amend the definition of "Qualified Required Lenders";

(xlv)

(xlvii) amend the definition of "Rated Included Investor";

115



(xlvi)

(xlviii) amend the definition of "Rating";

(xlvii)

(xlix) amend the definition of "Repayment Percentage";

(xlviii) (l) reduce the percentage specified in the definition of "Required
Lenders" (or any other provision hereof specifying the number or percentage of
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder) or the
definition of any other defined terms used in the definition of "Required
Lenders" in a manner which would effectively reduce the number or percentage of
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(xlix) (li) amend the definition of "Responsible Party";

(l)(lii) amend the definition of "Returned Capital";

(li)

(liii) amend the definition of "Sponsor";

(lii)

(liv) amend the definition of "Swingline Sublimit";

(liii)

(lv) amend the definition of "Under Common Control", "Control" or

"Controlled By";

(liv)

(lvi) amend the definition of "Unfunded Commitment";

(lv)

(lvii) amend the definition of "Valuation Agent";

(lvi)

(lviii) amend, waive or otherwise modify in any way the terms of Section

3.04;

 

(lvii)

(lix) consent to the assignment or transfer by Borrower of any of its rights

and obligations under (or in respect of) the Loan Documents;

(lviii) (lx) amend, waive, or in any way modify or suspend any provision
regarding application of payments of the Obligations to Lenders;

(lix)

(lxi) amend, waive or otherwise modify in any way the terms of this

Section 13.01;

 

(lx)

(lxii) alter the pro rata or ratable treatment of the Lenders under this Credit

Agreement or the obligations of the Lender Groups to obtain participations in
Swingline Loans in accordance with the Lender Groups' Applicable Percentage in
accordance with Section 2.07; or

(lxi) (lxiii) release Borrower from its obligations under SectionArticle 6 with
respect to any Qualified Borrower; or

(c)the Super Majority Lenders:

(i)amend Section 10.09, 10.10; 10.13, or 10.14.

116



Notwithstanding the above: (A) no provisions of SectionArticle 12 may be amended
or modified without the consent of Administrative Agent; (B) no provisions of
Section 2.08 may be amended or modified without the consent of the Letter of
Credit Issuer; (C) no provisions of Section 2.07 may be amended or modified
without the consent of the Swingline Lender; and (D) SectionsArticle 9 and
Article 10 specify the requirements for waivers of the affirmative covenants and
negative covenants listed therein, and any amendment to any provision of
SectionArticle 9 or Article 10 shall require the consent of the Lenders that are
specified therein as required for a waiver thereof.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender; and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersede the unanimous consent provisions set
forth herein; and (2) the Required Lenders may consent to allow a Borrower Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding.
Administrative Agent may, after consultation with Borrower, agree to the
modification of any term of this Credit Agreement or any other Loan Document to
correct any printing, stenographic or clerical errors or omissions that are
inconsistent with the terms hereof.

Administrative Agent agrees that it will promptly notify the Funding Agents (who
will in turn promptly notify the Lenders in its Lender Group) of any proposed
modification or amendment to any Loan Document, and deliver drafts of such
proposed modification or amendment to the Funding Agents (who will in turn
promptly deliver to the Lenders in its Lender Group), prior to the effectiveness
of such proposed modification or amendment. If Administrative Agent shall
request the consent of any Lender to any amendment, change, waiver, discharge,
termination, consent or exercise of rights covered by this Credit Agreement, and
such Lender shall respond to such request within ten (10) Business Days.

13.02Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, Swingline Lender, the Letter of Credit Issuer and each
of their respective Affiliates is hereby authorized at any time and from time to
time (but subject to Section 11.03), to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender,
Swingline Lender, the Letter of Credit Issuer or any such Affiliate to or for
the credit or the account of any Borrower Party against any and all of the
Obligations of such Borrower Party now or hereafter existing under this Credit
Agreement or any other Loan Document owing to such Lender, Swingline Lender or
the Letter of Credit Issuer or their respective Affiliates, irrespective of
whether or not Administrative Agent, such Lender, Swingline Lender, the Letter
of Credit Issuer or Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such Obligations of such
Borrower Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender, Swingline Lender or the Letter of Credit Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff: (a) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of

117



[g845865ghcn2eszkjjmixvnrn2oc.jpg]

Administrative Agent, the Letter of Credit Issuer, Swingline Lender and the
Committed Lenders; and (b) such Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Letter of Credit Issuer, Swingline Lender and
their respective Affiliates under this Section 13.02 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Letter of Credit Issuer, Swingline Lender or their respective Affiliates may
have. Each Lender, Swingline Lender and the Letter of Credit Issuer agrees to
notify the applicable Borrower Party and Administrative Agent promptly after any
such setoff and application made by such Person, provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.

13.03Sharing of Payments by Lender Group. If any Lender Group shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Syndicated Loans made by
it, or the participations in the Letter of Credit Liability or in Swingline
Loans resulting in such Lender Group receiving payment of a proportion of the
aggregate amount of such Syndicated Loans or participations and accrued interest
thereon greater than its Applicable Percentage thereof, then the Funding Agent
of such Lender Group receiving such greater proportion shall:

(a)notify Administrative Agent of such fact; and

(b)cause the Committed Lenders in such Funding Agent's Lender Group to purchase

(for cash at face value) participations in the Syndicated Loans and
subparticipations in the Letter of Credit Liability and Swingline Loans of the
other Lender Groups, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lender Groups
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Syndicated Loans and other amounts owing them,
provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 13.03 shall not be construed to apply to: (x)
any payment made by or on behalf of any Borrower Party pursuant to and in
accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender); or (y)
the application of Cash Collateral provided for in Section 2.13; or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Syndicated Loans or subparticipations in the Letter
of Credit Liability or Swingline Loans to any assignee or participant, other
than an assignment to Borrower (as to which the provisions of this Section 13.03
shall apply).

Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Committed Lender or any Lender
Group acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower Party rights of setoff and counterclaim with
respect to such participation as fully as if such Committed Lender were a direct
creditor of such Borrower Party in the amount of such participation.

13.04Payments Set Aside. To the extent that any Borrower Party makes a payment
to Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared

118



to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then:
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment.

13.05No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
Letter of Credit Issuer, Swingline Lender or Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 11.02 for the benefit of all Lenders, Swingline
Lender and Letter of Credit Issuer; provided, however, that the foregoing shall
not prohibit: (a) Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents; (b) the
Letter of Credit Issuer or Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Letter of Credit
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents; (c) any Lender from exercising setoff rights in accordance with
Section 13.02 (subject to the terms of Section 11.03 and Section 13.03); or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Borrower Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents; then: (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 11.02; and (ii) in
addition to the matters set forth in clauses

(b), (c) and (d) of the preceding proviso and subject to Section 13.03, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

13.06Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses. Borrower shall pay: (i) all reasonable and documented out
of pocket expenses actually incurred by Administrative Agent, in connection with
the syndication of the credit facility provided herein, and the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including all Attorney Costs reasonably
and actually incurred in connection with the foregoing; (ii) all reasonable
out-of-pocket expenses incurred by the Letter of Credit Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; all fees and expenses not to exceed $25,000
in the aggregate charged by the Rating Agencies in connection with the

119



transactions contemplated hereby, including, without limitation, fees and
expenses incurred in connection with seeking an explicit rating of the Loans,
regardless of whether or not such explicit rating is able to be issued; and
(iii) all out of pocket expenses incurred by Agents and any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section 13.06; or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all out-of-pocket expenses actually incurred
during any "workout", restructuring or negotiations in respect of such Loans or
Letters of Credit, including all Attorney Costs actually incurred in connection
with the foregoing.

(b)Indemnification by Borrower. Borrower shall indemnify each Agent and each
Related Party thereof, and each Lender, the Letter of Credit Issuer and each of
their respective Affiliates, directors, officers, employees, counsel, agents and
attorneys in fact (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including Borrower or any other Borrower
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of: (i) the execution or delivery of this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Credit Agreement and the other Loan Documents; (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Letter of Credit Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit); or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Borrower Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses: (A) are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee; or
(B) result from a claim brought by Borrower or any other Borrower Party against
an Indemnitee for breach of such Indemnitee's obligations hereunder or under any
other Loan Document, if Borrower or such Borrower Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; or (C) result from any settlement by any Indemnitee of
any claim or threatened claim that is otherwise subject to indemnification under
this Section unless Borrower has consented in writing to such settlement, which
consent shall not be unreasonably withheld, conditioned or delayed; or (D) to
the extent resulting from any dispute among Indemnitees (or their Related
Parties); provided that the Administrative Agent to the extent fulfilling its
role as an agent under this Credit Agreement or the other Loan Documents in its
capacity as such, shall remain indemnified. For avoidance of doubt, this Section
13.06(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Committed Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section

13.06to be paid by it to Administrative Agent (or any sub-agent thereof), the
Letter of Credit Issuer or any Related Party of any of the foregoing, each
Committed Lender severally agrees to pay to Administrative Agent (or any such
sub-agent), the Letter of Credit Issuer or such Related Party, as the case may
be, such Committed Lender's Applicable Percentage (determined as of the time
that

120



the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent), the Letter of
Credit Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for Administrative Agent (or any such sub-agent) or the
Letter of Credit Issuer in connection with such capacity. The obligations of the
Committed Lenders under this subsection (c) are several.

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments . All amounts due under this Section shall be payable not later than
ten

(10)Business Days after demand therefor; provided, however, that if funds are
not available in the Collateral Account, to the extent that it is necessary for
Borrower to issue Capital Call Notices to fund such required payment, such
payment shall be made within twenty (20) Business Days after demand.

(f)Survival. The agreements in this Section 13.06 and the indemnity provisions
of Section 13.07 shall survive the resignation of Administrative Agent, the
Letter of Credit Issuer, or Swingline Lender; the replacement of any Lender; the
termination of the Commitments and the repayment, satisfaction or discharge of
the Obligations.

13.07Notice .

(a)Generally. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows, except where
electronic delivery is authorized and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)If to any Borrower Party, Administrative Agent or any Funding Agent or
Lender, at its notice address and numbers set forth on Schedule 13.07 attached
hereto. If to any Lender (including the Swingline Lender) (other than directly
from Administrative Agent), in case of Administrative Agent (which shall
promptly provide a copy thereof to such Lender), at its notice address and
numbers set forth on Schedule 13.07 attached hereto. Each Lender agrees to
provide to Administrative Agent a written notice stating such Lender's address,
fax number, telephone number, email address and the name of a

121



contact person, and Administrative Agent may, unless otherwise provided herein,
rely on such written notice for purposes of delivering any notice, demand,
request or other communication under this Credit Agreement or any other Loan
Document to such Lender unless and until a Lender provides Administrative Agent
with a written notice designating a different address, fax number, telephone
number, email address or contact person.

(ii)Any party may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section
13.07. With respect to any notice received by Administrative Agent from any
Borrower Party or any Investor not otherwise addressed herein, Administrative
Agent shall notify Lenders promptly of the receipt of such notice, and shall
provide copies thereof to Lenders. When determining the prior days' notice
required for any Request for Credit Extension or other notice to be provided by
a Borrower Party or an Investor hereunder, the day the notice is delivered to
Administrative Agent (or such other applicable Person) shall not be counted, but
the day of the related Credit Extension or other relevant action shall be
counted.

(b)Effectiveness of Delivery. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices sent via telephone, shall be deemed to have been
given on the day and at the time reciprocal communication (i.e., direct
communication between two or more persons, which shall not include voice mail
messages) with one of the individuals designated to receive notice occurs during
a call to the telephone number or numbers indicated for such party. Notices
delivered through electronic communications to the extent provided in subsection
(c) below, shall be effective as provided in such subsection (c).

(c)Electronic Communications. Notices and other communications to Lenders and
the Letter of Credit Issuer hereunder (including financial statements and
notices under Section 9.01) may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Letter of Credit Issuer pursuant to
SectionArticle 2 if such Lender or the Letter of Credit Issuer, as applicable,
has notified Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. Administrative Agent, Letter of
Credit Issuer, Swingline Lender or Borrower may, each in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(d)Effectiveness of E-mail Notice. Unless Administrative Agent otherwise

prescribes: (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and ( ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

122



(e)Reliance by Administrative Agent, Letter of Credit Issuer, Swingline Lender
and Lenders. Administrative Agent, Letter of Credit Issuer, Swingline Lender and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices and Letter of Credit Applications)
purportedly given by or on behalf of Borrower even if: (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein; or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify the Administrative Agent, the Letter of Credit Issuer,
each Lender, Swingline Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

13.08Governing Law.

(a)GOVERNING LAW. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
SUCH PARTY OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (Bb) OF THIS SECTION 13.08. EACH OF THE

123



PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.07. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO HEREBY AGREES
THAT SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE BROUGHT UPON ITS PROCESS
AGENT APPOINTED BELOW.

13.09Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO: (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
13.09.

13.10Invalid Provisions. If any provision of this Credit Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Credit Agreement, such provision shall be fully severable and
this Credit Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Credit
Agreement, and the remaining provisions of this Credit Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Credit Agreement, unless
such continued effectiveness of this Credit Agreement, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein. If any provision of this Credit Agreement shall conflict with or be
inconsistent with any provision of any of the other Loan Documents, then the
terms, conditions and provisions of this Credit Agreement shall prevail. Without
limiting the foregoing provisions of this Section 13.10, if and to the extent
that the enforceability of any provisions in this Credit Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

13.11Successors and Assigns.

(a)Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except:
(i) to an Eligible Assignee in accordance with the provisions of clauses (b) and
(i) of this Section 13.11 and Section 13.12; (ii) by way of participation in
accordance with the provisions of clause (f) of this Section 13.11; or (iii) by
way of pledge or assignment or grant of a security interest subject to the

124



restrictions of clause (g) of this Section 13.11 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (f) of
this Section 13.11, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more

Eligible Assignees (each, an "Assignee") all or a portion of its rights and
obligations under this

Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this clause (b), participations in Letter of Credit
Liability) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)Minimum Amounts.

(A)In the case of an assignment of the entire remaining amount of the assigning
Committed Lender's Commitment and/or the Syndicated Loans at the time owing to
it, contemporaneous assignments to related Approved Funds that equal at least
the amount specified in clause 13.11(b)(i)(B) of this Section in the aggregate,
or, in the case of an assignment to a Committed Lender, an Affiliate of a
Committed Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subclause (A) above, the aggregate amount of the
Commitments (which for this purpose includes Loans outstanding thereunder) or,
if the Commitments are not then in effect, the principal outstanding balance of
the Loans subject to each such assignment, determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to Administrative Agent or, if "Trade Date" is specified in the

Assignment and Assumption Agreement, as of the Trade Date, shall not be less
than $5,000,000, unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower, otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Assignee (or to an
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned.

(iii)Required Consents. No consent shall be required for any assignment

except: (A) as provided in the definition of "Eligible Assignee"; (B) the
consent of each

Letter of Credit Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment (other than to a Liquidity
Provider) that increases the obligation of the Assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and (C) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment (other than to a
Liquidity Provider) that increases the obligation of the Assignee to

125



participate in exposure under a Swingline Loan (whether or not then
outstanding). For the avoidance of doubt, no consent shall be required for any
assignment from a Conduit Lender to a Conduit Assignee or a Liquidity Provider.

(iv)Assignment and Assumption Agreement. Other than an assignment by a Conduit
Lender to a Conduit Assignee or a Liquidity Provider, the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee in the
amount of $3,500 (except in the case of a transfer at the demand of Borrower
under Section 13.13, in which case either Borrower or the transferee Lender
shall pay such fee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made:

(A)to a Borrower Party or any Affiliate or Subsidiary of any Borrower Party; (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B); (C) to a natural person; (D) to any Person that is
not a Qualified Purchaser; or (E) to any Person that is not an Eligible
Assignee.

(vi)Borrower Requested Assignments. Each assignment made as a result of a demand
by Borrower under Section 13.13 shall be arranged by Borrower after consultation
with Administrative Agent and shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Credit Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another assignment or assignments that together constitute an assignment of all
of the rights and obligations of the assigning Lender.

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
share of Syndicated Loans previously requested but not funded by such Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to: (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, the Letter of Credit Issuer,
Swingline Lender or any Lender hereunder (and interest accrued thereon) and (B)
acquire (and fund as appropriate) its applicable share of all Syndicated Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

(c)Lender Group Joinder Agreement. Upon the Borrower's request, with the consent
of the Administrative Agent, which consent may not be unreasonably withheld, an

126



additional Lender Group may be added to this Credit Agreement at any time by the
execution and delivery of a Lender Group Joinder Agreement by the members of
such proposed additional Lender Group, the Borrower, the Administrative Agent
and, if applicable, the Lenders, which execution and delivery shall not be
unreasonably refused by such parties. Upon receipt of (i) an executed Lender
Group Joinder Agreement and (ii) a completed administrative questionnaire with
respect to each member of such additional Lender Group, (A) each Person
specified therein as a "Conduit Lender" shall become a party hereto as a Conduit
Lender, entitled to the rights and subject to the obligations of a Conduit
Lender hereunder, (B) each Person specified therein as a "Committed Lender"
shall become a party hereto as a Committed Lender, entitled to the rights and
subject to the obligations of a Committed Lender hereunder, (C) each Person
specified therein as a "Funding Agent" shall become a party hereto as a Funding
Agent, entitled to the rights and subject to the obligations of a Funding Agent
hereunder, (D) the Administrative Agent shall accept such Lender Group Joinder
Agreement and record the information contained therein in the Register,; (E)
subject to Section 2.17(a), the Maximum Commitment shall be increased by an
amount equal to the aggregate Commitments of the Committed Lenders party to such
Lender Group Joinder Agreement; and (F) Schedule 1.01A shall be deemed to be
amended and supplemented to reflect such joinder. The Administrative Agent shall
give each Funding Agent prompt notice of the addition of any Lender Group.

(d)Effect of Assignment. Subject to acceptance and recording thereof by
Administrative Agent pursuant to clause (e) of this Section 13.11, from and
after the effective date specified in each Assignment and Assumption Agreement,
the Assignee thereunder shall be a party to this Credit Agreement and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Credit Agreement (and, in the case of an Assignment and Assumption
Agreement covering all of the assigning Lender's rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits and obligations of Sections 4.01, 4.04,
4.05 and 13.06 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender. Upon
request, each applicable Borrower Party (at its expense) shall execute and
deliver a Note to the Funding Agent of the Assignee, if applicable, and the
applicable existing Note or Notes shall be returned to the Borrower, as
applicable. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (f) of
this Section 13.11.

(e)Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower Parties (such agency being solely for tax
purposes), shall maintain at

Administrative Agent's Office a copy of each Assignment and Assumption Agreement
and Lender

Group Joinder Agreement delivered to it (or the equivalent thereof in electronic
form) and a register for the recordation of the names and addresses of the
Funding Agents, Lenders, and the Commitments of the Committed Lenders of, and
principal amounts (and stated interest) of the Loans and Letter of Credit
Liability owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive absent
manifest error, and each Borrower Party, Agents, the Swingline Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Funding Agent or Lender hereunder, as the case may be,
for all purposes of this Credit Agreement. In addition,

127



Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation of any Committed Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower Parties, any Agent, the Swingline Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

Notwithstanding anything to the contrary set forth in this Credit Agreement and
for avoidance of doubt, each Lender Group with more than one Conduit Lender may,
without the consent of the Borrower, assign to another Conduit Lender in its
Lender Group all or a portion of its rights and obligations hereunder (including
the outstanding Obligations and rights to payment of Principal Obligation and
interest), as determined by the Administrative Agent from time to time. Each
such assignment shall be recorded on the books and records of the Administrative
Agent and the relevant Conduit Lenders, without the need to execute and deliver
an Assignment and Acceptance Agreement. For all purposes of this Credit
Agreement and all related documents, with respect to each assignment under this
paragraph the relevant Conduit Lender shall be deemed to have the benefit of,
and be subject to the obligations imposed by, an executed, delivered, accepted
and recorded Assignment and Acceptance Assignment relating to such assignment.

(f)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower Party, Funding Agent, Letter of Credit Issuer, Swingline Lender
or Administrative Agent, sell participations to any Person that is a Qualified
Purchaser (other than a natural person, a Defaulting Lender, a Competitor (so
long as no Event of Default has occurred and is continuing, and, during an Event
of Default, any Competitor identified by the Borrower to the Administrative
Agent on or prior to the Closing Date (limited to five (5) such Competitors,
which the Borrower may replace after the Closing Date in its reasonable
determination upon a change of investment strategy of Competitors or potential
Competitors, provided, that (i) no existing Lender or Affiliate of an existing
Lender can be so designated as a Competitor and (ii) in no event shall Borrower
be permitted to replace any such Competitor after the occurrence and during the
continuance of an Event of Default, provided, further, that the Administrative
Agent shall promptly notify the Lenders of the current list of Competitors
following (i) request by the Lenders and (ii) any change to the list of
Competitors) or a Borrower Party or any Affiliate or Subsidiary thereof) (each,
a "Participant") in all or a portion of such Lender's rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender's participations in

Letter of Credit Liability and Swingline Loans) owing to it); provided that any
Committed Lender may sell a participation in its rights and obligations
hereunder only with the written consent of the Conduit Lender(s)in its Lender
Group, and provided, further that: (i) such Lender's obligations under this
Credit Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Borrower Party, each Agent, the Letter of Credit Issuer, the
Swingline Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such

Lender's rights and obligations under this Credit Agreement. For the avoidance
of doubt, each Lender shall be responsible for the indemnity under Section
13.06(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso of Section 13.01 that directly affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04, and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.11
(it being

128



understood that the documentation required under Section 4.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section; provided that such Participant: (A) agrees to be subject to the
provisions of Sections 4.01, 4.06, 13.11 and 13.18 as if it were an assignee
under clause (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.01 or 4.05 with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower's request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 4.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.02 as though it were a
Lender, provided such Participant agrees to be subject to Section 13.03 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g)Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank, central bank or a collateral
trustee or security agent for holders of commercial paper without notice to, or
consent from, any Borrower Party or the Administrative Agent; provided that no
such pledge or assignment or grant of a security interest shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee or grantee for such Lender as a party hereto.

(h)Resignation as Letter of Credit Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Natixis assigns all of its Commitment and Loans pursuant to Section 13.11(b),
Natixis may, upon thirty (30) days' notice to Borrower and Lenders, resign as
Letter of Credit Issuer or Swingline Lender. In the event of any such
resignation as Letter of Credit Issuer or Swingline Lender, Borrower shall be
entitled to appoint from among the Committed Lenders (subject to the consent of
such Committed Lender in its sole discretion) a successor Letter of Credit
Issuer or Swingline Lender hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Natixis
as Letter of Credit Issuer or Swingline Lender, as the case may be. If Natixis
resigns as Letter of Credit Issuer, it shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Letter of Credit Issuer and all Letter of Credit Liability with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.08(c)). If Natixis
resigns as Swingline Lender, it

129



shall retain all of the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require Committed Lenders to
make Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.07(c). Upon the appointment of a successor Letter of
Credit Issuer and/or Swingline Lender: (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Letter of Credit Issuer or Swingline Lender, as the case may be; and
(ii) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Natixis to effectively
assume the obligations of Natixis with respect to such Letters of Credit.

(i)Certain Conduit Lender Provisions. Without limiting the foregoing, a Conduit
Lender may, from time to time, with prior or concurrent notice to the Borrower
and the Administrative Agent, in one transaction or a series of transactions,
assign all or a portion of its interest in the Principal Obligation and its
rights and obligations under this Credit Agreement and any other Loan Documents
to which it is a party to a Conduit Assignee. Upon and to the extent of such
assignment by the Conduit Lender to a Conduit Assignee, (i) such Conduit
Assignee shall become a Conduit Lender in the assigning Conduit Lender's Lender
Group, with the Committed

Lender and the Funding Agent in such Lender Group being the Committed Lender and
Funding Agent, respectively, for such Conduit Assignee, (ii) such Conduit
Assignee (as Conduit Lender) shall be the owner of the assigned portion of the
Principal Obligation, (iii) the related administrator for such Conduit Assignee
will act as the Administrator for such Conduit Assignee, with all corresponding
rights and powers, express or implied, granted to an Administrator hereunder or
under the other Loan Documents, (iv) such Conduit Assignee, any Related
Commercial Paper Issuer, if such Conduit Assignee does not itself issue
commercial paper, and their respective Liquidity Provider(s) and other Related
Parties shall have the benefit of all the rights and protections provided to the
Conduit Lender and its Liquidity Provider(s) herein and in the other Loan
Documents (including any limitation on recourse against such Conduit Assignee or
Related Parties, any agreement not to file or join in the filing of a petition
to commence an insolvency proceeding against such Conduit Assignee, and the
right to assign to another Conduit Assignee as provided in this paragraph), (v)
such Conduit Assignee shall assume all (or the assigned or assumed portion) of
the Conduit Lender's obligations, if any, hereunder or any other Loan

Document, and the Conduit Lender shall be released from such obligations, in
each case to the extent of such assignment, and the obligations of the Conduit
Lender and such Conduit Assignee shall be several and not joint, (vi) all
distributions in respect of the Principal Obligation assigned shall be made to
the applicable Funding Agent, on behalf of the Conduit Lender and such Conduit
Assignee on a pro rata basis according to their respective interests, (vii) the
definition of the term

"CP Rate" with respect to the portion of the Principal Obligation funded with
Commercial Paper issued by the Conduit Lender from time to time shall be
determined in the manner set forth in the definition of "CP Rate" applicable to
the Conduit Lender on the basis of the interest rate or discount applicable to
Commercial Paper issued by such Conduit Assignee rather than the original
Conduit Lender, (viii) the defined terms and other terms and provisions of this
Credit Agreement and the other Loan Documents shall be interpreted in accordance
with the foregoing, and (ix) if requested by the Funding Agent or Administrator
with respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as such Funding
Agent or Administrator may reasonably request to evidence and give effect to the
foregoing. No such assignment shall be made to a Conduit Assignee unless the
Commercial Paper of such Conduit Assignee shall have short-term credit ratings
of "A-1" and "P-1" without the consent of Borrower. No assignment by a Conduit
Lender to a Conduit Assignee of all or any portion of its interest in the
Principal Obligation shall in any way diminish the obligation of the

Committed Lenders in such Conduit Lender's Lender Group under Section 2.02 to
fund any Loan

130



not funded by the Conduit Lender or such Conduit Assignee or to acquire from the
Conduit Lender or such Conduit Assignee all or any portion of its interest in
the Principal Obligation pursuant this Section 13.11(b)(i).

(j)Certain Committed Lender Provisions. In the event that a Conduit Lender makes
an assignment to a Conduit Assignee in accordance with clause (i) above, the
Committed Lenders in such Conduit Lender's Lender Group: (i) if requested by the
related Administrator, shall terminate their participation in the applicable
Liquidity Agreement to the extent of such assignment and shall execute (either
directly or through a participation agreement, as determined by such
Administrator) the liquidity agreement related to such Conduit Assignee, to the
extent of such assignment, the terms of which shall be substantially similar to
those of the participation or other agreement entered into by such Committed
Lender with respect to the applicable Liquidity Agreement (or which shall be
otherwise reasonably satisfactory to the related Administrator), (ii) if
requested by such Conduit Lender, shall enter into such agreements as requested
by such Conduit Lender pursuant to which they shall be obligated to provide
funding to such Conduit Assignee on the same terms and conditions as is provided
for in this Credit Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to the Borrower and such
Conduit Lender), and (iii) shall take such actions as the related Administrator
shall reasonably request in connection therewith.

13.12Assignment to Committed Lenders.

(a)Assignment Amounts. At any time on or prior to the Stated Maturity Date, if
the Administrator on behalf of the applicable Conduit Lender so elects, by
written notice to the

Administrative Agent, the Borrower and such Conduit Lender's Funding Agent, such
Conduit

Lender hereby assigns effective on the Assignment Date referred to below all or
such portions as may be elected by such Conduit Lender of its interest in the
Principal Obligation at such time to its Committed Lenders pursuant to this
Section 13.12; provided, however, that unless such assignment is an assignment
of all such Conduit Lender's interest in the Principal Obligation in whole on or
after its Conduit Investment Termination Date, no such assignment shall take
place pursuant to this Section 13.12 if an Event of Default shall then exist;
and provided, further, that no such assignment shall take place pursuant to this
Section 13.12 at a time when such Conduit Lender is subject to any proceedings
under any Debtor Relief Laws. No further documentation or action on the part of
such Conduit Lender, the Borrower, or the applicable Committed Lenders shall be
required to exercise the rights set forth in the immediately preceding sentence,
other than the giving of the notice by the related Administrator on behalf of
such Conduit Lender referred to in such sentence and the delivery by such
Conduit Lender's Funding Agent of a copy of such notice to each Committed

Lender in the Lender Group (the date of the receipt by the Administrative Agent
of any such notice being the "Assignment Date"). Each Committed Lender hereby
agrees, unconditionally and irrevocably and under all circumstances, without
set-off, counterclaim or defense of any kind, to pay the full amount of its
Assignment Amount on such Assignment Date to such Conduit Lender in immediately
available funds in Dollars based on the assigning Conduit Lender's interest in
the Principal Obligation, to an account designated by such Conduit Lender's
Funding Agent. Upon payment of its Assignment Amount, each such Committed Lender
shall acquire an interest in the Principal Obligation equal to its Committed
Lender Percentage thereof. Upon any assignment in whole by a Conduit Lender to
its Committed Lenders on or after its Conduit Investment Termination Date as
contemplated hereunder, such Conduit Lender shall cease to make any additional
Loans hereunder. At all times prior to its Conduit Investment Termination Date,
nothing herein shall prevent a Conduit Lender from making a subsequent Loan
hereunder, in its sole discretion, following any assignment pursuant to this
Section 13.12 or from making more than one assignment pursuant to this Section
13.12.

131



(b)Additional Assignment Amounts. The applicable Borrower Party may pay to
Administrative Agent in Dollars, for the account of each Conduit Lender's
Funding Agent for the benefit of such Conduit Lender, in connection with any
assignment by such Conduit Lender to its Committed Lenders pursuant to this
Section 13.12, an aggregate amount equal to all interest to accrue through the
end of the current Interest Period to the extent attributable to the portion of
the Loans so assigned to the Committed Lenders (as determined immediately prior
to giving effect to such assignment), plus all Obligations then due, other than
the Loans and other than any interest described above, attributable to such
portion of the Loans so assigned. If the applicable Borrower Party does not make
payment of such amounts at or prior to the time of assignment by a Conduit
Lender to its Committed Lenders, such amount shall be paid by such Committed
Lenders to the Conduit Lender as additional consideration for the interests
assigned to the Committed Lenders and, except to the extent the applicable
Borrower Party makes payment of such amounts to the Committed Lender when due,
the amount of the "Loans" hereunder held by such Committed

Lenders shall be increased by an amount equal to the additional amount so paid
by such Committed Lenders.

(c)Administration of Agreement after Assignment from Conduit Lender to Committed
Lenders following the Conduit Investment Termination Date. After any assignment
in whole by a Conduit Lender to its Committed Lenders pursuant to this Section
13.12 at any time on or after its Conduit Investment Termination Date (and the
payment of all amounts owing to such Conduit Lender in connection therewith),
all rights of the related Administrator set forth herein shall be given to the
applicable Funding Agent on behalf of its Committed Lenders instead of such
Administrator.

(d)Payments to Administrative Agent. After any assignment in whole by a Conduit
Lender to its Committed Lenders pursuant to this Section 13.12 at any time on or
after its Conduit Investment Termination Date, all payments to be made hereunder
by a Borrower Party to the Administrative Agent for the benefit of such Conduit
Lender shall be made to the account specified by the applicable Funding Agent in
writing to the Administrative Agent and the applicable Borrower Party.

(e)Recovery of Loans. In the event that the aggregate of the Assignment Amounts
paid by the Committed Lenders with respect to any Lender Group pursuant to this
Section 13.12 on any Assignment Date occurring on or after the Conduit
Investment Termination Date for the related Conduit Lender is less than the
Loans of such Conduit Lender on such Assignment Date, then to the extent that
payments or deposits thereafter received and applied by the Administrative Agent
with respect to such Lender Group under Section 3.03 in respect of Loans exceed
the aggregate of the unrecovered Assignment Amounts and Loans funded by such
Committed Lenders, such excess shall be remitted by the Administrative Agent to
such Conduit Lender's Funding Agent for the benefit of such Conduit Lender.

13.13Replacement of Funding Party or Lender Group. If any Borrower Party is
entitled to replace a Funding Party pursuant to the provisions of Section 4.06
(in any such case, an "Affected Funding Party"), then Borrower may, at its sole
expense and effort:

(a)by notice to the applicable Funding Party, and with the consent of the

Administrative Agent and such Funding Party's Funding Agent (not to be
unreasonably withheld or delayed), elect to replace such Affected Funding Party
as a Funding Party to this Credit Agreement with an Eligible Assignee procured
by Borrower, provided that no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, and provided, further that,
concurrently with such replacement such Eligible Assignee shall agree to
purchase for

132



cash the Loans and other Obligations due to the Affected Funding Party pursuant
to an Assignment and Assumption Agreement and to become a Funding Party for all
purposes under this Credit Agreement and to assume all obligations of the
Affected Funding Party to be terminated as of such date. Any such Affected
Funding Party shall assign its rights and interests hereunder (other than its
existing rights to payment pursuant to Sections 4.01 and 4.04), such assignment
to be effected in compliance with the requirements of Section 13.11. In the
event that such an assignment occurs, the Eligible Assignee: (i) if requested by
the applicable Funding Agent, shall execute (either directly or through a
participation agreement, as determined by the Funding Agent) a Liquidity
Agreement related to the applicable Conduit Lender, to the extent of such
assignment, the terms of which shall be substantially similar to those of the
participation or other agreement by the assigning Committed Lender with respect
to the applicable Liquidity Agreement (or which shall be otherwise reasonably
satisfactory to the applicable Funding Agent); and (ii) shall take such actions
as the Agents shall reasonably request in connection therewith. A Funding Party
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Funding Party or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply; and

(b)by notice to each member of the applicable Funding Party's Lender Group, and
with the consent of the Administrative Agent (not to be unreasonably withheld or
delayed), elect to replace the Affected Funding Party's Lender Group with a
Lender Group procured by Borrower, provided that no Default or Event of Default
shall have occurred and be continuing at the time of such replacement, and
provided, further that, concurrently with such replacement the Lenders in such
replacement Lender Group shall agree to purchase for cash the Loans and other
Obligations due to each Lender in the Affected Funding Party's Lender Group
pursuant to one or more

Assignment and Assumption Agreements and to become a Funding Party for all
purposes under this Credit Agreement and to assume all obligations of each
Lender in the Affected Funding Party's Lender Group to be terminated as of such
date. Each Lender in the Affected Funding Party's Lender Group shall assign its
rights and interests hereunder, such assignment to be effected in compliance
with the requirements of Section 13.11.

13.14Maximum Rate. Regardless of any provision contained in any of the Loan
Documents, Funding Party shall never be entitled to receive, collect or apply as
interest on the Obligations any amount in excess of the Maximum Rate, and, in
the event that Funding Party ever receive, collect or apply as interest any such
excess, the amount which would be excessive interest shall be deemed to be a
partial prepayment of principal and treated hereunder as such; and, if the
principal amount of the Obligations is paid in full, any remaining excess shall
forthwith be paid to the applicable Borrower Party. In determining whether or
not the interest paid or payable under any specific contingency exceeds the
Maximum Rate, each Borrower Party and Funding Party shall, to the maximum extent
permitted under applicable law: (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest; (b) exclude voluntary
prepayments and the effects thereof; and (c) amortize, prorate, allocate and
spread, in equal parts, the total amount of interest throughout the entire
contemplated term of the Obligations so that the interest rate does not exceed
the Maximum Rate; provided that, if the Obligations are paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Rate,
each applicable Funding Party shall refund to the applicable Borrower Party the
amount of such excess or credit the amount of such excess against the principal
amount of the Obligations and, in such event, Funding Parties shall not be
subject to any penalties provided by any laws for contracting for, charging,
taking, reserving or receiving interest in excess of the Maximum Rate. As used
herein, the term "applicable law" shall mean the law in effect as of the date
hereof; provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then the Loan Documents shall
be governed by such new law as of its effective date.

133



13.15Headings . Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Credit Agreement.

13.16Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent, each Funding Agent, and each Lender, regardless of any
investigation made by Administrative Agent, any Funding Agent, or any Lender or
on their behalf and notwithstanding that Administrative Agent, any Funding
Agent, or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

13.17Limited Liability of Investors. None of the Investors, shall have any
personal, partnership, corporate or trust liability for the payment or
performance of the Obligations. Nothing contained in this Section 13.17 or in
any of the other provisions of the Loan Documents shall be construed to limit,
restrict, or impede the obligations, the liabilities, and indebtedness of any
Borrower Party, or of any Investor to make its Capital Contributions to Borrower
in accordance with the terms of the Operating Agreement and its Subscription
Agreement. Notwithstanding anything contained in this Section 13.17, the payment
and performance of the Obligations shall be fully recourse to Borrower Parties
and their respective properties and assets.

13.18Confidentiality. Administrative Agent, each Funding Agent, the Letter of
Credit Issuer, the Swingline Lender, and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its and its Affiliates' respective partners, directors,
officers, employees, representatives, advisors and agents, including
accountants, legal counsel and other advisors in each case on a reasonable
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the Administrative
Agent, Funding Agent, Letter of Credit Issuer, Swingline Lender or Lender
disclosing such information shall be liable for any disclosure in violation
hereof by any of its own partners, directors, officers, employees,
representatives, advisors and agents, including accountants, legal counsel and
other advisors); (b) to the extent required or requested by any regulatory
authority (including any self-regulatory organization claiming to have
jurisdiction), any governmental or administrative agency or any bank examiner
having jurisdiction over such Person; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; (d) to any
other party to this Credit Agreement or the Loan Documents; (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.18 to
which the Borrower Parties are intended third party beneficiaries entitled to
enforce such agreement, to: (i) any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Credit Agreement; or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty's or prospective counterparty's professional advisor) to any credit
derivative transaction relating to obligations of the Borrower Parties; (g) with
the consent of the applicable Borrower Party; (h) to the extent such
Information: (x) becomes publicly available other than as a result of a breach
of this Section 13.18; (y) becomes available to Administrative Agent, any
Funding Agent, or any Lender on a non-confidential basis from a source other
than a Borrower Party; or (z) was independently developed by any Agent or any
Lender from information obtained from a source other than a Borrower Party and
in compliance with this Section 13.18 or, (i) subject to an agreement containing
provisions substantially the same as those of this Section 13.18, to the
National Association of Insurance Commissioners or any other similar
organization or any Rating Agency, Commercial Paper dealer first loss provider,
service provider,

134



provider of credit enhancement or liquidity to such Conduit Lender or any Person
providing financing to, or holding equity interest in, such Conduit Lender, or
to any officers, directors, employees, outside accountants or attorneys of any
of the foregoing; provided that with respect to this clause (i), such recipient
has been advised of the confidential nature of such Information and instructed
to keep such Information confidential. Notwithstanding the foregoing, (i) except
as set forth in clause (ii) of this sentence, or as otherwise set forth in
clauses (a), (b), (c), (d), (e) or (h) above, neither the identity of the
Investors (other than by identification number and dollar amounts), nor the
contents of the organizational documents or the subscription agreements or
related subscription booklets, offering memorandum and marketing materials,
shall be revealed without the Borrower Parties consent (subject, with respect to
clause (c) above, that obtaining the consent of such Borrower Party is permitted
by law), and (ii) without limiting clause (i) of this sentence, prior to
revealing the identity of Investors (other than, in either case, by
identification number and dollar amounts) to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Credit Agreement, the applicable
assignor shall, enter into an agreement containing provisions substantially the
same as those of this Section to which the Borrower Parties are intended third
party beneficiaries entitled to enforce such agreement. Notwithstanding
subsections (a) through (j), except as otherwise permitted in connection with a
permitted assignment to a Competitor after an Event of Default hereunder,
neither Administrative Agent, Funding Agent nor any Lender shall disseminate any
Information to a Competitor without the prior written consent of the Borrower.
For the purposes of this Section 13.18, "Information" means all non-public,
confidential or proprietary information received from or on behalf of any
Borrower Party relating to any Borrower Party or any of their Subsidiaries,
Investors or Affiliates or its or their business; provided, that any information
provided by or on behalf of any Borrower Party shall be deemed non-public,
confidential and proprietary unless specifically identified otherwise by such
Borrower Party. Any Person required to maintain the confidentiality of
Information as provided in this Section 13.18 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

13.19USA Patriot Act Notice. Each Lender, the Letter of Credit Issuer and each
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Patriot Act"), it is
required to obtain, verify and record information that identifies each Borrower
Party, which information includes the name and address of each Borrower Party
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify each Borrower Party in accordance with the Patriot Act.

13.20No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Borrower Party acknowledges and agrees, and acknowledges
its Affiliates' understanding, that: (a)(i) the arranging and other services
regarding this Credit Agreement provided by Administrative Agent and the
Arrangers, are arm's-length commercial transactions between Borrower, each other
Borrower Party and their respective Affiliates, on the one hand, and
Administrative Agent and the Arrangers, on the other hand; (ii) Borrower and
each other Borrower Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate; and (iii) Borrower and
each other Borrower Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) Administrative Agent and the Arrangers each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrower or any other Borrower Party or any
of their respective Affiliates, or any other Person; and (ii) neither
Administrative Agent nor the Arrangers has any obligation to Borrower or any
other Borrower Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, each
Lender and the Arrangers and their respective

135



[g845865g464fv6spz1rzzwckf5i8.jpg]

Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower or any other Borrower Party and
their respective Affiliates, and neither Administrative Agent nor the Arrangers
has any obligation to disclose any of such interests to Borrower or any other
Borrower Party or any of their respective Affiliates. To the fullest extent
permitted by law, Borrower and each other Borrower Party hereby waives and
releases any claims that it may have against Administrative Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

13.21Qualified Purchaser. Each Lender represents and warrants that it is a
Qualified Purchaser.

13.22No Bankruptcy Petition Against any Conduit Lender. Each of the parties
hereto hereby covenants and agrees that, prior to the date which is one year and
one (1) day after the payment in full of all outstanding Commercial Paper or
other rated indebtedness of a Conduit Lender, it will not institute against, or
encourage, cooperate with or join any other Person in instituting against, such
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the law of the United States or any state of the
United States. The provisions of this Section 13.22 shall survive the
termination of this Credit Agreement.

13.23No Recourse Against any Conduit Lender. Notwithstanding anything to the
contrary contained in this Credit Agreement, the obligations of each Conduit
Lender under this Credit Agreement and all other Loan Documents are solely the
corporate obligations of such Conduit Lender and shall be payable solely to the
extent of funds received by such Conduit Lender from the Borrower Parties in
accordance herewith or from any party to any Loan Document in accordance with
the terms thereof in excess of funds necessary to pay such Conduit Lender's
matured and maturing Commercial Paper or other rated indebtedness and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such Conduit Lender but shall
continue to accrue. The payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any party to this Credit Agreement or any other
Loan Document against a Conduit Lender shall be subordinated to the payment in
full of all of such Conduit Lender's Commercial Paper and other rated
indebtedness. No recourse under or with respect to any obligation, covenant or
agreement of any Conduit Lender as contained in this Credit Agreement or any
other agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any manager or administrator of such
Person or any incorporator, stockholder, member, officer, employee or director
of such Person or of any such manager or administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise. The provisions of this Section 13.23 shall survive
the termination of this Credit Agreement.

13.24Excess Funds. Notwithstanding any provisions contained in this Credit
Agreement to the contrary, no Conduit Lender shall, nor shall any Conduit Lender
be obligated to, pay any amount pursuant to this Credit Agreement unless (i)
such Conduit Lender has received funds which may be used to make such payment
and which funds are not required to repay its commercial paper notes when due
and (ii) after giving effect to such payment, either (x) such Conduit Lender
could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing its
securitization program or

(y)all of such Conduit Lender's commercial paper notes are paid in full. Any
amount which any Conduit

Lender does not pay pursuant to the operation of the preceding sentence shall
not constitute a claim (as defined in Section 101 of the United States
Bankruptcy Code) against or obligation of such Conduit Lender for any such
insufficiency unless and until such Conduit Lender satisfies the provisions of
clauses (i) and

(ii)above. The provisions of this Section 13.24 shall survive the termination of
this Credit Agreement.

136



13.25Electronic Execution of Assignments and Certain Other Documents. The words

"execute," "execution," "signed," "signature," and words of like import in any
document to be signed in connection with this Credit Agreement and the
transactions contemplated hereby (including any Assignment and Assumption
Agreement) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

13.26Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to Administrative Agent, or, if applicable, the Letter of Credit Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Nothing contained herein or in
the other Loan Documents is intended to or shall be deemed to evidence the
novation of parties' obligations under such superseded agreements and
understandings, including the Original Credit Agreement, all of which
obligations (as amended and modified hereby) are hereby ratified and affirmed.
Except as provided in Section 7.01, this Credit Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Credit Agreement by fax or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

13.27Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures Administrative Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of each Borrower Party in
respect of any such sum due from it to Administrative Agent, Letter of Credit
Issuer or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit

Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by Administrative Agent, Letter of Credit
Issuer or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Administrative Agent, Letter of Credit Issuer or such
Lender, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to
Administrative Agent, Letter of Credit Issuer or any Lender from any Borrower
Party in the Agreement Currency, such Borrower Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Administrative
Agent, Letter of Credit Issuer or such Lender, as the case may be, against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to Administrative Agent, Letter of Credit Issuer or any
Lender in such currency, Administrative Agent, Letter of Credit Issuer or such
Lender, as the case may be, agrees to return the amount of any excess to such
Borrower Party (or to any other Person who may be entitled thereto under
applicable law).

13.28Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement

137



or understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.29Entire Agreement. THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE(S) TO FOLLOW.]

138



[g845865gv7i2ifc3eqnrrnka7877.jpg]

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

BORROWER:

TCW DIRECT LENDING LLC

By:

Name:

Title:

Signature Page to

Third Amended and Restated Revolving Credit Agreement

20609142.17



[g845865g0akisni0j2cikfhwo1xg.jpg]

ADMINISTRATIVE AGENT:

NATIXIS, NEW YORK BRANCH, as

Administrative Agent, Swingline Lender and Letter of

Credit Issuer

By:

Name:

Title:

By:

Name:

Title:

Signature Page to

Third Amended and Restated Revolving Credit Agreement

20609142.17



[g845865gupa9dz7cc1d6ya7kmzau.jpg]

LENDERS:

NATIXIS, NEW YORK BRANCH, as Funding

Agent and Committed Lender for the Natixis Lender

Group

By:

Name:

Title:

By:

Name:

Title:

[________________], as a Committed Lender for the [________________] Lender
Group

By:

Name:

Title:

Signature Page to

Third Amended and Restated Revolving Credit Agreement

20609142.17



[g845865gwcjce56b6nm5aqdb0b5s.jpg]

SCHEDULE 1.01A

COMMITMENTS AND LENDER GROUPS

TCW DIRECT LENDING LLC

 

Name of Lender

 

 

 

 

Committed

 

Conduit

Commitment of

 

 

Funding Agent

 

 

 

Committed

 

Group

 

 

Lender

 

Lender

 

 

 

 

 

 

 

 

Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Versailles

Natixis, New York

Versailles Assets

Versailles Assets

$11577,000,000

 

 

Branch

LLC

LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC Bank,

PNC Bank, National

PNC Bank,

 

 

 

$250183,000,000

 

 

National

National

None

 

 

 

 

Association

 

 

 

 

Association

Association

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Macquarie

 

Macquarie Funding

 

 

Macquarie Funding

 

 

None

 

 

$100,000,000

 

 

 

 

LLC

 

 

LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

China Merchants

 

China Merchants

 

 

China Merchants

 

 

 

 

 

 

 

 

Bank

 

Bank Co., Ltd., New

 

 

Bank Co., Ltd.,

 

 

None

 

 

$30,000,000

 

 

 

 

York Branch

 

 

New York Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State Street Bank

State Street Bank

State Street Bank

None

$575,000,000

 

 

 

and Trust Company

and Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Citibank

 

Citibank, N.A.

 

 

Citibank, N.A.

 

 

None

 

 

$100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America

Bank of America,

Bank of America,

None

$1040,000,000

 

 

 

N.A.

N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

$3750,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16074474_34

Schedule 1.01A

20609142.17



[g845865gf6ohp5j98w9pr2kh5yu8.jpg]

SCHEDULE 1.01B

PORTFOLIO ASSET CONCENTRATION LIMITS

Concentration limits on Portfolio Assets shall include the following (in each
case calculated without duplication):

(a)Except as set forth in clause (b) below, to the extent that investments in
First Lien, First Out Loans by the Borrower Parties in a single portfolio
company and its Affiliates exceed eight and three-quarters percent (8.75%) of
the Fair Market Value of aggregate Eligible Portfolio Assets (for the avoidance
of doubt, prior to any reductions for application of these concentration
limits), all of such excess over eight and three-quarters percent (8.75%) shall
be excluded from the calculation of the Fair Market Value of the applicable
Eligible Portfolio Assets.

(a) (b) To the extent that an investment in First Lien, First Out LoansPortfolio
Assets (including Bifurcated First Lien Portfolio Assets) by the Borrower
Parties in a single portfolio company and its Affiliates exceeds ten percent
(10%) of the Fair Market Value of aggregate Eligible Portfolio Assets (for the
avoidance of doubt, prior to any reductions for application of these
concentration limits), all of such excess over ten percent (10%) shall be
excluded from the calculation of the Fair Market Value of the applicable
Eligible Portfolio Assets.

(c)To the extent that investments in Bifurcated First Lien Loans by the Borrower
Parties in a single portfolio company and its Affiliates exceed seven and
one-half percent (7.50%) of the Fair Market Value of aggregate Eligible
Portfolio Assets (for the avoidance of doubt, prior to any reductions for
application of these concentration limits), all of such excess over seven and
one-half percent (7.50%) shall be excluded from the calculation of the Fair
Market Value of the applicable Eligible Portfolio Assets.

(d)To the extent that investments in First Lien, Last Out Loans by the Borrower
Parties in a single portfolio company and its Affiliates exceed five percent
(5%) of the Fair Market Value of aggregate Eligible Portfolio Assets (for the
avoidance of doubt, prior to any reductions for application of these
concentration limits), all of such excess over five percent (5%) shall be
excluded from the calculation of the Fair Market Value of the applicable
Eligible Portfolio Assets.

(e)(b) To the extent that the aggregate Fair Market Value of the Eligible
Portfolio Assets in a single industry as outlined on Schedule 1.01C to the
Credit Agreement at any time exceed twenty percent (20%) of the Fair Market
Value of aggregate Eligible Portfolio Assets (for the avoidance of doubt, prior
to any reductions for application of these concentration limits), all of such
excess over twenty percent (20%) shall be excluded from the calculation of the
Fair Market Value of the Eligible Portfolio Assets in that industry, such
discount applied ratably to each applicable Eligible Portfolio Asset.

(f)To the extent that investments in Bifurcated First Lien Loans, in the
aggregate, exceed forty percent (40%) of the Fair Market Value of aggregate
Eligible Portfolio Assets (for the avoidance of doubt, prior to any reductions
for application of these concentration limits), all of such excess over forty
percent (40%) shall be excluded from the calculation of the Fair Market Value of
the applicable Eligible Portfolio Assets, such discount applied ratably to each
applicable Eligible Portfolio Asset.

(g)To the extent that investments in First Lien, Last Out Loans, in the
aggregate, exceed thirty percent (30%) of the Fair Market Value of aggregate
Eligible Portfolio Assets (for

16074474_34

Schedule 1.01B

20609142.17



the avoidance of doubt, prior to any reductions for application of these
concentration limits), all of such excess over thirty percent (30%) shall be
excluded from the calculation of the Fair Market Value of the applicable
Eligible Portfolio Assets, such discount applied ratably to each applicable
Eligible Portfolio Asset.

(c) (h) To the extent that investments in Eligible Portfolio Assets with
earnings before interest, taxes, depreciation, amortization and other
adjustments on an annual or annualized basis, as defined in the respective
Related Credit Documents and as set forth in the reporting materials in respect
of such Portfolio Assets approved by the investment committee of the Borrower,
of less than $20,000,000 as at the date of entry into the applicable Related
Credit Documents exceed fifteen percent (15%) of the Fair Market Value of
aggregate Eligible Portfolio Assets (for the avoidance of doubt, prior to any
reductions for application of these concentration limits), all of such excess
over fifteen percent (15%) shall be excluded from the calculation of the Fair
Market Value of the applicable Eligible Portfolio Assets, with the discount
applied ratably to each applicable Eligible Portfolio Asset.

16074474_34

Schedule 1.01B

20609142.17



 

 

 

 

SCHEDULE 1.01C

 

 

INDUSTRY CLASSIFICATIONS

1.

 

Energy - Energy Equipment & Services

42.

Health Care - Health Care Technology

2.

Energy - Oil, Gas & Consumable Fuels

43.

Health Care - Biotechnology

3.

Materials - Chemicals

44.

Health Care - Pharmaceuticals

4.

Materials - Construction Materials

45.

Health Care - Life Sciences Tools & Services

5.

Materials - Containers & Packaging

46.

Financials - Banks

6.

Materials - Metals & Mining

47.

Financials - Thrifts & Mortgage Finance

7.

Materials - Paper & Forest Products

48.

Financials - Diversified Financial Services

8.

Industrials - Aerospace & Defense

49.

Financials - Consumer Finance

9.

Industrials - Building Products

50.

Financials - Capital Markets

10.

Industrials - Construction & Engineering

51. Financials - Mortgage Real Estate Investment

11.

Industrials - Electrical Equipment

Trusts (REITs)

12.

Industrials - Industrial Conglomerates

52.

Financials - Insurance

13.

Industrials - Machinery

53.

Information Technology - Internet Software &

14.

Industrials - Trading Companies &

Services

Distributors

54.

Information Technology - IT Services

15.

Industrials - Commercial Services & Supplies

55.

Information Technology - Software

16.

Industrials - Professional Services

56.

Information Technology - Communications

17.

Industrials - Air Freight & Logistics

Equipment

18.

Industrials - Airlines

57.

Information Technology - Technology

19.

Industrials - Marine

Hardware, Storage & Peripherals

20.

Industrials - Road & Rail

58.

Information Technology - Electronic

21.

Industrials - Transportation Infrastructure

Equipment, Instruments & Components

22.

Consumer Discretionary - Auto Components

59.

Information Technology - Semiconductors &

23.

Consumer Discretionary - Automobiles

Semiconductor Equipment

24.

Consumer Discretionary - Household Durables

60.

Telecommunication Services - Diversified

25.

Consumer Discretionary - Leisure Products

Telecommunication Services

26.

Consumer Discretionary - Textiles, Apparel &

61.

Telecommunication Services - Wireless

Luxury Goods

Telecommunication Services

27.

Consumer Discretionary - Hotels, Restaurants

62.

Utilities - Electric Utilities

& Leisure

63.

Utilities - Gas Utilities

28.

Consumer Discretionary - Diversified

64.

Utilities - Multi-Utilities

Consumer Services

65.

Utilities - Water Utilities

29.

Consumer Discretionary - Media

66.

Utilities - Independent Power and Renewable

30.

Consumer Discretionary - Distributors

Electricity Producers

31.

Consumer Discretionary - Internet & Direct

67.

Real Estate - Equity Real Estate Investment

Marketing Retail

Trusts (REITs)

32.

Consumer Discretionary - Multiline Retail

68.

Real Estate - Real Estate Management &

33.

Consumer Discretionary - Specialty Retail

Development

34.Consumer Staples - Food & Staples Retailing

35.Consumer Staples - Beverages

36.Consumer Staples - Food Products

37.Consumer Staples - Tobacco

38.Consumer Staples - Household Products 39- Consumer Staples - Personal
Products

40.Health Care - Health Care Equipment & Supplies

16074474_34

Schedule 1.01C

20609142.17



41.Health Care - Health Care Providers & Services

16074474_34

Schedule 1.01C

20609142.17



SCHEDULE 1.01D

ELIGIBLE PORTFOLIO ASSET REPRESENTATIONS AND WARRANTIES

The representations and warranties set forth in this Schedule 1.01D are made by
the Borrower with respect to all Portfolio Assets which are designated as being
Eligible Portfolio Assets on any Borrowing Base Certificate as being Eligible
Portfolio Assets:

1.Each such Portfolio Asset is a loan, bond, or security, all right, title and
interest to which is owned, directly by the Borrower.

2.No such Portfolio Asset is margin stock unless the Borrower has provided to
each Lender a FR Form U-1 purpose statement in form and substance reasonably
satisfactory to the Administrative Agent in the good faith exercise of its sole
discretion.

3.Such Portfolio Asset constitutes a legal, valid, binding and enforceable
obligation of the material obligors, enforceable against each such obligor in
accordance with its terms, subject to usual and customary bankruptcy, insolvency
and equity limitations.

4.The pledge of such Portfolio Asset to the Administrative Agent would not (i)
violate any Applicable Law, or (ii) conflict with the Related Credit Documents.

5.Except as disclosed in writing by the Borrower to the Administrative Agent,
such Portfolio Asset is not the subject of any credible (in the good faith
judgment of the Borrower and to its actual knowledge) assertions in writing in
respect of, any litigation, right of rescission, set-off, counterclaim or
defense, including the defense of usury by any Portfolio Asset obligor that
would have a Material Adverse Effect.

6.Each such Portfolio Asset is being reasonably monitored by the Borrower in
accordance with its customary monitoring standards.

16074474_34

Schedule 1.01D

20609142.17



 

SCHEDULE 13.07

 

ADDRESSES FOR NOTICE

If to any Borrower Party:

If to Administrative Agent, Swingline Lender or

 

Letter of Credit Issuer:

c/o The TCW Group, Inc.

Natixis, New York Branch

865 S. Figueroa Street

1251 Avenue of Americas, 4th Floor

Los Angeles, California 90017

New York, New York 10020

Attention: Meredith Jackson

Attention: Urs Fischer

Telephone: (213) 244-0896

Telephone: (212) 891-1954

Email: meredith.jackson@tcw.com

Fax: (646) 282-2392

 

Email: urs.fischer@us.natixis.com

 

Natixis, New York Branch

 

1251 Avenue of Americas, 4th Floor

 

New York, New York 10020

 

Attention: Hana Beckles

 

Telephone: (212) 583-4913

 

Fax: (646) 282-2392

 

Email: hana.beckles@us.natixis.com

 

Natixis, New York Branch

 

1251 Avenue of Americas, 4th Floor

 

New York, New York 10020

 

Attention: Yazmin Vasconez

 

Telephone: (212) 891-6176

 

Fax: (646) 282-2392

 

Email: yazmin.vasconez@us.natixis.com

 

With a copy to:

 

Natixis, New York Branch

 

1251 Avenue of the Americas, 5th Floor

 

New York, NY 10020

 

Attention: Legal Department

 

Telephone: (212) 891-6100

 

Fax: (212) 891-1922

 

Email: legal.notices@us.natixis.com

16074474_34

Schedule 13.07

20609142.17